 

Exhibit 10.4

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

SECURITIES PURCHASE AGREEMENT

 

by and among

 

OVERHILL FARMS, INC.,

 

as Issuer,

 

THE ENTITIES FROM TIME TO TIME PARTIES HERETO

AS GUARANTORS,

 

and

 

LEVINE LEICHTMAN CAPITAL PARTNERS II, L.P.,

 

as Purchaser

 

--------------------------------------------------------------------------------

 

Dated as of April 16, 2003

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

OVERHILL FARMS, INC.

 

SECOND AMENDED AND RESTATED

SECURITIES PURCHASE AGREEMENT

 

THIS SECOND AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT is dated as of
the 16th day of April 2003 (this “Agreement”), by and among OVERHILL FARMS,
INC., a Nevada corporation (the “Company”), THE ENTITIES FROM TIME TO TIME
PARTIES HERETO AS GUARANTORS, and LEVINE LEICHTMAN CAPITAL PARTNERS II, L.P., a
California limited partnership (the “Purchaser”).

 

R E C I T A L S

 

A. The Company, the parties from time to time thereto as Guarantors (including
OVERHILL L.C. VENTURES, INC., a California corporation (“Overhill Ventures”)),
and the Purchaser are party to that certain Amended and Restated Securities
Purchase Agreement dated as of October 29, 2002 (the “October 29 Securities
Purchase Agreement”), pursuant to which, among other things, (i) the parties
amended and restated the Original Securities Purchase Agreement, the Original
Note, the Original Warrant and certain other Original Investment Documents and
(ii) the Purchaser consented to the Spin-Off Related Matters, all on the terms
and subject to the conditions set forth therein and in the Investment Documents.

 

B. Pursuant to that certain First Amendment to Securities Purchase Agreement
dated as of April 4, 2003 (the “First Amendment to Amended and Restated
Securities Purchase Agreement”), the Purchaser waived the Specified Events of
Default (as defined therein), the Company issued and sold to the Purchaser, and
the Purchaser purchased from the Company, the April 2003 Bridge Note and the
parties amended the October 29 Securities Purchase Agreement and certain other
Investment Documents, all on the terms and subject to the conditions set forth
therein. The October 29 Securities Purchase Agreement, as amended by the First
Amendment to Amended and Restated Securities Purchase Agreement, is referred to
herein as the “Existing Securities Purchase Agreement.”

 

C. Concurrently herewith, (a) pursuant to that certain Agreement of Purchase and
Sale dated as of April 4, 2003 (the “UBOC/PSI Purchase Agreement”), between
UNION BANK OF CALIFORNIA, N.A. (the “UBOC”) and PLEASANT STREET INVESTORS, LLC,
a California limited liability company (“Pleasant Street”), UBOC is selling,
assigning and transferring to Pleasant Street, and Pleasant Street is purchasing
from UBOC, all of UBOC’s right, title and interest in and to the Assigned
Interests (as defined therein), including the UBOC Senior Credit Agreement, on
the terms and subject to the terms set forth therein, and (b) the Company,
Overhill Ventures and Pleasant Street, as the assignee of UBOC, are amending and
restating the UBOC Senior Credit Agreement on the terms and subject to the
conditions set forth in the PSI Senior Credit Agreement.

 

-1-



--------------------------------------------------------------------------------

 

D. In addition, effective as of the Effective Date, the Company shall be deemed
to have repaid the outstanding principal amount of the April 2003 Bridge Note
with proceeds received under the Senior Term A Loan as provided for in the April
2003 Bridge Note Repayment Agreement and all accrued and unpaid interest thereon
as provided for in this Agreement.

 

E. In connection with the consummation of the transactions described in the
foregoing recitals, the parties wish to amend and restate the Existing
Securities Purchase Agreement on and as of the Effective Date, on the terms and
subject to the conditions set forth herein and in the other Investment
Documents.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
amend and restate the Existing Securities Purchase Agreement as follows:

 

1. DEFINITIONS; ACCOUNTING TERMS.

 

1.1 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to the singular
and the plural forms thereof):

 

“Account Debtor” shall mean any Person who may become obligated to any Person
under, with respect to, or on account of, an Account, chattel paper or general
intangible (including a payment intangible).

 

“Accounts” shall mean all “accounts,” as such term is defined in the UCC, now
owned or hereafter acquired by any Person, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by chattel paper or instruments) (including
any such obligations that may be characterized as an account or contract right
under the UCC), (b) all of such Person’s rights in, to and under all purchase
orders or receipts for goods or services, (c) all of such Person’s rights to any
goods represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due or to
become due to such Person for goods or other property sold, leased, licensed,
assigned or otherwise disposed of, for a policy of insurance issued or to be
issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Person or in connection with any
other transaction (whether or not yet earned by performance on the part of such
Person), (e) all health care insurance receivables, and (f) all collateral
security of any kind, given by any Account Debtor or any other Person with
respect to any of the foregoing.

 

-2-



--------------------------------------------------------------------------------

 

“Adjusted Current Assets” shall mean, collectively, (i) cash, (ii) accounts
receivable, net, (iii) inventory, net, and (iv) prepaid expenses, in each case
determined in accordance with GAAP

 

“Adjusted Current Liabilities” shall mean, at any time, ‘current liabilities’ as
defined by GAAP at such time, minus all Indebtedness owed to the Purchaser at
such time, if and only if such Indebtedness is classified at such time as a
current liability in accordance with GAAP.

 

“Affiliate” shall mean, with respect to any specified Person, (i) any other
Person that, directly or indirectly, owns or controls, or has the right to
acquire, whether beneficially or of record, or as a trustee, guardian or other
fiduciary (other than a commercial bank or trust company), five percent (5%) or
more of the Capital Stock of such specified Person, (ii) any other Person that,
directly or indirectly, controls, is controlled by, is under direct or indirect
common control with, or is included in the Immediate Family of, such specified
Person or any Affiliate of such specified Person, or (iii) any Executive
Officer, director, partner or member of such specified Person, or any Person
included in the Immediate Family of any of the foregoing. For the purposes of
this definition, the term “control,” when used with respect to any specified
Person, shall mean the power to direct or cause the direction of management or
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by proxy, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative of the foregoing.
Notwithstanding anything to the contrary, for the purposes of this Agreement and
the other Investment Documents, neither the Purchaser nor any of its Affiliates,
officers, directors, partners or employees shall be deemed to be an Affiliate of
the Company.

 

“Agreement” shall mean this Agreement, together with the Exhibits and the
Disclosure Schedules, in each case as amended from time to time.

 

“AMEX” shall mean the American Stock Exchange LLC.

 

“Applicable Law” shall mean the applicable provisions of all (i) constitutions,
treaties, statutes, laws, rules, regulations and ordinances of any Governmental
Authority, (ii) any Consent of any Governmental Authority and (iii) any orders,
decisions, rulings, judgments or decrees of any Governmental Authority.

 

“April 2003Bridge Note” shall mean that certain Secured Senior Subordinated
Bridge Note dated April 4, 2003, in the principal amount of $3,000,000, made
payable by the Company to the Purchaser.

 

“April 2003 Bridge Note Repayment Agreement” shall mean that certain Agreement
Regarding Repayment of Bridge Note dated as of the Effective Date, in form and
substance satisfactory to the Purchaser, among the Company, Overhill Ventures,
the Purchaser and the Senior Lender, as amended from time to time.

 

-3-



--------------------------------------------------------------------------------

 

“April 2003 Shares” shall mean 2,466,759 shares of Common Stock issued or to be
issued by the Company to the Purchaser pursuant to the terms of the First
Amendment to Amended and Restated Securities Purchase Agreement.

 

“Asset Sale” shall mean any sale, lease, assignment, conveyance, transfer or
other disposition (or series of related sales, leases, transfers or other
dispositions) by the Company or any of its Subsidiaries to any Person of any
asset of the Company or any such Subsidiary (other than sales of inventory in
the ordinary course of business).

 

“Assignee” shall have the meaning set forth in Section 12.6.

 

“Assignment” shall mean an assignment or other transfer of any Note pursuant to
Section 13 thereof (or any similar assignment provision in any other Note).

 

“Bankruptcy Law” shall mean Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.) or any similar federal or state law for the relief of
debtors, as amended from time to time.

 

“Beneficiary” shall have the meaning set forth in Section 10.1.

 

“Benefit Plan” shall have the meaning set forth in Section 3.18.

 

“Board of Directors” shall mean, with respect to any Person, the board of
directors (or similar governing body) of such Person.

 

“Business Day” shall mean any day of the week that is not a Saturday, a Sunday
or, in the City of New York, New York or in Los Angeles, California, a day on
which banking institutions are authorized or required by law to close.

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures of the Company and its Subsidiaries (whether paid in cash or
accrued or financed by the incurrence of Indebtedness) during such period,
including all Capital Leases, for any property, plant, equipment or other fixed
assets, or for improvements thereto, or for replacements, substitutions or
additions thereto, that have a useful life of more than one (1) year or are
required to be capitalized on the consolidated balance sheet of the Company and
its Subsidiaries in accordance with GAAP.

 

“Capital Lease” shall mean any lease or agreement of the Company or its
Subsidiaries for property (whether real, personal or mixed) which has been or is
required to be capitalized on the consolidated balance sheet of the Company and
its Subsidiaries in accordance with GAAP.

 

“Capital Lease Obligations” shall mean all liabilities or other obligations for
the payment of rent for any property (whether real, personal or mixed) which has
been or is required to be capitalized on the consolidated balance sheet of the
Company and its Subsidiaries in accordance with GAAP with respect to a Capital
Lease.

 

-4-



--------------------------------------------------------------------------------

 

“Capital Stock” shall mean, with respect to any Person, (i) if such Person is a
corporation, any and all shares (whether certificated or uncertificated),
interests, participations in profits or other equivalents (however designated)
of capital stock or other equity interests of such Person (including common
stock, preferred stock or any other “equity security” (as such term is defined
in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Commission under the Exchange Act), (ii) if such Person is a limited liability
company, any and all membership units or interests, or (iii) if such Person is a
partnership, any and all partnership units or interests.

 

“Cash Interest Expense” shall mean, for any period, without duplication and only
to the extent deducted in determining Net Income (Loss), calculated without
regard to any limitation on the payment thereof and determined in accordance
with GAAP, (i) total consolidated interest expense of the Company and its
Subsidiaries (including interest paid to Affiliates and the portion of any
Capitalized Lease Obligations allocable to interest expense), whether paid or
accrued, minus (ii) to the extent included in total consolidated interest
expense, any non-cash interest expense, including any payment-in-kind interest,
amortization of original issue discount, non-cash losses on hedging agreements
and amortization of capitalized up-front costs.

 

“Change in Control” shall mean the occurrence of one or more of the following
events:

 

(i) any Person (other than the Purchaser or its Affiliates) or “group” (within
the meaning of the Exchange Act), including any group acting for the purpose of
acquiring, holding, voting or disposing of securities within the meaning of Rule
13d-5(b)(1) of the Exchange Act, becomes the beneficial owner (as such term is
defined in Rules 13d-3 and 13d-5 of the Exchange Act (provided that such Person
will be deemed to beneficially own all shares that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time)), directly or indirectly, of twenty-five percent (25%) or more of the
Voting Stock of the Company; or

 

(ii) the sale, lease, transfer or other disposition of all or substantially all
of the assets of the Company or of any material Subsidiary, or the sale of any
material Subsidiary, in each case in one transaction or a series of related
transactions;

 

(iii) The Company or any Subsidiary is acquired by, or merges, consolidates,
reorganizes or enters into any other transaction having a similar legal effect
with any other Person and, in any such event, any Person who is not an Affiliate
of the Company as of the date hereof acquires control of the Company or any
Subsidiary (for purposes of this clause (iii) only, the term “control” means the
power (A) to direct or cause the direction of the management or policies of the
Company or any such Subsidiary, directly or indirectly, whether through the
ownership of voting securities, by contract or

 

-5-



--------------------------------------------------------------------------------

 

otherwise, or (B) to vote twenty-five percent (25%) or more of the Voting Stock
of the Company or any Subsidiary); or

 

(iv) James Rudis either (A) ceases to be the President and Chief Executive
Officer of the Company, (B) ceases to be the chief executive officer of the
Company with general and active management of the business of the Company and
responsibility for overseeing that all orders and resolutions of the Board of
Directors of the Company are carried into effect, or (C) ceases to beneficially
own, directly or indirectly, at least 300,000 shares of Common Stock (subject to
adjustment for any stock splits, reverse stock splits, dividends or like events
after the date hereof); or

 

(v) John Steinbrun either (A) ceases to be the Chief Financial Officer of the
Company or (B) ceases to have significant daily senior management
responsibilities at the Company, provided that if the reason Mr. Steinbrun
ceases to be the Chief Financial Officer or to have such responsibilities is
solely because he voluntary resigns from his employment with the Company or he
is terminated “for cause,” the Company does not replace Mr. Steinbrun with an
individual who is reasonably acceptable to the Purchaser within ninety (90) days
of Mr. Steinbrun’s effective resignation date; or

 

(vi) [Intentionally Omitted]; or

 

(vii) (A) the institution by any Company Party or any of its material
Subsidiaries of a voluntary case under the Bankruptcy Law or any similar
proceeding under any other Applicable Law, (B) the commencement against any
Company Party or any of its material Subsidiaries of an involuntary case seeking
liquidation or reorganization under the Bankruptcy Law or any similar proceeding
under any other Applicable Law, or the commencement of an involuntary case or
proceeding seeking the appointment of a custodian or to take possession of all
or a substantial portion of its property or to operate all or a substantial
portion of its business, and either (w) any Company Party or any such material
Subsidiary consents to such involuntary case or proceeding, (x) the petition
commencing such involuntary case or proceeding is not timely controverted, (y)
the petition commencing such involuntary case or proceeding remains undismissed
and unstayed for a period of ninety (90) days or (z) an order for relief shall
have been issued or entered therein, or (C) the liquidation, winding up or
insolvency of any Company Party or any of its material Subsidiaries.

 

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended, as set forth in Section 4980B of the Code and Part 6 of Title I of
ERISA.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute, and the treasury regulations promulgated thereunder.

 

-6-



--------------------------------------------------------------------------------

 

“Collateral” shall mean the collateral under the Collateral Documents, however
defined.

 

“Collateral Documents” shall mean the Intercreditor Agreement, the Security
Agreement, the Company Pledge Agreement, the PTC Security Agreement, the
Landlord Waivers, the Warehouse Bailment Agreements, the Parent Termination
Agreement, the Deposit Account Control Agreements, the UCC financing statements
and all other agreements, instruments and documents executed by or on behalf of
any Person concurrently herewith or at any time hereafter to guaranty or provide
collateral security for or with respect to any or all Obligations, in each case
as amended from time to time.

 

“Commission” or “SEC” shall mean the Securities and Exchange Commission, or any
successor agency.

 

“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company.

 

“Company” shall have the meaning set forth in the preamble.

 

“Company Parties” shall mean the Company and the Guarantors.

 

“Company Pledge Agreement” shall mean that certain Amended and Restated Stock
Pledge and Control Agreement dated as of October 29, 2002, between the Company
and the Purchaser, as amended from time to time.

 

“Company Stock Plans” shall mean the Company’s 2002 Employee Stock Option Plan
(the “2002 Stock Option Plan”) and, subject to Section 5.2 of the Investor
Rights Agreement, any other stock option or stock purchase plan, agreement or
arrangement approved by the Board of Directors of the Company and by the
affirmative vote or written consent of the holders of at least a majority of the
outstanding shares of Capital Stock of the Company (including the affirmative
vote or written consent of the Purchaser).

 

“Compliance Certificate” shall have the meaning set forth in Section 8.3(e).

 

“Compliance Reports” shall mean, individually or collectively, any and all
forms, reports or other documents (or any successor forms, reports or other
documents) used or issued by any Governmental Authority (including the USDA Food
Safety and Inspection Service, the FDA, the State of California — Health and
Human Services Agency or any successor Governmental Authorities) with respect to
food safety and/or health inspections of the Company’s or any of its
Subsidiaries’ facilities and/or compliance with or violations of Applicable Law,
including the following: Application for Federal Meat, Poultry, or Import
Inspection (FSIS Form 5200-2), Grant of Inspection (FSIS Form 5200-1), Process
Deficiency Record (FSIS Form 8820-2), Non-Compliance Record (FSIS Form 5400-4),
Form FDA 483 and Report of Observations (EH 62 A), and any successor forms or
documents related thereto.

 

-7-



--------------------------------------------------------------------------------

 

“Consent” shall mean any consent, approval, authorization, waiver, permit,
grant, franchise, license, exemption or order of, any registration, certificate,
qualification, declaration or filing with, or any notice to, any Person,
including any Governmental Authority.

 

“Consolidation” shall mean the consolidation by the Company of a substantial
part of its business operations into the Vernon Facilities, including (i) the
execution and delivery of the Vernon Sublease and the Vernon Lease, in each case
for certain premises commonly known as 2727 E. Vernon Avenue, Vernon,
California, and generally described as a one-story warehouse building of
approximately 147,210 square feet; and (ii) the taking of the following actions:
(A) borrowing up to $4,000,000 solely to provide the necessary additional
financing to consolidate its business operations, including constructing certain
tenant improvements at the Vernon Facilities and financing the purchase of
equipment; (B) moving certain of the Company’s properties and other assets
located at its existing manufacturing facilities on or into the Vernon
Facilities; and (C) terminating the Company’s existing real property leases with
respect to the Company’s currently leased manufacturing facilities and incurring
certain termination expenses in connection therewith.

 

“Contingent Obligations” shall mean, with respect to any Person, any obligation,
direct or indirect, contingent or otherwise, of such Person (i) with respect to
any Indebtedness or other obligation of another Person, including any direct or
indirect guarantee of such Indebtedness (other than any endorsement for
collection or deposit in the ordinary course of business) or any other direct or
indirect obligation, by agreement or otherwise, to purchase or repurchase any
such Indebtedness or obligation or any security therefor, or to provide funds
for the payment or discharge of any such Indebtedness or obligation (whether in
the form of loans, advances, stock purchases, capital contributions, dividends
or otherwise), letters of credit and reimbursement obligations for letters of
credit, (ii) to provide funds to maintain the financial condition of any other
Person, or (iii) otherwise to indemnify or hold harmless the holders of
Indebtedness or other obligations of another Person against loss in respect
thereof. The amount of any Contingent Obligation shall be the maximum amount of
the Indebtedness or obligations guaranteed or otherwise supported thereby.

 

“Convertible Securities” means, with respect to any Person, any securities or
other obligations issued or issuable by such Person or any other Person that are
exercisable or exchangeable for, or convertible into, any Capital Stock of such
Person.

 

“Daily Reporting Package” shall have the meaning set forth in Section 8.3(c).

 

“Default” shall mean any event or condition which, with the giving of notice or
the lapse of time or both, would become an Event of Default.

 

-8-



--------------------------------------------------------------------------------

 

“Deposit Account Control Agreements” or “Control Agreements” shall mean (i) that
certain Amended and Restated Deposit Account Control Agreement dated as of the
Effective Date among UBOC, the Company, the Senior Lender and the Purchaser
(amending and restating that certain Deposit Account Control Agreement dated as
of June 28, 2002), as amended from time to time, (ii) that certain Restricted
Account Agreement dated as of the Effective Date among the Company, the
Purchaser, the Senior Lender and Wells Fargo Bank, N.A. (amending that certain
Restricted Account Agreement dated April 4, 2003, among the Company, UBOC, the
Purchaser and Wells Fargo Bank) with respect to the Trade Payables Deposit
Account and such other accounts as may from time to time be subject thereto, and
(iii) any other control or similar agreements entered into from time to time and
as amended from time to time, in form and substance reasonably satisfactory to
the Purchaser, pursuant to which the Purchaser obtains “control” (within the
meaning of Section 9104 of the UCC) over deposit or similar accounts of any
Company Party.

 

“Disclosure Schedules” shall have the meaning specified in the introductory
paragraph of Section 3.

 

“EBITDA” shall mean, for any period, without duplication and determined on a
consolidated basis and in accordance with GAAP:

 

(i) the sum of (A) Net Income (Loss), (B) interest expense deducted in
determining Net Income (Loss) (including cash interest, payment-in-kind interest
and amortization of original issue discount), (C) the amount of Taxes deducted
in determining Net Income (Loss), (D) the amount of depreciation and
amortization expense deducted in determining Net Income (Loss), (E) any
extraordinary or unusual non-cash losses of the Company or any of its
Subsidiaries (provided that such extraordinary or unusual non-cash losses do not
result in any cash outlay at any time after the Initial Closing Date) and (F)
any Withdrawn Demand Registration Expenses incurred by the Company, in each case
for such period; minus

 

(ii) any extraordinary or unusual income or gains of the Company or any of its
Subsidiaries for such period.

 

“Effective Date” shall have the meaning specified in Section 2.2.

 

“Environmental Conditions” shall mean any Release of any Hazardous Materials
(whether or not such Release constituted at the time thereof a violation of any
Environmental Laws) or any violation of any Environmental Law as a result of
which any Environmental Person has or may become liable to any Person or by
reason of which the business, condition or operations of such Environmental
Person or any of its assets or properties may suffer or be subjected to any Lien
or liability.

 

“Environmental Laws” shall mean all Applicable Law relating to Hazardous
Materials or the protection of human health or the environment, including all
requirements pertaining to reporting, permitting, investigating or remediating
Releases or threatened Releases of Hazardous Materials into the environment, or

 

-9-



--------------------------------------------------------------------------------

relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials. Without limiting the
generality of the foregoing, the term “Environmental Laws” shall include the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§9601 et seq.) (“CERCLA”), the Hazardous Materials Transportation Act (49 U.S.C.
§1801 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. §6901 et
seq.) (“RCRA”), the Federal Clean Water Act (33 U.S.C. §1251 et seq.), the Clean
Air Act (42 U.S.C. §7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§2601 et seq.) and the Occupational Safety and Health Act (29 U.S.C. §651 et
seq.), as such laws may be amended from time to time, and any other present or
future federal, state, local or foreign statute, ordinance, rule, regulation,
order, judgment, decree, permit, license or other binding determination of any
Governmental Authority imposing liability or establishing standards of conduct
for the protection of human health or the environment.

 

“Environmental Persons” shall mean, collectively, (i) the Company Parties and
their respective Subsidiaries or other Affiliates, (ii) any other Person in
which any of the Persons listed in clause (i) above was at any time, or is, a
partner, joint venturer, Affiliate, member or other participant, and (iii) any
predecessor or former partnership, joint venture, trust, association,
corporation, limited liability company or other Person, whether in existence as
of the date hereof or at any time prior to the date hereof, the assets,
properties, liabilities or obligations of which have been acquired or assumed by
any of the Persons listed in clause (i) above or to which any of the Persons
listed in clause (i) above has succeeded.

 

“Equity Repurchase Option Agreement” shall mean that certain Equity Repurchase
Option Agreement dated as of September 11, 2002, between the Company and the
Purchaser, as amended by an Amendment to Equity Repurchase Option Agreement
dated as of the Effective Date, and as further amended from time to time.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute, including the rules and regulations
promulgated thereunder, in each case as amended from time to time.

 

“ERISA Affiliate” shall mean any Person that is or was a member of the
controlled group of corporations or trades or businesses (as defined in
Subsections (b), (c), (m) or (o) of Section 414 of the Code) of which any
Company Party is or was a member at any time within the last six (6) years.

 

“Event of Default” shall have the meaning specified in Section 11.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder.

 

“Executive Officer” shall mean, with respect to any Person, the president of
such Person, any vice president of such Person in charge of a principal business
unit or division, or any other officer who performs a policy making function.

 

-10-



--------------------------------------------------------------------------------

 

“Exhibits” shall mean the exhibits to this Agreement, as amended from time to
time.

 

“Existing Indebtedness” shall have the meaning set forth in Section 3.12.

 

“Existing Liens” shall have the meaning set forth in Section 3.12.

 

“Existing Securities Purchase Agreement” shall have the meaning set forth in the
recitals.

 

“Fifth Amendment” shall mean that certain Fifth Amendment to Securities Purchase
Agreement dated as of September 11, 2002, among the Company, TreeCon, Overhill
Ventures and the Purchaser.

 

“Fifth Amendment Effective Date” shall mean September 11, 2002.

 

“Fifth Amendment Warrant” shall mean that certain Amended and Restated Warrant
(No. LL-4) to Purchase 100 Shares of Common Stock, originally issued September
11, 2002, and restated upon partial exercise as of December 13, 2002, as amended
from time to time, which evidences the number of unexercised Warrant Shares
under that certain Warrant No. LL-2 to Purchase 57.57 Shares of Common Stock
dated as of the Fifth Amendment Effective Date, and shall also include any other
warrant or warrants issued upon the exercise or transfer of all or any portion
thereof and the transfer, division or combination of any such other warrant or
warrants.

 

“Financial Statements” shall have the meaning specified in Section 3.11(a).

 

“First Amended and Restated Effective Date” shall mean October 29, 2002.

 

“First Amendment to Amended and Restated Securities Purchase Agreement” shall
have the meaning set forth in the recitals.

 

“First Amendment Business Plans” shall mean, collectively, the Trade Payables
Reduction Plan and the other business plans delivered pursuant to Section
5(a)(xii) of the First Amendment to Amended and Restated Securities Purchase
Agreement.

 

“First Amendment to Amended and Restated Securities Purchase Agreement Effective
Date” shall mean April 4, 2003.

 

“Fiscal Quarter” shall mean (i) the thirteen (13) week period ending on the last
Sunday of December, March, June and September of any Fiscal Year, except that in
the event that a Fiscal Year ends on the first day of October, then “Fiscal
Quarter” shall mean the fourteen (14) week period ending on the first Sunday of
January of such Fiscal Year and on the last Sunday of each of the three (3)
thirteen (13) week periods thereafter, or (ii) such other period as the Company
may designate in writing and the Purchaser may approve in writing.

 

-11-



--------------------------------------------------------------------------------

 

“Fiscal Year” shall mean the fiscal year of the Company, which shall be (i) the
twelve (12) month period ending on (a) the last Sunday of September in each
calendar year, if September 30 does not fall on a Saturday, or (b) October 1, if
September 30 falls on a Saturday, or (ii) such other period as the Company may
designate in writing and the Purchaser may approve in writing.

 

“Fixed Charge Coverage Ratio” shall mean, with respect to any period, the ratio
of (i) EBITDA for such period to (ii) Fixed Charges for such period.

 

“Fixed Charges” shall mean, for any period and without duplication, the sum of
(i) Cash Interest Expense; (ii) scheduled payments of principal on any
Indebtedness of the Company and its Subsidiaries, excluding scheduled payment at
maturity of principal on the Term Loans (as defined in the Senior Credit
Agreement); (iii) scheduled Capitalized Lease Obligations of the Company or any
of its Subsidiaries for such period representing principal; (iv) Taxes estimated
to be paid by the Company and its Subsidiaries (after giving effect to the net
operating loss carryforward of TreeCon, if any, for any period ending on or
prior to the Spin-Off Effective Date); (v) cash dividends or distributions, if
any, paid by the Company or any of its Subsidiaries; (vi) Capital Expenditures;
and (vii) with respect to any period ended on or before the Spin-Off Effective
Date, all Tax Sharing Cash Payments, in each of clauses (i) through (vii) for
such period.

 

“Fully Diluted Basis” shall mean, as applied to the calculation of the number of
shares of Common Stock, a basis that gives effect to, without duplication, (i)
all shares of Capital Stock of the Company outstanding at the time of
determination, (ii) all additional shares of Capital Stock of the Company
reserved or to be reserved for issuance under any stock purchase or stock option
plans, agreements or arrangements of the Company, (iii) all additional shares of
Capital Stock of the Company issuable upon conversion, exercise or exchange of
all Option Rights of the Company outstanding at the time of determination,
irrespective of whether such conversion, exercise or exchange is permitted,
restricted or vested at the time of determination, and irrespective of the price
or consideration required by such conversion, exercise or exchange, and (iv) all
other commitments, promises or understandings to issue any shares of Capital
Stock of the Company or Option Rights at the time of determination.

 

“GAAP” shall mean generally accepted accounting principles and practices set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, all as of the date hereof, applied on a basis
consistent with past practices.

 

“Governmental Authority” shall mean any nation or government, and any state or
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including the Commission, the United States Food and Drug Administration

 

-12-



--------------------------------------------------------------------------------

 

(“FDA”), the United States Department of Agriculture (“USDA”) and the United
States Environmental Protection Agency (“EPA”)), and any tribunal or
arbitrator(s) of competent jurisdiction, and any self-regulatory organization.

 

“Guarantied Obligations” shall have the meaning set forth in Section 10.1.

 

“Guarantors” shall mean Overhill Ventures and any other Person who from time to
time becomes a Guarantor hereunder pursuant to Section 8.16.

 

“Guaranty” shall mean the joint and several guaranty made by the Guarantors in
favor of the Beneficiary in respect of the Guarantied Obligations, as provided
in Section 10.

 

“Hazardous Materials” shall mean any substance (i) the presence of which
requires investigation or remediation under any Applicable Law; (ii) that is
defined or becomes defined as a “hazardous waste” or “hazardous substance” under
any Applicable Law (including CERCLA or RCRA); (iii) that is toxic, explosive,
corrosive, inflammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous and is or become regulated by any Governmental Authority;
(iv) the presence of which on any real property causes or threatens to cause a
nuisance upon the real property or to adjacent properties or poses or threatens
to pose a hazard to any real property or to the health or safety of Persons on
or about any real property; or (v) that contains gasoline or other petroleum
hydrocarbons, polychlorinated biphenyls or asbestos.

 

“Hazardous Materials Claim” shall have the meaning set forth in Section 8.15.

 

“Holder” shall mean any Person (including the initial Purchaser) in whose name
any Note is registered in the register maintained by the Company pursuant to
such Note or otherwise.

 

“Immediate Family” of a Person includes such Person’s spouse, and the parents,
children and siblings of such Person or his or her spouse and their spouses and
other Persons related to the foregoing by blood, adoption or marriage within the
second degree of kinship, and, with respect to any officer or director of the
Company, shall also include any Person who is primarily a personal friend rather
than a business associate.

 

“Indebtedness” shall mean, with respect to any Person, the aggregate amount of,
without duplication: (i) any indebtedness and other obligations, contingent or
otherwise, for borrowed money; (ii) all obligations evidenced by bonds, notes,
debentures or other similar instruments; (iii) all obligations to pay the
deferred purchase price of property or services (excluding trade accounts
payable arising in the ordinary course of business that are less than sixty (60)
days from their due dates and that are not being contested in good faith in a
commercially reasonable manner) and any installment payment with respect to
non-compete agreements; (iv) all Capital Lease Obligations; (v) all obligations
or liabilities of others secured by a Lien

 

-13-



--------------------------------------------------------------------------------

on any asset owned by such Person, whether or not such obligation or liability
is assumed; (vi) all obligations of such Person, contingent or otherwise, in
respect of any letters of credit or bankers’ acceptances; (vii) all obligations
under facilities for the discount or sale of receivables; (viii) the maximum
fixed redemption or repurchase price of any redeemable stock of such Person;
(ix) all Contingent Obligations; and (x) all obligations which are required to
be classified on the balance sheet of such Person as long-term liabilities under
GAAP.

 

“Indemnified Environmental Costs” shall mean all actual or threatened
liabilities, claims, actions, causes of action, judgments, orders, damages
(including foreseeable and unforeseeable consequential damages), costs,
expenses, fines, penalties and losses (including sums paid in settlement of
claims and all reasonable consultant, expert and legal fees and reasonable
expenses of counsel) incurred in connection with any Hazardous Materials Claim,
any investigation of Site conditions or any clean-up, Remedial Work or other
remedial, removal or restoration work (whether of any Real Property or any other
real property), or any resulting damages, harm or injuries to the Person or
property of any third parties or to any natural resources.

 

“Indemnified Parties” shall have the meaning specified in Section 7.2.

 

“Initial Closing Date” shall mean November 24, 1999.

 

“Intangible Assets” shall mean the book value of all intangible assets (as
defined under GAAP) shown on the consolidated balance sheet of the Company and
its Subsidiaries, including organization costs, securities issuance costs,
goodwill (including any amounts, however designated on such balance sheet,
representing the excess of the purchase price paid for assets or stock acquired
over the value assigned thereto on the books of the Company and its
Subsidiaries), covenants not to compete, patents, trademarks, copyrights, trade
secrets, customer lists, know-how, licenses, contracts, franchises, software
costs, research and development costs, investments in and monies from Affiliates
and any other intangible assets.

 

“Intellectual Property” shall mean all (i) patents, patent registrations, patent
applications, patent disclosures and any related continuation,
continuation-in-part, divisional, reissue, reexamination, utility, model and
certificate of invention; (ii) trademarks, service marks, trade dress, logos,
trade names and corporate names, and any registrations and applications for
registration thereof; (iii) copyrights and registrations and applications for
copyrights; (iv) computer software, data and documentation; (v) trade secrets,
know-how, processes, techniques, research and development, works, financial,
marketing and business data, pricing and cost information, business and
marketing plans, customer and supplier lists and any other confidential
information, including the Company’s proprietary food recipes, if any; (vi) all
proprietary rights relating to any of the foregoing; and (vii) copies and
tangible embodiments thereof.

 

“Intercompany Subordinated Debt” shall have the meaning set forth in Section
8.18.

 

-14-



--------------------------------------------------------------------------------

 

“Intercreditor Agreement” shall mean that certain Second Amended and Restated
Intercreditor and Subordination Agreement dated as of the Effective Date between
the Senior Lender, as the assignee of UBOC, and the Purchaser and acknowledged
by the Company and Overhill Ventures, as amended from time to time.

 

“Investment Documents” shall mean, collectively, the Original Investment
Documents, the SSE Assignment Agreement, the Existing Securities Purchase
Agreement, this Agreement, the Notes, the Warrants, the Registration Rights
Agreement, the Investor Rights Agreement, the Suretyship Agreement, the
Intercreditor Agreement and the other Collateral Documents, the Equity
Repurchase Option Agreement, the April 2003 Bridge Note, the April 2003 Bridge
Note Repayment Agreement, and all other agreements, instruments, certificates,
letters and other documents executed and/or delivered in connection herewith or
therewith, in each case as amended from time to time.

 

“Investments” shall mean, as applied to any Person, (i) any direct or indirect
purchase or other acquisition by such Person of Capital Stock, other securities
or other interests of, or investments in, any other Person, or all or any
substantial part of the business or assets of any other Person, and (ii) any
direct or indirect loan, advance or capital contribution by such Person to any
other Person (including any Affiliate, officer, director or employee of the
Company), including the incurrence or sufferance of any Indebtedness or accounts
receivable of any other Person that are not classified as current assets under
GAAP or do not arise from sales to such other Person in the ordinary course of
business.

 

“Investor Rights Agreement” shall mean an Amended and Restated Investor Rights
Agreement dated as of October 29, 2002, among the Company, James Rudis, William
E. Shatley and the Purchaser, as amended by an Amendment to Amended and Restated
Investor Rights Agreement dated as of the Effective Date, and as further amended
from time to time.

 

“Landlord Waivers” shall mean, collectively, any and all waivers, consents,
agreements or other documents, in form and substance satisfactory to the
Purchaser, entered into for the benefit of the Purchaser by any landlords,
lessors, sublessors or other Persons that lease real property to the Company or
any of its Subsidiaries, including those listed on Schedule 1.1A.

 

“Leverage Ratio” shall mean:

 

(i) With respect to the Fiscal Quarter period ending in June 2003, the ratio of
(i) the sum of (A) total Indebtedness (excluding any reduction from original
issue discount) of the Company and its Subsidiaries at the end of such period
and (B) all Capital Lease Obligations at the end of such period to (ii) (A)
EBITDA for such Fiscal Quarter, multiplied by (B) 4;

 

(ii) With respect to the two (2) consecutive Fiscal Quarter period ending in
September 2003, the ratio of (i) the sum of (A) total Indebtedness

 

-15-



--------------------------------------------------------------------------------

(excluding any reduction from original issue discount) of the Company and its
Subsidiaries at the end of such period and (B) all Capital Lease Obligations at
the end of such period to (ii) (A) EBITDA for such two (2) consecutive Fiscal
Quarters, multiplied by (B) 2;

 

(iii) With respect to the three (3) consecutive Fiscal Quarter period ending in
December 2003, the ratio of (i) the sum of (A) total Indebtedness (excluding any
reduction from original issue discount) of the Company and its Subsidiaries at
the end of such period and (B) all Capital Lease Obligations at the end of such
period to (ii) (A) EBITDA for such three (3) consecutive Fiscal Quarters,
multiplied by (B) 4, divided by (C) 3; and

 

(iv) With respect to the four (4) consecutive Fiscal Quarter period ending in
March 2004 and thereafter, the ratio of (i) the sum of (A) total Indebtedness
(excluding any reduction from original issue discount) of the Company and its
Subsidiaries at the end of such period and (B) all Capital Lease Obligations at
the end of such period, to (ii) EBITDA for the four (4) consecutive Fiscal
Quarters ending at the end of such period.

 

“Licenses and Permits” shall mean, collectively, all Consents of all
Governmental Authorities necessary or advisable to the conduct of the businesses
of the Company and its Subsidiaries.

 

“Lien” shall mean any lien, pledge, mortgage, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement or any lease in the nature thereof), any agreement to give or refrain
from giving any lien, pledge, mortgage, security interest, charge or other
encumbrance of any kind and the filing of any financing statement or other
similar form of notice under the laws of any jurisdiction.

 

“Losses” shall have the meaning specified in Section 7.2.

 

“Margin Regulations” shall mean Regulations T, U and X of the Board of Governors
of the Federal Reserve System, or any successor thereto (the “Federal Reserve
Board”), as amended from time to time.

 

“Margin Stock” shall mean “margin stock” as defined in the Margin Regulations.

 

“Material Adverse Effect” or “Material Adverse Change” shall mean a material
adverse effect on or adverse change in, as the case may be, (i) the business,
assets, condition (financial or otherwise), properties (whether real, personal
or otherwise), results of operations or prospects of the Company Parties and any
of their respective Subsidiaries, individually or taken as a whole, or (ii) the
ability of any Company Party to enter into or perform its obligations under this
Agreement or any other Investment Document.

 

“Material Contracts” shall have the meaning set forth in Section 3.14.

 

-16-



--------------------------------------------------------------------------------

 

“Nasdaq” shall mean The Nasdaq National Market System or any successor reporting
system.

 

“Net Cash Proceeds” shall mean, with respect to any Asset Sale, the sum of: (i)
the net amount of cash and cash equivalent proceeds received by or for the
account of the Company or any of its Subsidiaries from such Asset Sale, and (ii)
the net amount of cash and cash equivalents received by or for the account of
the Company or any Subsidiaries upon the sale, conversion, collection or other
liquidation of any non-cash proceeds (including notes, debt securities, other
rights to payment, Capital Stock or other consideration received from any Asset
Sale) from such Asset Sale. For this purpose, the term “net” means net of (a)
the principal amount of any Indebtedness secured by a Permitted Lien on the
assets subject to and required to be prepaid, and actually prepaid, upon such
Asset Sale, (b) any transfer Taxes payable as a result of such Asset Sale, and
any reasonable professional fees and expenses, reasonable broker’s commissions
and other reasonable out-of-pocket expenses of sale paid to any Person
attributable to such Asset Sale, and (c) any income Taxes reasonably estimated
by the Company to be payable in respect of such Asset Sale.

 

“Net Income (Loss)” shall mean, for any period, net income (loss) after Taxes of
the Company and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period, all computed in accordance with GAAP; provided,
however, that, for purposes of calculating minimum EBITDA under Section 9.14(a),
minimum Fixed Charge Coverage Ratio under Section 9.14(b) and maximum Leverage
Ratio under Section 9.14(c), the following shall be excluded from the
calculation of Net Income (Loss): (i) the costs incurred by the Company in
connection with the restoration required to be made at the manufacturing
facilities located at 7666 Formula Place in San Diego, California, up to a
maximum of $250,000, and (ii) the aggregate non-cash losses recorded as a direct
result of a write-down of the value of American Airlines inventory or of
Accounts owed by American Airlines, in each case due to a bankruptcy filing by
or against American Airlines, in an amount not to exceed (A) $1,500,000 if the
filing occurs during the period commencing on the Effective Date and ending on
April 30, 2003; (B) $1,300,000 if the filing occurs during the period commencing
on May 1, 2003 and ending on May 31, 2003; (C) $1,100,000 if the filing occurs
during the period commencing on June 1, 2003 and ending on June 30, 2003; (D)
$1,000,000 if the filing occurs during the period commencing on July 1, 2003 and
ending on July 31, 2003; (E) $900,000 if the filing occurs during the period
commencing on August 1, 2003 and ending on August 31, 2003; and (F) $800,000 if
the filing occurs on or after September 1, 2003. Any accounting gains associated
with the recovery of any of the costs or write-offs described in clauses (i) and
(ii) above shall also be excluded from Net Income (Loss).

 

“Net Working Capital” shall mean, at any time, (i) Adjusted Current Assets at
such time, minus (ii) Adjusted Current Liabilities at such time.

 

-17-



--------------------------------------------------------------------------------

 

“90-Day Receivables” shall mean, at any time, the total consolidated trade
receivables of the Company and its Subsidiaries, determined in accordance with
GAAP, that are then outstanding at least ninety (90) days past the invoice date.

 

“‘Notes” shall mean, collectively, the November 1999 Note, the April 2003 Bridge
Note and any other promissory notes or similar instruments issued by any Company
Party to the Purchaser, and shall also include, where applicable, any additional
note or notes issued by the Company in connection with any Assignments thereof.

 

“November 1999 Note” shall mean that certain Amended and Restated Secured Senior
Subordinated Note Due 2004 dated November 24, 1999, amended and restated October
29, 2002, in the original principal amount of $28,000,000, as amended by an
Amendment to Amended and Restated Secured Senior Subordinated Note Due 2004
dated as of April 4, 2003, as further amended from time to time.

 

“November 1999 Warrant” shall mean that certain Amended and Restated Warrant
(No. LL-3) to Purchase 100 Shares of Common Stock, originally issued November
24, 1999, amended and restated as of October 29, 2002, and restated upon partial
exercise as of December 13, 2002, as amended from time to time, which evidences
the remaining unexercised Warrant Shares under the Original Warrant, and shall
also include any other warrant or warrants issued upon the exercise or transfer
of all or any portion thereof and the transfer, division or combination of any
such other warrant or warrants.

 

“Obligations” or “Obligations to Purchaser” shall mean all present and future
loans, advances, Indebtedness, claims, guarantees, liabilities or obligations of
the Company Parties (or any of them) or any of their Subsidiaries or other
Affiliates owing to the Purchaser, any Affiliate of the Purchaser (other than
Senior Lender) or any Indemnified Party (or any assignee or transferee thereof)
(other than Senior Lender), of whatever nature, type or description, arising
under or in connection with the Original Investment Documents, the Existing
Securities Purchase Agreement, this Agreement, the Notes, the Warrants, the
Registration Rights Agreement, the Investor Rights Agreement (including the
consulting fees payable thereunder), the Collateral Documents, the Equity
Repurchase Option Agreement, any other Investment Documents or otherwise, any
and all agreements, instruments or other documents heretofore or hereafter
executed or delivered in connection with any of the foregoing, in each case
whether due or not due, direct or indirect, joint and/or several, absolute or
contingent, voluntary or involuntary, liquidated or unliquidated, determined or
undetermined, now or hereafter existing, amended, renewed, extended, exchanged,
restated, refinanced, refunded or restructured, whether or not from time to time
decreased or extinguished and later increased, created or incurred, whether for
principal, interest (including post-judgment interest), premiums, fees, costs,
expenses (including attorneys’, accountants’, appraisers’, investment bankers’,
auctioneers’ and other professional fees and expenses, including court and other
procedural costs) or other amounts incurred for administration, collection,
enforcement or otherwise, whether or not arising after the commencement of any
proceeding under the Bankruptcy Law (including post-petition interest) and
whether

 

-18-



--------------------------------------------------------------------------------

or not allowed or allowable as a claim in any such proceeding, and whether or
not recovery of any such obligation or liability may be barred by any statute of
limitations or such Indebtedness, claim, liability or obligation may otherwise
be unenforceable.

 

“Obligor” shall have the meaning set forth in Section 10.2.

 

“October 29 Securities Purchase Agreement” shall have the meaning set forth in
the recitals.

 

“Officer Notes” shall mean, collectively, (i) that certain Promissory Note dated
September 25, 2001, made payable by James Rudis to TreeCon in the principal
amount of $207,375, and (ii) that certain Promissory Note dated September 25,
2001, made payable by William E. Shatley to TreeCon in the principal amount of
$184,875.

 

“Option Rights” shall mean, with respect to any Person, any Convertible
Securities of such Person, or any warrants, options or other rights to subscribe
for or purchase, or obligations to issue, any Capital Stock of such Person,
including any options or similar rights issued or issuable under any employee
stock option plan, pension plan or other employee benefit plan of such Person.

 

“Original Investment Documents” shall mean the “Investment Documents” as defined
in the Original Securities Purchase Agreement.

 

“Original Note” shall have the meaning set forth in the recitals to the Original
Securities Purchase Agreement.

 

“Original Securities Purchase Agreement” shall have the meaning set forth in the
recitals to the Original Securities Purchase Agreement.

 

“Original Warrant” shall have the meaning set forth in the recitals to the
Original Securities Purchase Agreement.

 

“Overhill Ventures” shall have the meaning set forth in the recitals to the
Original Securities Purchase Agreement.

 

“Parent Pledge Agreement” shall mean the Parent Pledge Agreement dated as of
November 24, 1999, made by TreeCon in favor of the Purchaser.

 

“Parent Pledged Collateral” shall mean the “Pledged Collateral” as defined in
the Parent Pledge Agreement.

 

“Parent Termination Agreement” shall mean a Termination Agreement Re Parent
Pledge, dated as of October 29, 2002, between TreeCon and the Purchaser and
acknowledged by the Company and Overhill Ventures.

 

“Payables Turn” shall mean, at any time, (i) the Company’s accounts payable
balance at such time, determined in accordance with GAAP, divided by

 

-19-



--------------------------------------------------------------------------------

 

(ii) (A) the Company’s “Total Sales” (or words of similar import) as reported in
the latest Monthly Reporting Package delivered to the Purchaser pursuant to
Section 8.3(b) for the three fiscal months immediately preceding such time,
multiplied by (B) 0.66, multiplied by (C) 4, divided by (D) 365.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, as defined in Title
IV of ERISA, or any successor agency.

 

“Permitted Investments” shall mean (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America (including
obligations issued or held in book-entry form on the books of the Department of
the Treasury of the United States of America) or obligations the timely payment
of the principal of and interest on which are fully guaranteed by the United
States of America, all of which mature within three (3) months from the date of
acquisition thereof; (ii) interest-bearing demand or time deposits that mature
no more than thirty (30) days from the date of creation thereof and that are
either (a) insured by the Federal Deposit Insurance Corporation or (b) held in
any United States commercial bank having general obligations rated at least “AA”
or equivalent by Standard & Poor’s Rating Group Corporation or Moody’s Investors
Service, Inc. and having capital and surplus of at least $500,000,000 or the
equivalent; or (iii) certificates of deposit that mature no more than thirty
(30) days from the date of creation thereof and that are either (a) insured by
the Federal Deposit Insurance Corporation or (b) held in any United States
commercial bank having general obligations rated at least “AA” or equivalent by
Standard & Poor’s Corporation Rating Group or Moody’s Investors Service, Inc.
and having capital and surplus of at least $500,000,000 or the equivalent.

 

“Permitted Liens” shall mean, collectively, Liens of the Company Parties arising
by reason of (i) any attachment, judgment, decree or order of any Governmental
Authority, so long as such Lien is being contested in good faith within thirty
(30) days of such Person’s knowledge thereof and is either adequately bonded or
execution thereon has been stayed pending appeal or review, and any appropriate
legal proceedings which may have been duly initiated for the review of such
attachment, judgment, decree or order shall not have been finally terminated or
the period within which such proceedings may be initiated shall not have
expired; (ii) Taxes, assessments or other governmental charges that are not yet
delinquent or that are being contested in good faith; (iii) pledges or deposits
by the Company or its Subsidiaries as security for payment under workers’
compensation, unemployment insurance or other similar laws; (iv) reasonable
security for the performance by the Company or its Subsidiaries of its
obligations under real property leases; (v) deposits to secure public or
statutory obligations or in lieu of surety or appeal bonds entered into in the
ordinary course of business; (vi) operation of law in favor of carriers,
warehouse owners, landlords, storage facilities or mechanics incurred in the
ordinary course of business for sums that are not yet delinquent or are being
contested in good faith by negotiation or by appropriate proceedings that
suspend the collection thereof and, if required by GAAP, are appropriately
reserved for on the books of such Person; and (vii) easements, rights-of-way,
zoning and similar covenants and restrictions and other similar encumbrances or
title defects that, in the aggregate, are

 

-20-



--------------------------------------------------------------------------------

not material in amount; provided, however, that each of the Liens described in
the foregoing clauses (i) through (vii) inclusive shall only constitute a
Permitted Lien so long as such Lien individually does not, or so long as all
such Liens do not, materially interfere with the conduct of such Person’s
business or creates or create a Material Adverse Change.

 

“Person” shall mean any individual, trustee, sole proprietorship, partnership
(whether general, limited or limited liability), joint venture, trust,
unincorporated organization, association, corporation, limited liability company
and other entity, or any Governmental Authority.

 

“Pleasant Street” shall have the meaning set forth in the recitals.

 

“PTC Security Agreement” shall mean that certain Amended and Restated Patent,
Trademark and Copyright Security Agreement dated as of October 29, 2002, between
the Company, Overhill Ventures and the Purchaser, as amended from time to time.

 

“Purchaser” shall have the meaning set forth in the preamble.

 

“Real Property” shall have the meaning set forth in Section 8.15.

 

“Registration Rights Agreement” shall mean that certain Amended and Restated
Registration Rights Agreement dated as of October 29, 2002, between the Company
and the Purchaser, as amended from time to time.

 

“Release” shall mean any release (whether threatened or actual), migration,
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, seeping, leaching, dumping or disposing into the environment or the
workplace of any Hazardous Materials, and otherwise as defined in any
Environmental Laws.

 

“Remedial Work” shall have the meaning set forth in Section 8.15.

 

“Restricted Payment” shall mean any one or more of the following:

 

(i) any dividend or other distribution, direct or indirect, on account of any
Capital Stock of the Company or any of its Subsidiaries now or hereafter
outstanding;

 

(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Capital Stock of the
Company or any of its Subsidiaries now or hereafter outstanding;

 

(iii) any payment or prepayment of principal of, premium, if any, or interest,
fees or other charges on or with respect to, or any redemption, purchase or
other acquisition for value, retirement, defeasance, sinking fund or similar
payment with respect to, any Indebtedness that is subordinated in any respect to
the Obligations;

 

-21-



--------------------------------------------------------------------------------

 

(iv) any management, consulting or similar fees payable by the Company or any of
its Subsidiaries to any Affiliate thereof; and

 

(v) any loans or advances by any Company Party to any of its employees,
directors, officers or stockholders, as the case may be, except for advances to
employees for moving or traveling expenses made in the ordinary course of
business.

 

“SEC Documents” shall mean all registration statements, prospectuses, reports,
schedules, forms, statements and other documents (including all exhibits,
schedules and other information included or incorporated by reference therein)
which are filed or are required to be filed with the Commission under the
Securities Act, the Exchange Act or the rules and regulations promulgated
thereunder, and all applications, filings, reports and other documents which are
filed or are required to be filed with the AMEX or any other securities exchange
or the Nasdaq.

 

“Securities” shall have the meaning specified in Section 2.1.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, all as the same shall be in effect
at the time.

 

“Security Agreement” shall mean that certain Amended and Restated Security
Agreement dated as of October 29, 2002, among the Company, the Guarantors and
the Purchaser, as amended by an Amendment to Amended and Restated Security
Agreement dated as of April 4, 2003, as amended from time to time. (Any
references to Security Agreement (Company) or Security Agreement (Subsidiary) in
any Investment Document shall mean the Security Agreement on and after the First
Amended and Restated Effective Date.)

 

“Senior Collateral Documents” shall mean the “Collateral Documents” as such term
is defined in the PSI Senior Credit Agreement, or any other term that has a
substantially similar meaning in any Other Senior Credit Agreement.

 

“Senior Credit Agreement” shall mean (i) that certain Second Amended and
Restated Loan and Security Agreement dated as of the Effective Date (the “PSI
Senior Credit Agreement”), among the Company, Overhill Ventures and Pleasant
Street, as the assignee of UBOC, as amended from time to time, subject to the
terms of the Intercreditor Agreement, or (ii) such other loan or credit
agreement entered into by the Company and any other Senior Lender in connection
with a refinancing of the Senior Indebtedness owing to PSI under the PSI Senior
Credit Documents (the “Other Senior Credit Agreement”), subject to Section
9.10(b). The PSI Senior Credit Agreement amends and restates the UBOC Senior
Credit Agreement.

 

“Senior Credit Documents” shall mean the “Loan Documents” as such term is
defined in the PSI Senior Credit Agreement, or any other term that has a
substantially similar meaning in any Other Senior Credit Agreement.

 

-22-



--------------------------------------------------------------------------------

 

“Senior Indebtedness” shall mean, collectively, the Indebtedness of the Company
outstanding from time to time under the Senior Credit Documents.

 

“Senior Lender” shall mean Pleasant Street, as the assignee of UBOC, as the
“Lender” under the PSI Senior Credit Agreement, or any other bank or other
financial institution that is as a lender (or an agent and/or a lender, as the
case may be) under any Other Senior Credit Agreement.

 

“Series A Preferred Certificate of Designation” shall mean the Certificate of
Designation of the Series A Convertible Preferred Stock originally filed by or
on behalf of the Company with the Secretary of State of the State of Nevada on
March 7, 2002, pursuant to NRS Sections 78.195 and 78.1955.

 

“Series A Preferred Shares” shall mean 23.57 shares of Series A Preferred Stock
originally issued by the Company to the Purchaser on or about March 13, 2002,
and any securities issued or issuable as a dividend on, or other distribution
with respect to, any such shares or securities, or any securities issued in
replacement of or in exchange for, such shares.

 

“Series A Preferred Stock” shall mean that certain series of preferred stock of
the Company designated as “Series A Convertible Preferred Stock,” par value $.01
per share, issued pursuant to the Series A Preferred Certificate of Designation.

 

“Site” shall mean any real property previously, currently or hereafter owned,
leased or operated by any Environmental Person.

 

“60-Day Payables” shall mean, at any time, the total consolidated trade payables
and accrued expenses of the Company and its Subsidiaries, determined in
accordance with GAAP, that are then outstanding at least sixty (60) days past
the invoice date.

 

“Solvent” shall mean, with respect to any Person on the date of determination:
(i) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay its probable liability on its debts
as they become absolute and matured; (ii) the sum of the debts (whether matured
or unmatured, liquidated or unliquidated, absolute, fixed or contingent) of such
Person is not greater than the assets of such Person at fair valuation; (iii)
such Person’s assets do not constitute unreasonably small capital for such
Person to carry on its business as now conducted and as proposed to be
conducted; and (iv) such Person does not intend to incur, and does not believe
it will incur, debts or liabilities beyond such Person’s ability to pay such
debts and liabilities as they mature (taking into account the timing and amounts
of cash to be received by such Person and of amounts to be payable on or with
respect to debts or liabilities of such Person). For purposes of this
definition, the amount of Contingent Obligations outstanding at any time shall
be computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that is reasonably expected to
become an actual or matured liability.

 

-23-



--------------------------------------------------------------------------------

 

“Spin-Off” shall have the meaning set forth in the Existing Securities Purchase
Agreement.

 

“Spin-Off Effective Date” shall mean November 1, 2002.

 

“Spin-Off Record Date” shall mean September 30, 2002, the “record date” of the
Spin-Off.

 

“Spin-Off Related Matters” or the “Spin-Off Related Transactions” shall have the
meanings set forth in the Existing Securities Purchase Agreement.

 

“SSE Acquisition Documents” shall mean, collectively, the SSE Asset Purchase
Agreement, the SSE Assignment Agreement and the agreements, instruments and
other documents related thereto or contemplated thereby.

 

“SSE Asset Purchase Agreement” shall mean the Asset Purchase Agreement dated as
of August 7, 2000, between the Company and SSE Manufacturing.

 

“SSE Assignment Agreement” shall mean the Assignment of Representations,
Warranties, Covenants and Indemnities dated as of August 25, 2000, between the
Company and the Purchaser, and consented to by SSE Manufacturing, Inc.

 

“SSE Manufacturing” shall mean SSE Manufacturing, Inc., a California
corporation, the “Seller” under the SSE Asset Purchase Agreement.

 

“Stock Split” shall have the meaning set forth in the Existing Securities
Purchase Agreement.

 

“Subordinated Creditor” shall have the meaning set forth in Section 8.18.

 

“Subsidiary” and “Subsidiaries” shall mean, with respect to any Person, any
other Person of which more than thirty percent (30.0%) of the total voting power
of Capital Stock entitled to vote (without regard to the occurrence of any
contingency) in the election of directors (or other Persons performing similar
functions) are at the time directly or indirectly owned by such first Person.
Unless otherwise indicated, the term “Subsidiary” refers to any Subsidiary of
the Company.

 

“Suretyship Agreement” shall mean that certain Amended and Restated Suretyship
Agreement dated as of October 29, 2002, among the Company, the Guarantors and
the Purchaser, as amended from time to time.

 

“Tangible Net Worth” shall mean, with respect to the Company and its
Subsidiaries at any time and without duplication: (i) the sum of (a) the excess
of the book value of assets over liabilities at such time, determined on a
consolidated basis in accordance with GAAP, and (b) the amount shown for
redeemable warrants on the consolidated balance sheet of the Company and its
Subsidiaries at such time, minus (ii) Intangible Assets at such time.

 

-24-



--------------------------------------------------------------------------------

 

“Tax” or “Taxes” shall mean any present and future income, excise, sales,
transfer, use, stamp or franchise taxes and any other taxes, fees, duties,
levies, withholdings or other charges of any nature whatsoever imposed by any
taxing authority, whether federal, state, local or foreign, together with any
interest and penalties and additions to tax.

 

“Tax Sharing Cash Payments” shall mean, for any taxable period ending on or
prior to the Spin Off Effective Date, all cash payments actually made by the
Company to TreeCon on account of the Tax Sharing Payable for such period.

 

“Tax Sharing Payable” shall mean, for any taxable period ended on or prior to
the Spin-Off Effective Date, the total amount owed by the Company to TreeCon for
such period arising from the accrual of income or franchise Taxes of the Company
that the Company would have otherwise been obligated to pay with respect to such
period if the Company had filed income or franchise Tax returns on a stand-alone
basis; provided, however, that for any Fiscal Quarter ending on or prior to the
Spin-Off Effective Date, the total Tax Sharing Payable shall not exceed
$150,000.

 

“Texas Timberjack” shall mean Texas Timberjack, Inc., a Texas corporation and a
wholly owned Subsidiary of TreeCon.

 

“Third Party Intellectual Property Rights” shall have the meaning specified in
Section 3.27.

 

“Total Payables” shall mean, at any time, the total consolidated trade payables
and accrued expenses of the Company and its Subsidiaries at such time,
determined in accordance with GAAP.

 

“Total Receivables” shall mean, at any time, the total consolidated trade
receivables of the Company and its Subsidiaries at such time, determined in
accordance with GAAP.

 

“Trade Payables Deposit Account” shall have the meaning set forth in the First
Amendment to Amended and Restated Securities Purchase Agreement.

 

“Trade Payables Reduction Plan” shall have the meaning set forth in the First
Amendment to Amended and Restated Securities Purchase Agreement.

 

“TreeCon” shall mean TreeCon Resources, Inc. (formerly known as Polyphase
Corporation and Overhill Corporation), a Nevada corporation. TreeCon is defined
in the Original Securities Purchase Agreement and the other Original Investment
Documents as “Parent” and is the same Person for purposes of this Agreement and
the other Investment Documents.

 

“TreeCon Accounts Receivable” shall mean an accounts receivable owing by TreeCon
to the Company through the Spin-Off Effective Date in the aggregate amount of
not more than $11,000,000.

 

-25-



--------------------------------------------------------------------------------

 

“UBOC” shall have the meaning set forth in the recitals.

 

“UBOC/PSI Purchase Agreement” shall have the meaning set forth in the recitals.

 

“UBOC Senior Credit Agreement” shall mean that certain Amended and Restated Loan
and Security Agreement dated as of October 29, 2002, among the Company, Overhill
Ventures and UBOC, as amended by a First Amendment to Amended and Restated Loan
and Security Agreement dated as of November 22, 2002, a Second Amendment to
Amended and Restated Loan and Security Agreement dated as of December 20, 2002,
and a Third Amendment to Amended and Restated Loan and Security Agreement dated
as of April 4, 2003.

 

“UCC” shall have the meaning set forth in the Security Agreement.

 

“Vernon Facilities” shall mean the Company’s subleased or leased manufacturing
and other facilities commonly known as 2727 E. Vernon Avenue, Vernon,
California, consisting of approximately 147,210 square feet located in a
one-story warehouse building and more particularly described in the Vernon
Sublease and the Vernon Lease.

 

“Vernon Lease” shall mean that certain Standard Industrial/Commercial
Single-Tenant Lease — Net Real Estate Lease (including the Addendum thereto)
dated January 1, 2002, between Vernon Associates, LLC, a California limited
liability company, as “Lessor,” and the Company, as “Lessee,” with respect to
the Vernon Facility.

 

“Vernon Sublease” shall mean that certain Sublease dated as of January 1, 2002,
between Ernest Paper Products, Inc., a California corporation, as “Sublandlord,”
and the Company, as “Subtenant,” with respect to the Vernon Facility.

 

“Voting Stock” of a Person shall mean all classes of Capital Stock of such
Person then outstanding and normally entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof, as applicable.

 

“Warehouse Bailment Agreements” shall mean, collectively, warehouse bailment
agreements or similar documents, in form and substance satisfactory to the
Purchaser, entered into from time to time for the benefit of the Purchaser by
any Person (including warehousemen) that stores or otherwise holds inventory or
other assets of the Company or any Subsidiary, including those listed on
Schedule 1.1B.

 

“Warrant Shares” shall mean any and all shares of Common Stock issued or
issuable from time to time upon exercise of any Warrant, and any securities
issued or issuable as a dividend on, or other distribution with respect to, any
of such shares or securities, or any securities issued in replacement of or in
exchange for, such shares of Common Stock.

 

-26-



--------------------------------------------------------------------------------

 

“Warrants” shall mean, collectively, the November 1999 Warrant, the Fifth
Amendment Warrant and any other warrants issued by the Company to the Purchaser
at any time or from time to time.

 

“Withdrawn Demand Registration Expenses” shall mean all costs or expenses
incurred by the Company in connection with a Demand Registration (as such term
is defined in the Registration Rights Agreement) that is withdrawn by the
Demanding Holders (as such term is defined in the Registration Rights Agreement)
solely as a result of the occurrence of any adverse market conditions of the
type that is customarily found in underwriting or similar purchase agreements
relating to public offerings and which may be relied upon by underwriters or
purchasers to terminate such underwriting or purchase agreement.

 

1.2 Accounting Terms and Computations. For purposes of this Agreement or any
other Investment Document, (a) all accounting terms used in this Agreement or
any other Investment Document that are not expressly defined herein or therein
have the meanings given to them under GAAP, (b) all computations made pursuant
to this Agreement or any other Investment Document shall be made in accordance
with GAAP; (c) all financial statements and other financial information required
to be delivered by the Company or any Guarantor hereunder or under any other
Investment Document shall, except as otherwise expressly provided in this
Agreement, be prepared in accordance with GAAP in the ordinary course of
business consistent with past practices, except that any such financial
statements or other financial information (i) which are unaudited may be subject
to normal year-end audit adjustments and may omit footnotes and (ii) with
respect to any accounting period ended on or prior to the Spin-Off Effective
Date may be qualified only with respect to the characterization or
re-characterization of the TreeCon Accounts Receivable; and (d) all references
to a financial statement line item being “net” shall mean net of reserves the
Company has duly established in compliance with GAAP with respect to the
applicable line item.

 

1.3 Independence of Covenants. All covenants in this Agreement or any other
Investment Document shall each be given independent effect so that if a
particular action or condition is not permitted by any such covenant, the fact
that it would be permitted by another covenant, by an exception thereto, or be
otherwise within the limitations thereof, shall not avoid the occurrence of a
Default or an Event of Default if such action is taken or condition exists.

 

1.4 Headings; Construction and Interpretation. The headings in this Agreement
and any other Investment Document are for convenience of reference only, do not
constitute a part of this Agreement or such other Investment Document and are
not to be considered in construing or interpreting this Agreement or such other
Investment Document. All section, preamble, recital, Exhibit, schedule,
disclosure schedule, annex, clause and party references contained in this
Agreement or any other Investment Document are to this Agreement or such other
Investment Document unless otherwise stated. Unless the context of this
Agreement or any other Investment Document clearly requires otherwise, the use
of the word “including” is not limiting and the use of the word “or” has the
inclusive meaning represented by the phrase “and/or.” References in this
Agreement or any other Investment Document to any agreement, other document or
law “as amended” or “as amended from

 

-27-



--------------------------------------------------------------------------------

time to time,” or amendments of any document or law, shall include any
amendments, supplements, restatements, replacements, renewals, refinancings,
waivers or other modifications. This Agreement and each other Investment
Document has been negotiated by, and entered into between or among, persons that
are sophisticated and knowledgeable in business matters. Accordingly, any rule
of law or legal decision that would require interpretation of this Agreement or
any other Investment Document against the party that drafted it shall not be
applicable and is irrevocably and unconditionally waived. All provisions of this
Agreement and each other Investment Document shall be construed in accordance
with their fair meaning, and not strictly for or against any party. Any
references in this Agreement or any other Investment Document to any Section of
former Annex A of the Original Securities Purchase Agreement refers to the
Section in Articles 8 or 9, as the case may be, that corresponds with such
Section in former Annex A.

 

1.5 Determinations. Any determination or calculation contemplated by this
Agreement or any other Investment Document that is made by the Purchaser shall
be final and conclusive and binding upon the Company Parties in the absence of
manifest error.

 

1.6 Knowledge of the Company. Whenever the term “knowledge of the Company” or
“best knowledge of the Company Parties” or words of similar import are used in
this Agreement or any other Investment Document with respect to the existence or
absence of any fact, it shall mean that any one or more of the following Persons
knows or should have known, based upon the reasonable inquiry of such Person, of
the existence or absence of such fact: James Rudis, John Steinbrun, Richard A.
Horvath or William E. Shatley.

 

2. AMENDMENT AND RESTATEMENT; EFFECTIVE DATE; REAFFIRMATION OF NOTE.

 

2.1 Authorization. The Company has authorized the amendment and restatement, and
the execution, delivery and performance, of the Existing Securities Purchase
Agreement, on the terms and subject to the conditions set forth herein, and the
other Investment Documents to be executed and delivered on the Effective Date.

 

2.2 Effective Date. The effectiveness of this Agreement shall be subject to the
satisfaction (or waiver by the Purchaser in its sole discretion) of each of
conditions precedent set forth in Section 5 and Section 6 (the first date upon
which all such conditions precedent shall have been satisfied (or waived) shall
be referred to as the “Effective Date”).

 

2.3 Reaffirmation of November 1999 Note and other Obligations. The Company
acknowledges, ratifies and reaffirms the November 1999 Note and its Obligations
thereunder, all of which shall continue in full force and effect.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY PARTIES. The Company Parties
jointly and severally represent and warrant to the Purchaser that, except as
expressly set forth in the Disclosure Schedules (the “Disclosure Schedules”):

 

3.1 Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada, and

 

-28-



--------------------------------------------------------------------------------

has all requisite power and authority to own or lease and operate its properties
and assets and to carry on its business as now conducted and as proposed to be
conducted. The Company is duly qualified or licensed to do business as a foreign
corporation in the States of California and each other jurisdiction in which the
character of the properties or assets owned, leased or operated or the nature of
the activities conducted makes such qualification or licensing necessary, except
where the failure to be so qualified or licensed in such other jurisdictions
could not have, individually or in the aggregate, a Material Adverse Effect.

 

3.2 Corporate or Other Power. Each Company Party has the requisite power and
authority to execute, deliver and perform its obligations under this Agreement
and all other Investment Documents to be executed and delivered in connection
herewith which it is or will be a party, including, with respect to the Company,
the power and authority to amend and restate the Existing Securities Purchase
Agreement.

 

3.3 Authorization; Binding Effect. Each Company Party has by all necessary
action duly authorized (a) the execution and delivery of this Agreement and each
other Investment Document to which it is or will be a party and (b) the
performance of its obligations hereunder and thereunder. This Agreement
constitutes, and on the Effective Date each other Investment Document to which
any Company Party will be a party will constitute, the legal, valid and binding
obligation of such Company Party, respectively, enforceable against such Company
Party, respectively, in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability and except as rights of indemnity or contribution may
be limited by federal or applicable state securities or “blue sky” laws or the
public policy underlying such laws. The consummation of the Spin-Off complied
with all Applicable Laws, including the Nevada Revised Statutes and applicable
federal and state securities or “blue sky” laws.

 

3.4 Subsidiaries. Schedule 3.4 sets forth a true, complete and correct list of
all direct and indirect Subsidiaries of the Company. Each such Subsidiary is a
corporation duly organized, validly existing and in good standing under the laws
of its state of incorporation and has all requisite power and authority to own
or lease and operate its properties and assets and to carry on its business as
now conducted and as proposed to be conducted, and is duly qualified or licensed
to do business in each jurisdiction in which the character of the properties or
assets owned, leased or operated or the nature of the activities conducted makes
such qualification or licensing necessary. No Company Party owns or holds any
Capital Stock of any other Person. There is no direct or indirect Subsidiary of
the Company that is not a Guarantor.

 

3.5 Conflict with Other Instruments; Existing Defaults; Ranking.

 

(a) The execution, delivery and performance by each Company Party of this
Agreement and each other Investment Document to which it is a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not (i) violate the charter or bylaws of such Company Party, in each case
as in effect on the date hereof, (ii) conflict with, result in a breach of, or
constitute (or, with the giving of notice or lapse of time or both, would
constitute) a default under, any term of any lease, credit agreement, indenture,
note, mortgage, instrument or other

 

-29-



--------------------------------------------------------------------------------

agreement to which such Company Party is a party or by which any of its
properties or assets are bound (including any Material Contracts) or (iii)
violate any provision of Applicable Law.

 

(b) No Company Party or any of its Subsidiaries is in default, breach or
violation of (i) its charter or bylaws, as in effect on the date hereof, (ii)
any term of any lease, credit agreement, indenture, note, mortgage, instrument
or other material agreement to which it is a party or by which any of its
properties or assets are bound (including any Material Contracts) or (iii) any
provision of Applicable Law. Without limiting the generality of the foregoing,
there does not exist any “Event of Default” (as defined in the Senior Credit
Agreement) or any default or event of default under any other credit or
financing agreement to which any Company Party or any of its Subsidiaries is a
party or by which any of its properties or assets are bound.

 

(c) There are no restrictions which prohibit or restrict any merger, sale of
assets or other event which could result in a Change in Control, or otherwise
prohibit any other financings by any Company Party including any public or
private debt or equity financings.

 

(d) No Indebtedness of the Company ranks pari passu with any Indebtedness
evidenced by the Notes or any other Obligations, and payment of principal of,
premium, if any, and interest on the Indebtedness evidenced by the Notes is
subordinate only to the Senior Indebtedness.

 

3.6 Governmental and Other Third Party Consents. Except for the Consent of the
Senior Lender and the Consents listed in Schedule 3.6 and those that have
already been obtained or made, no Consent of any Governmental Authority or other
Person is or will be required in connection with the execution, delivery and
performance of this Agreement or any other Investment Document or to ensure the
legality, validity or enforceability hereof or thereof or for the purpose of
maintaining in full force and effect any Licenses and Permits. Each Consent
which has been obtained or made in connection with the execution, delivery and
performance of this Agreement or any other Investment Document is in full force
and effect. The time within which any administrative or judicial appeal,
reconsideration, rehearing or other review of any such Consent may be taken or
instituted has lapsed, and no such appeal, reconsideration or rehearing or other
review has been taken or instituted.

 

3.7 Capitalization.

 

(a) Schedule 3.7(a) sets forth, as of the Effective Date, (i) the authorized
Capital Stock of the Company, including classes and series of Capital Stock,
(ii) the number of shares of Capital Stock issued and outstanding, including
shares of Common Stock and of preferred stock, (iii) the number of shares of
Capital Stock reserved for issuance under the Company Stock Plans, including the
number of options to purchase Capital Stock granted under each Company Stock
Plan; (iv) the number and type of shares of Capital Stock subject to options
granted under each Company Stock Plan, including the name of the grantee, the
exercise price and the expiration date; (v) the aggregate number of shares of
Common Stock reserved for issuance upon conversion of the Series A Preferred
Stock; (vi) the number of shares

 

-30-



--------------------------------------------------------------------------------

of Common Stock reserved for issuance upon exercise of each Warrant and (viii)
the number of shares of Capital Stock on a Fully Diluted Basis. All of the
issued and outstanding shares of Capital Stock of the Company have been duly
authorized and are validly issued, fully paid and non-assessable, and are free
and clear of any Liens and other restrictions (including any restrictions on the
right to vote, sell or otherwise dispose of such Capital Stock) and of any
preemptive or other similar rights to subscribe for or to purchase any such
Capital Stock, other than those contained in the Investor Rights Agreement.
There are: (A) no outstanding Option Rights of the Company other than the
Warrants, the Series A Preferred Shares and options granted under the 2002 Stock
Option Plan; (B) no voting trusts or other agreements or undertakings with
respect to the voting of the Capital Stock of the Company other than the
Investor Rights Agreement; (C) except as provided for in the Equity Repurchase
Option Agreement, no obligations or rights (whether fixed or contingent) on the
part of the Company or any other Person to purchase, repurchase, redeem or “put”
any outstanding shares of the Capital Stock of the Company or Option Rights of
the Company; and (D) no agreements granting any Person (other than the
Purchaser) any rights of first offer or first refusal, registration rights or
“drag-along,” “tag-along” or similar rights with respect to any transfer of any
Capital Stock or Option Rights of the Company or any of its Subsidiaries. All
shares of Capital Stock and Option Rights of the Company that have been issued
by the Company have been issued and offered in compliance with all federal and
applicable state securities laws. No Capital Stock or Option Rights of the
Company will be issued or become issuable to any Person (other than the
Purchaser) pursuant to any “anti-dilution” provisions on account of the issuance
of any securities by the Company or the exercise of any Option Rights (including
the Warrants). The April 2003 Shares issued or to be issued to the Purchaser
pursuant to the First Amendment to Amended and Restated Securities Purchase
Agreement represented 19.9% of the outstanding shares of Common Stock on and as
of the First Amendment to Amended and Restated Securities Purchase Agreement
Effective Date.

 

(b) The authorized capital stock of Overhill Ventures consists solely of 10,000
shares of capital stock, of which 1,000 shares are issued and outstanding as of
the date hereof. The Company beneficially owns, directly or indirectly, all of
the issued and outstanding shares of Capital Stock of Overhill Ventures. All of
the outstanding shares of Capital Stock of Overhill Ventures have been duly
authorized and are validly issued, fully paid and nonassessable, and are free
and clear of any Liens and other restrictions (including any restrictions on the
right to vote, sell or otherwise dispose of such Capital Stock) and of any
preemptive or other similar rights to subscribe for or to purchase any such
Capital Stock. There are: (i) no outstanding Option Rights of Overhill Ventures;
(ii) no voting trusts or other agreements or undertakings with respect to the
voting of the capital stock of Overhill Ventures; (iii) no obligations or rights
(whether fixed or contingent) on the part of Overhill Ventures to purchase,
repurchase, redeem or put any outstanding shares of its Capital Stock or Option
Rights of Overhill Ventures; and (iv) no agreements granting any Person any
rights of first offer or first refusal, registration rights or “drag-along,”
“tag-along” or similar rights with respect to any transfer of any Capital Stock
of Overhill Ventures or Option Rights issued by Overhill Ventures. All of the
shares of Capital Stock of Overhill Ventures and Option Rights of Overhill
Ventures

 

-31-



--------------------------------------------------------------------------------

have been issued and offered in compliance with all federal and applicable state
securities laws.

 

(c) Other than the Spin-Off, no transaction, event or other occurrence has
occurred which has caused or would cause an adjustment to the Conversion Price
(as defined in Section 6(a) of the Certificate of Designation of the Series A
Preferred Stock) of the Series A Preferred Shares pursuant to the terms of the
Series A Preferred Shares.

 

3.8 Validity and Issuance of Warrant Shares. All Warrant Shares have been duly
authorized and, when issued under and in accordance with the applicable Warrant,
will be duly and validly issued, fully paid and non-assessable.

 

3.9 Validity of Liens of Purchaser. The Liens granted to the Purchaser under the
Collateral Documents continue to constitute, and constitute, legal, valid,
enforceable and perfected security interests and Liens in and to the Collateral,
prior in right to all other Liens (other than the Liens in favor of the Senior
Lender) securing the due and punctual payment, performance and observance of all
Obligations, including the payment and performance of all Obligations under the
Notes.

 

3.10 SEC Documents. The Company has filed with the Commission all SEC Documents
that have been required to be filed by it with the Commission and the AMEX.
Schedule 3.10 sets forth a true, complete and correct list of all SEC Documents
filed by the Company and the respective dates of filing. Each SEC Document filed
by the Company complies with all applicable requirements of the Securities Act,
the Exchange Act or the applicable AMEX rules, as the case may be, and, when
filed with the SEC, did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The consolidated financial statements of the
Company and its Subsidiaries included in each SEC Document complied as to form,
as of the dates of its filing with the Commission, with applicable accounting
requirements and the published rules and regulations of the Commission with
respect thereto, were prepared in accordance with GAAP (except, in the case of
unaudited statements, as permitted by the Commission) and fairly present the
consolidated financial position of the Company and its Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments consistent with past practices and
consistently applied).

 

3.11 Financial Information.

 

(a) The Company has delivered to the Purchaser true, correct and complete copies
of (i) audited financial statements of the Company consisting of consolidated
balance sheets of the Company and its Subsidiaries as of September 30, 2000,
September 30, 2001 and September 29, 2002, and audited consolidated statements
of operations, stockholders’ equity and changes in financial position or cash
flows for each of the three (3) years then ended, together with a report and an
opinion of Ernst & Young LLP, the Company’s independent accountants, and (ii)
unaudited consolidated financial statements of the Company and its Subsidiaries

 

-32-



--------------------------------------------------------------------------------

consisting of a balance sheet as of February 2003, and a statement of operations
and cash flows for the five (5)-month period then ended (the financial
statements referred to in clauses (i) and (ii) are collectively referred to as
the “Financial Statements”). The Financial Statements (including, in each case,
the related schedules and notes) fairly present the consolidated financial
position of the Company and its Subsidiaries as of the respective dates of such
balance sheets and the results of operations of the Company and its Subsidiaries
for the respective periods covered by such statements of operations,
stockholders’ equity and changes in financial position or cash flows, as the
case may be, and have been prepared in accordance with GAAP.

 

(b) Except as previously and specifically disclosed in the SEC Documents filed
by the Company or previously and specifically disclosed by the Company in a
press release, in each case, in a manner that identifies the applicable
disclosure as being capable of having a material adverse effect on the Company,
since September 29, 2002, no Material Adverse Change has occurred.

 

(c) None of the Company Parties or any of their respective Subsidiaries,
Affiliates, officers or directors (i) is contemplating the filing of a petition
under the Bankruptcy Law or the liquidation of all or any major portion of its
assets or properties or (ii) is aware of any Person contemplating the filing of
any petition against it under the Bankruptcy Law. None of the Company Parties or
any of their respective Subsidiaries is contemplating changing its business, as
such business is being conducted on the date hereof.

 

(d) The Company has previously furnished to the Purchaser true, correct and
complete copies of all “management” letters issued by the Company’s independent
auditors since January 1, 2000.

 

3.12 Existing Indebtedness; Existing Liens; Investments; Etc.

 

(a) Schedules 3.12(a)(i) through (v), respectively, set forth a true, correct
and complete list or schedule, and describe, as of the date or dates indicated
therein, as applicable:

 

(i) all Indebtedness of the Company Parties and their respective Subsidiaries on
a consolidated and consolidating basis (collectively, “Existing Indebtedness”)
as of the Effective Date (including all Indebtedness under the Senior Credit
Agreement);

 

(ii) all Liens as of a recent practicable date in respect of any assets of the
Company Parties or their respective Subsidiaries (collectively, “Existing
Liens”), showing, as to each such Lien, the names of the grantor and secured
party, the Indebtedness secured thereby, the name of the debtor (if different
from the grantor) and the assets or other property covered by such Lien;

 

(iii) all Investments of the Company and its Subsidiaries as of the Effective
Date;

 

-33-



--------------------------------------------------------------------------------

 

(iv) all UCC financing statements existing as of the Effective Date naming any
Company Party or any of its Subsidiaries as a debtor; and

 

(v) a payables aging schedule for the Company and its Subsidiaries as of a
recent practicable date.

 

(b) Except as set forth on Schedule 3.12, no Company Party or any of its
Subsidiaries has any Indebtedness, liabilities or other obligations as of the
date hereof, whether accrued, absolute, contingent or otherwise, that are
required to be reflected on a balance sheet prepared in accordance with GAAP and
that are not reflected on the consolidated balance sheet of the Company and its
Subsidiaries included in the Financial Statements.

 

(c) Immediately following the Effective Date, no Company Party or any of its
Subsidiaries will have any Indebtedness, whether accrued, absolute, contingent
or otherwise (whether individually or in the aggregate), except for the Loans
(as defined in the Senior Credit Agreement), Indebtedness under the November
1999 Note and Indebtedness constituting trade payables as permitted under
Section 9.1(d).

 

3.13 Absence of Certain Changes. Except for the Consolidation, and as otherwise
previously disclosed in the SEC Documents filed by the Company or previously
disclosed by the Company in a press release or to the Purchaser in writing,
except as provided in Schedule 3.13, since September 29, 2002, there has not
been:

 

(a) Any transaction outside of the ordinary course of business involving any
Company Party or its Subsidiaries;

 

(b) Any declaration, setting aside or payment of any dividend or other
distribution or payment (whether in cash, stock or property) with respect to the
Capital Stock of the Company or any of its Subsidiaries, or any redemption,
purchase or other acquisition of securities of the Company or any of its
Subsidiaries, or any payment to any stockholder of the Company or any of its
Subsidiaries not in its capacity as a stockholder;

 

(c) Any damage, destruction or loss, whether or not covered by insurance, to any
material assets or properties of the Company or any of its Subsidiaries;

 

(d) Any material adverse change in the assets, liabilities, condition (financial
or otherwise), operations or prospects of any Company Party or any of its
Subsidiaries;

 

(e) Except for the transfer of the Officer Notes from TreeCon to the Company in
connection with the Spin-Off, any loan or advance made by any Company Party or
any of its Subsidiaries to any Person, except travel advances or other
reasonable business expense advances made in the ordinary course of business to
any of its employees;

 

-34-



--------------------------------------------------------------------------------

 

(f) Any Indebtedness for borrowed money incurred by any Company Party or any of
its Subsidiaries or any commitment to incur Indebtedness for borrowed money
entered into by any Company Party or any of its Subsidiaries (except as
contemplated by this Agreement);

 

(g) Any capital expenditures or commitments to make capital expenditures
materially in excess of the amounts reflected in the financial projections
attached to the Officers’ Certificate being delivered to the Purchaser pursuant
to Section 5.16;

 

(h) Any indemnity or other claims made by or against any Company Party or any of
its Subsidiaries with respect to or in connection with any acquisition or sale
or other disposition, whether direct or indirect, of the Capital Stock or assets
of any other Person;

 

(i) Any amendment or other modification to the charter or bylaws of any Company
Party or any of its Subsidiaries, except in connection with the issuance of
shares of Series A Preferred Stock to the Purchaser and the Spin-Off;

 

(j) The formation of any Subsidiary of any Company Party or any of its
Subsidiaries;

 

(k) Except for the forgiveness of the TreeCon Accounts Receivable, any waiver by
any Company Party or any of its Subsidiaries of a valuable right or of material
Indebtedness owed to it;

 

(l) Any payment, satisfaction, discharge or cancellation of any debts or claims
of any Company Party or any of its Subsidiaries other than in the ordinary
course of business consistent with past practices;

 

(m) Any amendment, modification or termination of any Material Contract;

 

(n) Any increase in the Contingent Obligations of any Company Party or any of
its Subsidiaries, by way of guarantees or otherwise;

 

(o) Any mortgage, pledge or subjecting to Lien of any of the assets or
properties of any Company Party or any of its Subsidiaries, or any assumption
of, or taking any assets or properties subject to, any liability;

 

(p) Any resignation or termination of employment of any director, officer or key
employee of any Company Party or any of its Subsidiaries;

 

(q) Any Investment by any Company Party or any of its Subsidiaries in the
Capital Stock of any Person;

 

(r) Any payment of management or other fees by the Company or any of its
Subsidiaries to TreeCon or any other Affiliate of the Company;

 

-35-



--------------------------------------------------------------------------------

 

(s) Any offer, issuance or sale of any shares of Capital Stock or Option Rights
of any Company Party or any of its Subsidiaries, other than to the Purchaser or
to employees under the 2002 Stock Option Plan;

 

(t) Any alteration or change in the Company’s credit guidelines and policies,
charge-off policies or accounting methods, quality control procedures or
policies or manner of preparing its financial statements or maintaining its
books of account;

 

(u) any increase in, or commitment to increase, the salaries, wages, bonuses or
other compensation payable or to become payable to any officer or other employee
of the Company or any of its Subsidiaries, other than increases in salaries and
wages in the ordinary course of business consistent with past practices and not
in excess of fifteen percent (15.0%) for any one officer or other employee;

 

(v) The adoption by any Company Party or any of its Subsidiaries of any new
Benefit Plan or material amendment to any Benefit Plan, other than the 2002
Stock Option Plan, involving any officer, director, employee or former employee
of any Company Party or any of its Subsidiaries (or any of their dependents or
beneficiaries);

 

(w) Any settlement of any litigation, entry of a consent decree or entry of any
judgment against any Company Party or any of its Subsidiaries with a value of
$25,000 or more;

 

(x) Any revaluation or write-off of any asset of any Company Party or any of its
Subsidiaries, including increases in reserves, except in the ordinary course of
business consistent with past practice (other than the write-off of the TreeCon
Accounts Receivable); or

 

(y) The occurrence of any other event or the development of any other condition
which could have a Material Adverse Effect.

 

3.14 Material Contracts.

 

(a) Schedule 3.14 sets forth a true, correct and complete list of all existing
or pending contracts, commitments, licenses, agreements, obligations or
arrangements, whether oral or written, formal or informal, to which any Company
Party or any of its Subsidiaries is a party (or intend to become a party) or to
which any of its assets or properties is bound (or may become bound):

 

(i) under which any Company Party or any of its Subsidiaries is indemnified for
or against any liability in excess of $250,000 or under which any Company Party
or any of its Subsidiaries is or could be obligated to indemnify any Person in
excess of $100,000;

 

(ii) under which any Company Party or any of its Subsidiaries leases personal
property from or to third parties;

 

-36-



--------------------------------------------------------------------------------

 

(iii) for the purchase or sale of products or other personal property or for the
furnishing or receipt of services by any Company Party or any of its
Subsidiaries (A) which calls for performance over a period of more than one (1)
year and involves payments of more than $100,000 in the aggregate or (B) in
which any Company Party or any of its Subsidiaries has agreed to purchase a
minimum quantity of goods or services in excess of $200,000 in value or has
agreed to purchase goods or services exclusively from any Person (provided,
however, that it is agreed that the Company shall not be required to list on
Schedule 3.14 any poultry purchase contracts entered into in the ordinary course
of business, provided that such contracts will be deemed to be Material
Contracts);

 

(iv) (A) granting representation, marketing or distribution rights, other than
food brokers’ agreements entered into in the ordinary course of business, or (B)
relating to Intellectual Property;

 

(v) regarding the financing of its business or any part of its business or
operations;

 

(vi) establishing any partnership, any joint venture or any strategic alliance;

 

(vii) under which any Company Party or any of its Subsidiaries has created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
Indebtedness (including Capital Lease Obligations);

 

(viii) concerning any confidentiality obligations entered into outside of the
ordinary course of business or any covenants or agreements restricting it from
carrying on any business or from competing in any line of business or with any
Person;

 

(ix) with officers, directors, employees, consultants or independent contractors
of any Company Party or any of its Subsidiaries;

 

(x) resulting in the creation or incurrence of any Lien (including any
precautionary lease filings);

 

(xi) involving any Affiliates of any Company Party or any of its Subsidiaries;

 

(xii) under which the consequences of a default or termination could have a
Material Adverse Effect on any Company Party or any of its Subsidiaries, whether
individually or in the aggregate;

 

(xiii) under which any Company Party or any of its Subsidiaries will (A) receive
aggregate payments from customers, (B) make aggregate payments to vendors or
other suppliers or (C) make or receive aggregate payments to or from any other
Persons, in each case in excess of $500,000 per annum;

 

-37-



--------------------------------------------------------------------------------

 

(xiv) any collective bargaining agreement entered into by, or binding upon, the
Company or any of its Affiliates; and

 

(xv) not entered into in the ordinary course of business and described in
response to any of the foregoing clauses.

 

All of the types of contracts, commitments, licenses, agreements, obligations or
arrangements described in clauses (i) through (xv) above, together with the real
property leases and other interests described in Section 3.25, whether entered
into prior to, on or after the Effective Date, are collectively referred to
herein as the “Material Contracts.” At the request of the Purchaser, the Company
shall deliver to the Purchaser a true, correct and complete copy of each of the
written Material Contracts, and a written summary of each of the oral Material
Contracts, including all amendments, supplements or other modifications thereto.

 

(b) Each Material Contract existing as of the date hereof is (i) a legal, valid
and binding obligation of the Company Party or any Subsidiary that is a party
thereto, enforceable against it in accordance with its terms (assuming the
enforceability of such Material Contract against the other parties thereto),
(ii) to the best knowledge of the Company Parties, a legal, valid and binding
obligation of the other parties thereto, enforceable against such other parties
in accordance with its terms (assuming the enforceability of such Material
Contract against any Company Party or any of its Subsidiaries party thereto) and
(iii) in full force and effect on the date hereof. Any Company Party or any of
its Subsidiaries, on the one hand, and, to the best knowledge of the Company
Parties, all other parties to the existing Material Contracts, on the other
hand, are in substantial compliance with the terms thereof, and no default or
event of default by any Company Party or any of its Subsidiaries, as the case
may be, or, to the best knowledge of the Company Parties, any other party
thereto exists thereunder.

 

(c) No Company Party or any of its Subsidiaries is a party to any contract,
commitment, license, agreement, obligation or arrangement that restricts it from
carrying on its business or any part thereof, or from competing in any line of
business or with any Person.

 

3.15 [Intentionally Omitted].

 

3.16 Accounts. All Accounts of the Company and its Subsidiaries (a) to the best
knowledge of the Company Parties, are legal, valid and binding obligations of
the Persons shown on the books of the Company or such Subsidiary as the
respective Account Debtors with respect thereto, (b) arose out of bona fide
sales actually made or services actually performed on or prior to such date in
the ordinary course of business, (c) are not subject to any discount, rebate,
offset, return privilege or claim outside of the ordinary course of business
(and are reflected in the reserves established on the books of the Company or
such Subsidiary, as the case may be, in accordance with GAAP) and (d) to the
best knowledge of the Company Parties, are valid and collectible in the ordinary
course of business. To the best knowledge of the Company Parties, no customer
has indicated an unwillingness or an

 

-38-



--------------------------------------------------------------------------------

inability to pay any amount included in the Accounts of the Company or any of
its Subsidiaries.

 

3.17 Labor Relations. Each of the Company Parties and their Subsidiaries is in
full compliance with the Fair Labor Standards Act (29 U.S.C. §201 et seq.), all
state wage and hour laws and all worker’s compensation laws and is not engaged
in any unfair labor practice which has had or could have a Material Adverse
Effect. Except as disclosed on Schedule 3.17:

 

(a) There is no labor strike, slowdown, work stoppage or charge of unfair labor
practice, and there are no material labor disputes, grievances, complaints or
arbitration proceedings, pending or affecting any Company Party or any of its
Subsidiaries nor, to the best knowledge of the Company Parties, is there any
basis therefor or threat thereof;

 

(b) No Company Party or any of its Subsidiaries is bound by or subject to any
written or oral, express or implied, contract, commitment or arrangement with
any labor union or other employee organization, and no labor union or other
employee organization has requested or sought to represent any of the employees,
representatives or agents of the Company or any of its Subsidiaries;

 

(c) No Company Party or any of its Subsidiaries is aware of any labor union or
other employee organization activity involving the employees of the Company or
any of its Subsidiaries, or of any officer or key employee, or any group of
officers or key employees, that intends to terminate his or her employment with
the Company or any of its Subsidiaries;

 

(d) To the best knowledge of the Company Parties, there are no petitions pending
before the National Labor Relations Board in connection with any pending claim
for union representation; and

 

(e) To the best knowledge of the Company Parties, there is no fact or
circumstance which could, with the passage of time or otherwise, cause this
representation and warranty to be no longer true and correct.

 

3.18 Employee Benefit Plans; ERISA. For purposes of Sections 3.18(a) through
3.18(j), the term “Company” shall include any ERISA Affiliate. However, this
Section 3.18 will not apply to a “Multiemployer Plan” (as defined in Section
4001(a)(3) of ERISA) to which the Company or any ERISA Affiliate contributes or
is obligated to contribute, except as expressly referred to herein.

 

(a) Schedule 3.18 sets forth a true, correct and complete list of:

 

(i) Each individual employment, termination, or severance agreement since
October 1, 2000, between any Company Party, on the one hand, and each employee
whose annual compensation is or was at a base rate equal to or exceeding
$100,000, on the other hand;

 

-39-



--------------------------------------------------------------------------------

 

(ii) All employee benefit plans (as defined in ERISA Section 3(3)), including
all Multiemployer Plans; and

 

(iii) All other profit-sharing, bonus, stock option, stock purchase, stock
bonus, restricted stock, stock appreciation right, phantom stock, vacation pay,
holiday pay, tuition reimbursement, scholarship, severance, dependent care
assistance, excess benefit, incentive compensation, salary continuation,
supplemental retirement, employee loan or loan guarantee program, split dollar,
cafeteria plan and other compensation arrangements;

 

in each case maintained or contributed to by the Company or any of its
Subsidiaries for the benefit of its or their employees (or former employees)
and/or their beneficiaries. All of these types of arrangements shall be
collectively referred to as “Benefit Plans.” An arrangement will not fail to be
a Benefit Plan simply because it only covers one individual, or because the
Company’s or any Subsidiary’s obligations under the plan arise by reason of its
being a “successor employer” under Applicable Law. Furthermore, a Voluntary
Employees’ Beneficiary Association under Section 501(c)(9) of the Code will be
considered a Benefit Plan for this purpose.

 

(b) The Company has delivered to the Purchaser a true and complete copy of each
of the following documents, to the extent that they are applicable:

 

(i) Each Benefit Plan and any related funding agreements (e.g., trust agreements
or insurance contracts), including all amendments (and Schedule 3.18 includes a
description of any such amendment that is not in writing);

 

(ii) The current draft of the Summary Plan Description and all subsequent
Summaries of Material Modifications of each Benefit Plan;

 

(iii) The most recent Internal Revenue Service determination letter for each
Benefit Plan that is intended to qualify for favorable income Tax treatment
under Section 401(a) or 501(c)(9) of the Code, which determination letter
reflects all amendments that have been made to the plan (except as set forth in
Schedule 3.18); and

 

(iv) The two (2) most recent Form 5500s (including all applicable Schedules and
the opinions of the independent accountants) that were filed on behalf of the
Benefit Plan, and the most recent Form 5500 (including all applicable schedules
and the opinions of the independent accountants) that were filed on behalf of
each Multiemployer Plan.

 

(c) All costs of administering and contributions required to be made to each
Benefit Plan (including any Multiemployer Plan) under the terms of that Benefit
Plan, ERISA, the Code, or any other applicable law have been timely made, and
are fully deductible in the year for which they were paid. All other amounts
that should be accrued to date as liabilities of the Company under or with
respect to each

 

-40-



--------------------------------------------------------------------------------

Benefit Plan (including administrative expenses and incurred but not reported
claims) for the current plan year of the plan have been recorded on the books of
the Company. There will be no liability of the Company (i) with respect to any
Benefit Plan that has previously been terminated or (ii) under any insurance
policy or similar arrangement procured in connection with any Benefit Plan in
the nature of a retroactive rate adjustment, loss sharing arrangement, or other
liability arising wholly or partially out of events occurring before the
Effective Date.

 

(d) Each Benefit Plan at all times has been operated in accordance with its
terms, and complies currently, and has complied in the past, both in form and in
operation, with all Applicable Law, including ERISA and the Code. The Internal
Revenue Service has issued a favorable determination letter with respect to each
Benefit Plan that is intended to qualify under Section 401(a) or 501(c)(9) of
the Code, and no event has occurred (either before or after the date of the
letter) that would disqualify the plan.

 

(e) Neither the Company nor any of its Subsidiaries maintains any plan that
provides (or will provide) medical or death benefits to one or more former
employees or independent contractors (including retirees), other than benefits
that are required to be provided under COBRA and any state law continuation
coverage or conversion rights. The Company and its Subsidiaries have complied in
all material respects with the continuation coverage requirements of COBRA.

 

(f) Neither the Company nor any of its Subsidiaries maintains any plan
(including any Multiemployer Plan) that is subject to Section 412 of the Code.

 

(g) There are no investigations, proceedings, lawsuits or claims pending or, to
the best knowledge of the Company Parties, threatened relating to any Benefit
Plan.

 

(h) No Company Party or any of its Subsidiaries has any intention or commitment,
whether legally binding or not, to create any additional Benefit Plan, or to
modify any existing Benefit Plan so as to increase benefits to participants or
the cost of maintaining the plan. The benefits under all Benefit Plans are as
represented, and have not been, and will not be, increased subsequent to the
date documents are provided to the Purchaser. No statement, either oral or
written, has been made by the Company (or any agent of the Company) to any
Person regarding any Benefit Plan that is not in accordance with the Plan that
could have adverse economic consequences to the Purchaser.

 

(i) None of the persons performing services for the Company or its Subsidiaries
have been improperly classified as being independent contractors, leased
employees, or as being exempt from the payment of wages for overtime.

 

(j) None of the Benefit Plans provide any benefits that (i) become payable or
become vested solely as a result of the consummation of this transaction or (ii)
would result in excess parachute payments (within the meaning of Section 280G of
the Code), either (A) solely as a result of the consummation of this

 

-41-



--------------------------------------------------------------------------------

transaction or (B) as a result of the consummation of this transaction and any
actions taken by the Purchaser after the Initial Closing Date. Furthermore, the
consummation of this transaction will not require the funding (whether formal or
informal) of the benefits under any Benefit Plan (e.g., contributions to a
“rabbi trust”).

 

(k) The present value of all accrued benefits under any Benefit Plans subject to
Title IV of ERISA (including any Multiemployer Plans) shall not, as of the
Effective Date, exceed the value of the assets of such Benefit Plans allocated
to such accrued benefits, based upon the applicable provisions of the Code and
ERISA, and each such Benefit Plan shall be capable of being terminated as of the
Effective Date in a “standard termination” under Section 4041(b) of ERISA. With
respect to each Benefit Plan that is subject to Title IV of ERISA (including any
Multiemployer Plan), (i) no amount is due or owing from any Company Party to the
PBGC or to any such Benefit Plan on account of any withdrawal therefrom, and
(ii) no such Benefit Plan has been terminated other than in accordance with
ERISA or at a time when the plan was not sufficiently funded. The transactions
contemplated under this Agreement shall not result in any such withdrawal or
other liability under ERISA. None of the Company Parties has any knowledge of
any actual or planned reorganization of any Multiemployer Plan. None of the
Benefit Plans subject to Title IV of ERISA (including any Multiemployer Plan)
has, since September 2, 1974, been completely or partially terminated nor has
there been any “reportable event,” as such term is defined in Section 4043(b) of
ERISA, with respect to any of such Benefit Plans since the effective date of
ERISA nor has any notice of intent to terminate been filed or given with respect
to any such Benefit Plan.

 

3.19 Taxes.

 

(a) The affiliated group (within the meaning of Section 1504(a) of the Code) of
TreeCon has timely filed all federal, state and other Tax returns required to
have been filed by it or them for each taxable period during which the Company
and its Subsidiaries were members of the affiliated group; all such Tax returns
were correct and complete in all respects; and all income or other Taxes owed by
such affiliated group (whether or not shown on the Tax returns) have been paid
for each taxable period during which the Company and its Subsidiaries were
members of the affiliated group; provided, that, with respect to TreeCon, for
all times after the Spin-Off Effective Date that such representation is required
to be true, such representation is made to the knowledge of the Company.

 

(b) The Company and each of its Subsidiaries have withheld and paid all Taxes
required to be withheld and paid by it or them in connection with amounts paid
or owing to any employees, creditors, stockholders or other third parties.

 

(c) Except as set forth in Schedule 3.19, (i) none of the Company, TreeCon or
any of their respective Subsidiaries has been advised that any Tax returns have
been or are being audited by any Governmental Authority, (ii) there are no
agreements, waivers or other arrangements providing for an extension of time
with respect to the assessment of any Taxes or deficiency against the Company,
TreeCon

 

-42-



--------------------------------------------------------------------------------

or any of their respective Subsidiaries, (iii) there are no actions, suits,
proceedings or claims now pending by or against the Company, TreeCon or any of
their respective Subsidiaries in respect of any Taxes or assessments, and (iv)
there is no pending or, to the best knowledge of the Company Parties, threatened
audit or investigation of the Company, TreeCon or any of their respective
Subsidiaries by any Governmental Authority relating to any Taxes or assessments,
or any claims for additional Taxes or assessments asserted by any Governmental
Authority; provided, that, with respect to TreeCon, for all times after the
Spin-Off Effective Date that such representation is required to be true, such
representation is made to the knowledge of the Company.

 

(d) Except as may be required or permitted under the Code with respect to the
filing of consolidated Tax returns and as may be provided in Section 8.10, none
of the Company, TreeCon or any of their respective Subsidiaries is a party to or
bound by any Tax sharing, Tax indemnity or Tax allocation agreement or other
similar arrangement; provided, that, with respect to TreeCon, for all times
after the Spin-Off Effective Date that such representation is required to be
true, such representation is made to the knowledge of the Company.

 

(e) Pursuant to Section 355(c) of the Code, TreeCon will recognize no gain in
connection with the distribution of the shares of Common Stock by TreeCon in
connection with the Spin-Off; provided, that, with respect to TreeCon, for all
times after the Spin-Off Effective Date that such representation is required to
be true, such representation is made to the knowledge of the Company.

 

(f) TreeCon did not distribute any property in the Spin-Off other than qualified
property within the meaning of Section 355(c)(2)(B) of the Code; provided, that,
with respect to TreeCon, for all times after the Spin-Off Effective Date that
such representation is required to be true, such representation is made to the
knowledge of the Company.

 

(g) None of the Common Stock distributed by TreeCon in the Spin-Off will be
treated as other property pursuant to Section 355(a)(3)(B) of the Code, and the
Common Stock does not constitute non-qualified preferred stock as defined in
Section 351(g)(2) of the Code; provided, that, with respect to TreeCon, for all
times after the Spin-Off Effective Date that such representation is required to
be true, such representation is made to the knowledge of the Company.

 

(h) None of the Common Stock distributed by TreeCon in the Spin-Off will be
distributed in a disqualified distribution within the meaning of Section
355(d)(2) of the Code (provided, however, that the Company shall not be deemed
to have breached this clause (h) if TreeCon is deemed after the Spin-Off to have
distributed shares of Common Stock in a disqualified distribution and, as a
result thereof, the Company does not incur losses, claims, damages, obligations,
liabilities, judgments, costs or expenses in excess of $250,000 in the
aggregate); provided, that, with respect to TreeCon, for all times after the
Spin-Off Effective Date that such representation is required to be true, such
representation is made to the knowledge of the Company.

 

-43-



--------------------------------------------------------------------------------

 

(i) There is no plan or arrangement within the meaning of Section 355(e) of the
Code pursuant to which one or more persons will acquire stock representing a
fifty percent (50%) or greater interest in either TreeCon or the Company;
provided, that, with respect to TreeCon, for all times after the Spin-Off
Effective Date that such representation is required to be true, such
representation is made to the knowledge of the Company.

 

(j) There is no excess loss account with respect to the Capital Stock of the
Company or any Subsidiary.

 

(k) For two years preceding the Spin-Off Effective Date, no person or persons
have acquired an interest in TreeCon that will result in one or more persons
acquiring stock representing a 50-percent or greater interest in the Company or
TreeCon as a result of the Spin-Off; provided, that, with respect to TreeCon,
for all times after the Spin-Off Effective Date that such representation is
required to be true, such representation is made to the knowledge of the
Company.

 

(l) Neither the Spin-Off, nor any revisions to compensation arrangements
effected in connection with the Spin-Off, will result in any liability of the
Company (including any liability for an indemnity pursuant to any employment
arrangement) as a result of the application of Section 280G or any disallowance
of the deduction of any compensation expense as a result of the application of
Section 162(m) of the Code.

 

3.20 Legal Action. Schedule 3.20 sets forth a true, complete and correct list of
all actions, suits, arbitrations, investigations, inquiries or other
proceedings, whether governmental or non-governmental, pending or threatened as
of the date hereof or at any time since January 1, 2000, (a) against, relating
to or affecting any Company Party, TreeCon (provided, that, with respect to
TreeCon, for all times after the Spin-Off Effective Date that such
representation is required to be true, such representation is made to the
knowledge of the Company) or any of their respective Subsidiaries, or any
officer, director or employee thereof in his or her capacity as such, or any of
its or their respective assets, properties or businesses (provided that such
Schedule may omit any individual action, suit or other proceeding that involves
a monetary claim of less than $10,000 (provided that the aggregate of all such
actions, suits or other proceedings does not exceed $20,000)) or (b) that seeks
to enjoin any transaction related thereto or contemplated thereby. Such Schedule
sets forth, as to each matter identified therein, the names of the parties
thereto, the forum for such matter, a summary of the details of the matter, the
settlement or other disposition of the matter (including the monetary value of
such settlement or other disposition) or, if such matter is still pending, a
statement to that effect and a summary of the current status. There is no
outstanding order, judgment, writ, decree, injunction or ruling of any
Governmental Authority against, relating to or affecting any Company Party or
any of its Subsidiaries or assets, or any officer, director or employee thereof
in his or her capacity as such. There is no action, suit, arbitration,
investigation, inquiry or other proceeding pending or threatened before any
Governmental Authority which questions the validity or enforceability of this
Agreement or any Investment Document or any actions taken or to be taken
pursuant hereto or thereto, or which could, individually or in the aggregate,
have a Material Adverse Effect. The Company has furnished true, correct and
complete copies of all Compliance Reports

 

-44-



--------------------------------------------------------------------------------

issued by any Governmental Authority since January 1, 1997. The action entitled
Stanley Peltz and Richard Ryan v. Polyphase Corporation et al. (Case No.
CV-S-97-791-RLH (RJJ)) pending before the United States District Court for the
District of Nevada has been definitively settled for a payment by the Company of
not more than $13,000 and the Company will use its best efforts to cause such
action to be dismissed with prejudice, effective not later than June 30, 2003.

 

3.21 Transactions with Affiliates.

 

(a) As of the Effective Date, there will be no contract, commitment, license,
agreement, debt, obligation or arrangement between any Company Party or any of
its Subsidiaries, on the one hand, and TreeCon or any of TreeCon’s Affiliates,
on the other, other than the agreement of the Company to make Tax Sharing Cash
Payments to TreeCon for the taxable year ended on or about September 30, 2002,
and as provided in this Agreement; provided, that, with respect to TreeCon, for
all times after the Spin-Off Effective Date that such representation is required
to be true, such representation is made to the knowledge of the Company.

 

(b) Except as set forth on Schedule 3.21, immediately following the Effective
Date:

 

(i) none of the Company Parties or any of their respective Subsidiaries will be
indebted, directly or indirectly, to any of its own officers, directors or
employees or those of its Affiliates, or any members of the Immediate Families
of such officers, directors or employees, except for compensation payable to its
own officers, directors or employees and reasonable travel expenses accrued in
the ordinary course of business; and

 

(ii) none of the officers or directors of the Company Parties or any of their
respective Subsidiaries, or any members of the Immediate Families of such
officers or directors, will (A) be indebted to any Company Party or its
Subsidiaries in any amount whatsoever, other than under the Officer Notes, or
(B) to the best knowledge of the Company Parties, have any direct or indirect
ownership interests in any Person which, directly or indirectly, competes with
the Company Parties.

 

(c) Except as set forth on Schedule 3.21, no Executive Officer, director or
stockholder of the Company or any of its Subsidiaries, or any member of his or
her Immediate Families, has any direct or indirect interest in any contract,
commitment, license, agreement, obligation or arrangement to which any Company
Party or any of its Subsidiaries is a party. No Executive Officer, director or,
to the best knowledge of the Company Parties, stockholder of TreeCon, or any
member of his or her Immediate Families, has any direct or indirect interest in
any contract, commitment, license, agreement, obligation or arrangement to which
the Company Parties or any of their respective Subsidiaries is a party;
provided, that, with respect to TreeCon, for all times after the Spin-Off
Effective Date that such representation is required to be true, such
representation is made to the knowledge of the Company.

 

-45-



--------------------------------------------------------------------------------

 

(d) None of the Company Parties or any of their respective Subsidiaries is a
party to any agreement relating to the voting or disposition of the Capital
Stock of any Company Party or any of its Subsidiaries.

 

(e) Except as set forth on Schedule 3.21, since January 1, 2000, no stockholder,
employee, officer, director or Affiliate of any Company Party, and no member of
the Immediate Family of any such Person, has engaged in any transaction or
commercial relationship with the Company or TreeCon, other than the payment of
compensation to its own officers and employees and reasonable travel expenses
accrued in the ordinary course of business.

 

(f) Since January 1, 2000, no Company Party or any of its Subsidiaries has
loaned or advanced funds to any of its Affiliates, officers, directors,
employees or stockholders or to any member of the Immediate Families of any of
the foregoing, except for travel advances to its own employees made in the
ordinary course of business.

 

3.22 Investment Company Act; Margin Stock. No Company Party or any of its
Subsidiaries is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, and no Company Party or
any of its Subsidiaries is controlled by such a company. No Company Party or any
of its Subsidiaries is engaged in extending credit for the purposes of
purchasing or carrying Margin Stock. No Company Party or any of its Subsidiaries
has any Margin Stock, as determined in accordance with the Margin Regulations.

 

3.23 Compliance with Laws; Licenses and Permits. The Company and each of its
Subsidiaries are in compliance with all Applicable Law (including the rules and
regulations of the FDA and the USDA), including the Sarbanes-Oxley Act of 2002.
Schedule 3.23 sets forth a true, correct and complete list of all Licenses and
Permits held by the Company and its Subsidiaries in connection with the
ownership of their assets or the conduct of their businesses (which Schedules
shall set forth, with respect to each License or Permit, its name, the issuing
Person, the date it was issued and the date of expiration), and such Licenses
and Permits constitute all of the Licenses and Permits required under Applicable
Law to own their respective assets or conduct their respective businesses as now
conducted and as proposed to be conducted. All of such Licenses and Permits are
validly issued and in full force and effect, and the Company and its
Subsidiaries have fulfilled and performed all of their obligations with respect
thereto and have full power and authority to operate thereunder.

 

3.24 Title to Property; Liens. The Company and each of its Subsidiaries has good
and marketable title to its real properties, or valid leasehold interests in
real property, and good and merchantable title to its other respective
properties, and none of such properties is subject to any Liens, except for
Liens in favor of the Senior Lender and the Purchaser and Permitted Liens. The
Company and each of its Subsidiaries enjoy quiet possession under all leases to
which they are parties as lessees, and all of such leases are valid, subsisting
and in full force and effect. None of such leases contains any provision
restricting the incurrence of indebtedness by the lessee or any unusual or
burdensome provision adversely affecting the current and proposed operations of
the Company or its Subsidiaries.

 

-46-



--------------------------------------------------------------------------------

 

3.25 Real Property.

 

(a) Neither the Company nor any other Company Party owns any fee interest in any
real property.

 

(b) Schedule 3.25 sets forth a true, correct and complete list of all real
property leases, subleases or licenses pursuant to which the Company or any of
its Subsidiaries is a lessor, lessee, sublessor, sublessee, licensor or licensee
of real property, in each case as amended through the date hereof, which list
includes the street address, the identity of the lessors, lessees, sublessors,
sublessees, licensors or licensees, the term thereof (referencing applicable
extension or renewal periods), the rent payment terms and the current use. At
the Purchaser’s request, the Company shall deliver to the Purchaser true,
correct and complete copies of each such lease, sublease or license. The real
property interests described or listed on Schedule 3.25 constitute all of the
leasehold interests in real property leased or otherwise held for use by the
Company and its Subsidiaries. With respect to each such lease, sublease and
license, except as set forth on Schedule 3.25:

 

(i) such lease, sublease and license is legal, valid, binding and enforceable
against the parties thereto and is in full force and effect;

 

(ii) no party thereto is in breach or default, and no event has occurred which,
with notice or lapse of time, would constitute a breach or default or permit
termination, modification, or acceleration thereunder;

 

(iii) there are no disputes, oral agreements or forbearance programs in effect
as to any such lease, sublease or license; and

 

(iv) neither the Company nor any of its Subsidiaries has assigned, transferred,
conveyed, mortgaged, deeded in trust or encumbered any interest therein.

 

(c) No Consent of any party to any lease, sublease or license is required in
connection with the execution, delivery or performance of this Agreement, the
Notes or the other Investment Document, including the amendment, restatement and
issuance of the Securities, and the exercise of any remedies under any of the
Collateral Documents, and no such event shall be prohibited by, or shall
constitute a default under, any such lease, sublease or license.

 

(d) All parking lots located on any real property leased by the Company or any
of its Subsidiaries are in compliance with Applicable Law, including zoning
requirements, and are adequate for its employees and business operations.

 

3.26 Environmental Matters. Except as set forth in Schedule 3.26:

 

(a) Each Environmental Person and each Site is in compliance with all, and no
Environmental Person has any liability under, any Environmental Laws.

 

-47-



--------------------------------------------------------------------------------

 

(b) No Release has occurred at any Site, and there are no present or past
Environmental Conditions in any way relating to any Environmental Person, any
Site or the business or operations of any Environmental Person.

 

(c) The Company has delivered to the Purchaser true, correct and complete copies
of all environmental site assessments, audits, studies or reports relating to
any Environmental Condition or relating to the business, condition or operations
of all Environmental Persons.

 

(d) No Environmental Person is a “potentially responsible party” within the
meaning of CERCLA with respect to any federal, state, local or foreign
environmental clean-up site or with respect to investigations or corrective
actions under any Environmental Laws.

 

(e) No Environmental Person has received notice of any alleged, actual or
potential responsibility, inquiry, investigation or administrative or judicial
proceeding regarding (i) any Release by any Environmental Person at any Site or
other location or (ii) any violation of or non-compliance by any Environmental
Person with the conditions of any License or Permit required under any
Environmental Laws or the provisions of any Environmental Laws. No Environmental
Person has received notice of any other claim, demand or action by any Person
alleging any actual or threatened injury or damage to any Person, property,
natural resources or the environment arising from or relating to any Release,
transportation or disposal of any Hazardous Materials.

 

(f) Each Environmental Person has furnished all notices and warnings, made all
reports and has kept and maintained all records required by, and in compliance
with, all Environmental Laws, including any notices and Consents required under
any Environmental Laws in connection with the consummation of the transactions
contemplated by the Investment Documents.

 

3.27 Intellectual Property.

 

(a) The Company and each of its Subsidiaries owns, or is licensed or otherwise
possesses legally enforceable rights to use, all Intellectual Property used in
the conduct of its business as currently conducted and as proposed to be
conducted. Schedule 3.27 lists (i) all patents, patent applications, trademarks,
servicemarks, trademark and servicemark applications, copyrights and trade names
owned or held by the Company or any of its Subsidiaries and used in the conduct
of its or their businesses, including the jurisdictions in which each such
Intellectual Property right has been issued or registered or in which any such
application for such issuance or registration has been filed; (ii) all material
written licenses, sublicenses and other agreements to which the Company or any
of its Subsidiaries is a party and pursuant to which any Person (other than
employees of the Company in the course of their employment) is authorized to use
any such Intellectual Property rights; and (iii) all material written licenses,
sublicenses and other agreements to which the Company or any of its Subsidiaries
is a party and pursuant to which the Company or any of its Subsidiaries is
authorized to use any third party patents, trademarks or copyrights,

 

-48-



--------------------------------------------------------------------------------

including computer software (“Third Party Intellectual Property Rights”) which
are used in the businesses of the Company or the Subsidiaries or which form a
part of any product or service of the Company or its Subsidiaries, all of which
are in full force and effect. The Company has delivered to the Purchaser correct
and complete copies of all such patents, registrations, applications, licenses
and agreements and related documentation, all as amended to date. Neither the
Company nor any of its Subsidiaries has agreed to indemnify any Person for or
against any infringement, misappropriation or other conflict with respect to any
item of Intellectual Property that the Company owns or uses. Neither the Company
nor any of its Subsidiaries is a party to any oral license, sublicense or
agreement which, if reduced to written form, would be required to be listed in
Schedule 3.27 under the terms of this Section 3.27.

 

(b) Neither the Company nor any of its Subsidiaries will be, as a result of the
execution and delivery of this Agreement or the performance of the Company
Parties’ obligations under this Agreement, in breach of any license, sublicense
or other agreement relating to its Intellectual Property or Third Party
Intellectual Property Rights.

 

(c) Neither the Company nor any of its Subsidiaries has been named in any suit,
action or other proceeding which involves a claim of infringement of any
Intellectual Property rights of any third party. The performance of the services
offered by the Company and its Subsidiaries do not infringe on any Intellectual
Property rights of any other Person, and to the best knowledge of the Company
Parties, the Intellectual Property rights of the Company and its Subsidiaries
(including the Third Party Intellectual Property Rights) are not being infringed
by activities, products or services of any third party.

 

3.28 Nature of Business. The Company is not engaged in any business other than
the manufacture, distribution and sale of frozen food products and any
activities ancillary or related thereto.

 

3.29 Powers of Attorney. Except as executed in connection with the Collateral
Documents, there are no outstanding powers of attorney executed by or on behalf
of the Company or any of its Subsidiaries.

 

3.30 Listing of Common Stock. The shares of Common Stock are listed for trading
solely on the AMEX. The Company is in compliance with all applicable AMEX
listing standards and requirements. No Capital Stock of the Company or any of
its Subsidiaries is listed or traded on any securities exchange other than the
shares of Common Stock listed for trading on the AMEX. The Company has
previously furnished to the Purchaser true, correct and complete copies of all
material written communications with the AMEX.

 

3.31 Insurance. Schedule 3.31 sets forth a true and complete list of all
liability and other insurance policies insuring the Company and its Subsidiaries
against losses arising out of or related to the businesses of the Company and
its Subsidiaries (which list accurately describes the coverage carried and the
expiration dates of such policies). The Company and each of its Subsidiaries is
covered by insurance in scope and amount customary and

 

-49-



--------------------------------------------------------------------------------

reasonable for the businesses in which it is engaged and will be so covered
after consummation of the transactions contemplated hereby. The insurance
policies listed on Schedule 3.31 constitute insurance protection against all
liability, claims and risks occurring in the ordinary course of business
customarily included within comprehensive liability coverage and at amounts and
levels customarily maintained for a business of this type. Schedule 3.31 also
sets forth the list of keyman life insurance policies current in effect on the
life of James Rudis as required under Section 8.9. Schedule 3.31 also sets forth
all claims made by the Company or any of its Subsidiaries under such policies
during the past three (3) years. All such policies are in full force and effect.

 

3.32 Customers. Schedule 3.32 lists the names and addresses of the six (6) most
significant customers (by revenue) of the Company during each of the Fiscal
Years ended September 30, 2001 and September 29, 2002, and the amount and
percentage of total revenues accounted for by each such customer during each
such period. No customer of the Company accounts for more than twenty two
percent (22.0%) of total revenues of the Company in the Fiscal Year ended
September 29, 2002. The Company has not received any notice, nor has the Company
any reason to believe, that any significant customer of the Company has ceased,
or will cease, to use the products or services of the Company, or has reduced,
or will reduce, the use of such products or services at any time.

 

3.33 Suppliers. Schedule 3.33 lists the six (6) largest suppliers of any
products or services to the Company during the Fiscal Year ended September 29,
2002, and the amount of purchases made by the Company from each during such
period. No material purchase order or commitment of the Company is in excess of
normal requirements, nor are prices provided therein in excess of current market
prices for the products or services to be provided thereunder.

 

3.34 Business Relationships. There exists no actual or threatened termination,
cancellation or limitation of, or any modification or change in, the business
relationship between the Company or its Subsidiaries, on the one hand, and any
customer or group of customers whose purchases, individually or in the
aggregate, are material to the business of the Company, as the case may be, or
with any material suppliers, on the other, and there exists no present condition
or state of facts or circumstances which could materially and adversely affect
the Company or its Subsidiaries or prevent the Company or its Subsidiaries from
conducting such business after the consummation of the transactions contemplated
by this Agreement in substantially the same manner in which it has been
heretofore been conducted.

 

3.35 Personal Property Leases. Schedule 3.35 sets forth a true and complete list
and description of all agreements (or group of related agreements) for the lease
of personal property by the Company or any of its Subsidiaries, including the
name of the lessor, the type of lease (whether operating, capital or otherwise),
a description of the property and the monthly rental payments due. Neither the
Company nor any of its Subsidiaries has breached any agreement pertaining to, is
in default with respect to, or is overdue in payment of, any amounts owing under
any lease agreement disclosed on Schedule 3.35. No such lease agreement contains
any provisions which restrict or prohibit (a) the issuance of the Securities as
contemplated herein, (b) any other financings by the Company or any
Subsidiaries, including any public or private debt or equity financings or (c)
other than

 

-50-



--------------------------------------------------------------------------------

ordinary restrictions on assignment, any merger, sale of assets or other event
which could result in a Change in Control.

 

3.36 Employment Agreements. Schedule 3.36 sets forth a true, correct and
complete list of all employment, agency, independent contractor and sales
representative agreements, golden parachute agreements and employee-related
non-competition and non-solicitation agreements to which any Company Party or
any of its Subsidiaries is a party. The Company has previously delivered to the
Purchaser true, correct and complete copies of all such agreements, including
all amendments thereto. Each such agreement is in writing, is a valid and
binding agreement enforceable against the respective parties thereto in
accordance with its terms, and no party to any such agreement is in breach of,
or in default with respect to, any of its obligations thereunder, nor is the
Company or any of its Subsidiaries aware of any facts or circumstances which
might give rise to any breach or default thereunder.

 

3.37 Solvency. Each of the Company and its Subsidiaries is Solvent and,
immediately following the Effective Date, will be Solvent. No Company Party
intends to incur, or believes it will incur, by virtue of the consummation of
the transactions contemplated hereby, by the other Investment Documents or by
the Senior Loan Documents, debts or liabilities that are beyond its ability to
pay as they mature. No transfer of property is being made and no obligation is
being incurred in connection with the transactions contemplated by this
Agreement and the other Investment Documents with the intent to hinder, delay or
defraud either present or future creditors of the Company Parties.

 

3.38 Corporate Separateness.

 

(a) Customary formalities regarding the separate corporate existence of the
Company have at all times since its formation been, and such customary
formalities will continue to be, observed. When used in this Section 3.38, the
term “Company” includes the Company and its Subsidiaries.

 

(b) The Company has at all times since its formation accurately maintained in
all material respects, and will continue to accurately maintain, its financial
statements, accounting records and other corporate documents separate from those
of TreeCon and the other Subsidiaries of TreeCon and any other Person. The
Company has not at any time since its formation commingled, and will not
commingle, its assets with those of TreeCon or any other Subsidiary of TreeCon,
any of its other Affiliates or any other Person. The Company has at all times
since its formation accurately maintained in all material respects, and will
continue to accurately maintain, its own bank accounts and separate books of
account. As of the Spin-Off Effective Date and thereafter, to the Company’s
knowledge, TreeCon has not at any time, and will not, commingle any of its
assets with those of the Company or any other entity.

 

(c) The Company has at all times since its formation paid, and will continue to
pay, its own liabilities from its own separate assets. As of the Spin-Off
Effective Date and thereafter, to the Company’s knowledge, TreeCon has at all
times since the Company’s formation paid, and will continue to pay, its own
liabilities

 

-51-



--------------------------------------------------------------------------------

from its own separate assets (it being understood that to the extent any funds
in any material amount were previously loaned or advanced by the Company to
TreeCon, such funds were properly recorded on the books of TreeCon as an asset
of TreeCon and on the books of the Company as an intercompany receivable owing
from TreeCon).

 

(d) The Company has at all times since its formation identified itself, and will
continue to identify itself, in all dealings with the public under its own
corporate or trade names and as a separate and distinct entity. The Company has
not at any time since its formation identified itself, and will not identify
itself, as being a division or a part of TreeCon (other than as a Subsidiary of
TreeCon) or of any other Person. As of the Spin-Off Effective Date and
thereafter, to the Company’s knowledge, TreeCon has not at any time identified
the Company, and will not identify the Company, as being a division or part of
TreeCon (other than as a Subsidiary of TreeCon) or any of other Person but only
as a separate and distinct entity.

 

(e) To the best knowledge of the Company Parties, the Company has at all times
since its formation been adequately capitalized in light of the nature of its
business. The Company will continue to be adequately capitalized in light of the
nature of its business.

 

(f) The Company has not at any time since its formation assumed or guaranteed
any material liabilities of TreeCon (or any predecessor entity) or any other
Person (other than Overhill Ventures). The Company has not at any time since its
formation acquired any securities or other obligations of TreeCon (or any
predecessor entity).

 

3.39 Public Utility Holding Company Act. None of the Company Parties, TreeCon or
any of their respective Subsidiaries is a “holding company” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company,” as such terms are defined in the
Public Utility Holding Company Act of 1935, as amended; provided, that, with
respect to TreeCon, for all times after the Spin-Off Effective Date that such
representation is required to be true, such representation is made to the
knowledge of the Company.

 

3.40 Deposit and Other Accounts. Schedule 3 to the Security Agreement sets forth
a true, correct and complete list of all banks and other financial institutions
and depositories at which the Company or any of its Subsidiaries maintains (or
has caused to be maintained) or will maintain deposit accounts, spread accounts,
operating accounts, trust accounts, trust receivable accounts or other accounts
of any kind or nature into which funds of the Company (including funds in which
the Company maintains a contingent or residual interest) or any such Subsidiary
are or will be deposited from time to time. Such Schedule correctly identifies
the name and address of each depository, the name in which each account is held,
the purpose of the account, the account number, the contact person at such
depository and his or her telephone number. The Company will notify the
Purchaser and supplement Schedule 3 to the Security Agreement as new accounts
are established within two (2) Business Days thereof.

 

-52-



--------------------------------------------------------------------------------

 

3.41 Books and Records. The minute books and similar records of the Company and
its Subsidiaries contain true and complete records of all actions taken at any
meetings of the Company’s or such Subsidiary’s stockholders, Board of Directors
or any committees thereof, as the case may be, and of all written consents
executed in lieu of the holding of any such meeting. The books and records of
the Company and its Subsidiaries accurately reflect in all respects the assets,
liabilities, business, financial condition and results of operations of the
Company and such Subsidiaries, respectively, and have been maintained in
accordance with good business, accounting and bookkeeping practices.

 

3.42 Burdensome Obligations; Future Expenditures. No Company Party or any of its
Subsidiaries is a party to or bound by any agreement, instrument, deed, lease or
other document, or is subject to any charter, bylaw or other restriction,
commitment or requirement, which, in the opinion of its management, is so
unusual or burdensome that in the foreseeable future it could have a Material
Adverse Effect. No Company Party or any of its Subsidiaries anticipates that
future expenditures, if any, by the Company Parties or any of their respective
Subsidiaries needed to meet the provisions of any Applicable Law will be so
burdensome as to have or cause, or create a material risk of having or causing,
a Material Adverse Effect.

 

3.43 Brokers; Certain Expenses. None of the Company Parties, TreeCon or any of
their respective Subsidiaries or Affiliates has paid or is obligated to pay any
fee or commission to any broker, finder, investment banker or other intermediary
in connection with this Agreement, any other Investment Document or any of the
transactions contemplated hereby or thereby; and none of the Company Parties,
TreeCon or any of their respective Subsidiaries or Affiliates is bound by any
agreement or commitment for the provision of investment banking or financial
advisory services with respect to any recapitalization, issuance of debt or
equity securities or other capital or financing transactions involving any
Company Parties; provided, that, with respect to TreeCon, for all times after
the Spin-Off Effective Date that such representation is required to be true,
such representation is made to the knowledge of the Company.

 

3.44 Due Diligence Response. The Company has delivered to the Purchaser true,
correct and complete copies of each of the documents and other materials
requested in the Due Diligence Checklist which was furnished to the Company on
or about August 5, 1999, to the extent such documents or other materials exist
with respect to any Company Party or TreeCon or any of their respective
Subsidiaries; provided, that, with respect to TreeCon, for all times after the
Spin-Off Effective Date that such representation is required to be true, such
representation is made to the knowledge of the Company.

 

3.45 Disclosure. After due inquiry of the directors, officers and employees of
the Company having knowledge of the matters represented, warranted or stated in
this Agreement, neither this Agreement, the Disclosure Schedules nor any other
Investment Document, nor any certificate, report, questionnaire, statement or
document furnished by or on behalf of the Company Parties or any of their
respective Subsidiaries, whether included in any materials provided to the
Purchaser prior to the date hereof or included in this Agreement or any other
Investment Document or in any Exhibit or Disclosure Schedule or in any other
document or instrument delivered at any time, is, or will be, untrue with
respect to any material fact or omits, or will omit, to state a material fact
necessary in order to make

 

-53-



--------------------------------------------------------------------------------

the statement made herein or therein, in light of the circumstances in which
such statement was made, not misleading. To the best knowledge of the Company
Parties, there are no facts or circumstances existing that could have a Material
Adverse Effect, either individually or in the aggregate. The information
contained in each of the management questionnaires completed by certain
officers, directors and employees of the Company and TreeCon and the corporate
questionnaire dated August 23, 1999, prepared by the Company and delivered to
the Purchaser prior to the date of this Agreement is true and correct; provided,
that, with respect to TreeCon, for all times after the Spin-Off Effective Date
that such representation is required to be true, such representation is made to
the knowledge of the Company.

 

4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER. The Purchaser hereby
represents and warrants to the Company as follows:

 

4.1 Organization. The Purchaser is a limited partnership formed and validly
existing under the laws of the State of California, and has all requisite power
and authority to enter into this Agreement and each other Investment Document to
which it is a party and to consummate the transactions contemplated hereby.

 

4.2 Authorization. The execution, delivery and performance of this Agreement and
of each of the other Investment Documents to which the Purchaser is or will be a
party, and the consummation of the transactions contemplated hereby and thereby,
have been duly authorized by all necessary action on the part of the Purchaser.

 

4.3 Due Execution and Delivery; Binding Obligations. This Agreement has been
duly executed and delivered by the Purchaser. This Agreement constitutes, and on
the Effective Date each of the other Investment Documents to which the Purchaser
will be a party will constitute, a legal, valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or conveyance or similar laws relating to or
limiting creditors’ rights generally or by equitable principles relating to
enforceability and except as rights of indemnity or contribution may be limited
by federal or state securities or other laws or the public policy underlying
such laws.

 

4.4 No Violation. The execution, delivery and performance by the Purchaser of
this Agreement and each of the other Investment Documents to which the Purchaser
is a party, and the consummation of the transactions contemplated hereby, do not
violate (a) the limited partnership agreement of the Purchaser as in effect on
the date hereof, (b) any law, statute, rule or regulation applicable to the
Purchaser, (c) any order, ruling, judgment or decree of any Governmental
Authority binding on the Purchaser or (d) any term of any material indenture,
mortgage, lease, agreement or instrument to which the Purchaser is a party.

 

4.5 Governmental Consents. The execution and delivery by the Purchaser of this
Agreement and each of the other Investment Documents to which it is a party, and
the consummation by the Purchaser of the transactions contemplated hereby, do
not and will not require any Consent of any Governmental Authority.

 

-54-



--------------------------------------------------------------------------------

 

5. CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER. The effectiveness of this
Agreement is subject to the satisfaction of the conditions precedent set forth
in this Section 5; provided, however, that any or all of such conditions may be
waived, in whole or in part, by the Purchaser in its sole and absolute
discretion:

 

5.1 Effective Date. All of the conditions precedent set forth in this Section 5
(other than this Section 5.1) shall have been satisfied on or before the close
of business on or before April 16, 2003.

 

5.2 Representations and Warranties; No Default. Each of the representations and
warranties made by the Company Parties in this Agreement and the other
Investment Documents shall be true and correct in all respects on and as of the
date made, and shall be true and correct in all respects on and as of the
Effective Date, with the same effect as if made on and as of the Effective Date;
each of the covenants, agreements and obligations of the Company under this
Agreement and the other Investment Documents to be performed or satisfied by it
on or prior to the Effective Date has been performed or satisfied by it on or
before the Effective Date; and no Default or Event of Default shall exist and be
continuing under the Existing Securities Purchase Agreement or any other
Investment Document or result from the amendment and restatement of the Existing
Securities Purchase Agreement or the consummation of the other transactions
contemplated thereby. The Company shall have delivered to the Purchaser an
Officers’ Certificate, signed by the President and Chief Executive Officer and
the Chief Financial Officer of the Company, dated as of the Effective Date, to
such effect and to the effect that each of the other conditions set forth in
this Section 5 has been satisfied and fulfilled.

 

5.3 [Intentionally Omitted].

 

5.4 Purchase Permitted By Applicable Law. The consummation of the transactions
contemplated by this Agreement shall not be prohibited by or violate any
Applicable Law and shall not subject any party to any Tax, penalty or liability,
under or pursuant to any Applicable Law, and shall not be enjoined (temporarily
or permanently) under, or prohibited by or contrary to, any injunction, order,
decree or ruling.

 

5.5 No Injunction or Order. No injunction, order, decree or ruling by any
Governmental Authority shall have been issued or in effect that prohibits or
limits any of the transactions contemplated by this Agreement or the other
Investment Documents and there shall not be any action, suit, proceeding or
investigation pending or, to the best knowledge of the Company Parties,
threatened against any Company Party or any of its Subsidiaries that (a) draws
into question the validity, legality or enforceability of this Agreement or the
other Investment Documents or the consummation of the transactions contemplated
hereby or thereby or (b) might result, in the judgment of the Purchaser, in the
imposition of a penalty if the Securities were delivered as contemplated
hereunder or in any Material Adverse Change.

 

5.6 Opinions of Counsel. The Purchaser shall have received (a) an opinion letter
of Kummer Kaempfer Bonner & Renshaw, Nevada counsel to the Company, dated as of
the Effective Date and addressed to the Purchaser, in form and substance
satisfactory to the Purchaser, and (b) an opinion letter of Jenkens & Gilchrist,
special counsel to the Company

 

-55-



--------------------------------------------------------------------------------

and Overhill Ventures, dated as of the Effective Date and addressed to the
Purchaser, in form and substance satisfactory to the Purchaser.

 

5.7 Delivery of Certain Documents. The Company shall have delivered to the
Purchaser the following documents, each dated as of the Effective Date:

 

(a) An Acknowledgement and Confirmation of Investment Documents, duly executed
by the Company;

 

(b) The April 2003 Bridge Note Repayment Agreement, duly executed by the
Company, Overhill Ventures and the Senior Lender;

 

(c) An Amendment to Amended and Restated Investor Rights Agreement, in form and
substance satisfactory to the Purchaser, duly executed by the Company, James
Rudis and William E. Shatley; and

 

(d) An Amendment to Equity Repurchase Option Agreement, in form and substance
satisfactory to the Purchaser, duly executed by the Company.

 

5.8 Collateral Documents. The Company shall have delivered to the Purchaser the
following Collateral Documents, each dated as of the Effective Date:

 

(a) The Intercreditor Agreement, in form and substance satisfactory to the
Purchaser, duly executed by the Senior Lender and acknowledged by the Company
Parties;

 

(b) A Second Amendment to Amended and Restated Security Agreement, in form and
substance satisfactory to the Purchaser, duly executed by the Company and
Overhill Ventures; and

 

(c) Deposit Account Control Agreements among the Company, the relevant
depository and the Purchaser, in form and substance reasonably satisfactory to
the Purchaser, duly executed by the Company and such depository, in each case as
the Purchaser may request;

 

(d) File-stamped copies of UCC termination statements with respect to existing
UCC-1 financing statements naming the Company or Overhill Ventures as a party
and PNC Bank, National Association, as secured party, or evidence otherwise
satisfactory to the Purchaser that such UCC-1 financing statements have been
terminated; and

 

(e) Such other Collateral Documents as the Purchaser may reasonably request.

 

5.9 Delivery of Corporate Documents. The Company shall have delivered to the
Purchaser the following for each of the Company and Overhill Ventures:

 

(a) Copies of its charter as in effect as of the Effective Date, certified by
the Secretary of State of its jurisdiction of incorporation, and its bylaws as
in effect

 

-56-



--------------------------------------------------------------------------------

as of the Effective Date, certified by its Secretary as being in full force and
effect as of the Effective Date;

 

(b) A corporate good standing certificate and a good standing tax certificate,
if available, from the Secretary of State of its state of incorporation or
organization and the Franchise Tax Board of the State of California or similar
state taxing authority, and good standing certificates from each jurisdiction in
which it is required to be qualified to transact business as a foreign
corporation or other entity (including, with respect to the Company,
California), in each case dated as of a recent practicable date prior to the
Effective Date;

 

(c) Resolutions of the Board of Directors (or similar governing body) approving
and authorizing the execution, delivery and performance of this Agreement and
the other Investment Documents being executed and delivered in connection
herewith and the consummation of the transactions contemplated thereby
(including, in the case of the Company, the amendment and restatement of this
Agreement), certified by its Secretary as being in full force and effect through
the Effective Date;

 

(d) Signature and incumbency certificates of its officers executing the
documents referred to in clause (c) above and any other agreements, instruments,
certificate or other documents required to be executed by it in connection
herewith; and

 

(e) Such other documents as the Purchaser may reasonably request.

 

5.10 Interest Under April 2003 Bridge Note. The Purchaser shall have received,
by wire transfer in immediately available funds, an amount equal to all accrued
and unpaid interest under the April 2003 Bridge Note through and including the
Effective Date.

 

5.11 Bridge Note Fees. The Purchaser shall have received from the Company,
pursuant to Section 8 of the First Amendment to Amended and Restated Securities
Purchase Agreement, fees relating to the purchase and sale of the April 2003
Bridge Note in the aggregate amount of $724,667.59, consisting of (a) a
non-refundable closing fee in the amount of $224,667.59 and (b) a non-refundable
restructuring fee in the amount of $500,000.

 

5.12 [Intentionally Omitted.]

 

5.13 Senior Credit Agreement. The PSI Senior Credit Agreement, and all other
Senior Credit Documents to be executed and delivered as contemplated thereby,
shall have been duly executed and delivered by the parties thereto.

 

5.14 [Intentionally Omitted.]

 

5.15 Insurance Matters. The Company shall have delivered to the Purchaser
certificates of insurance evidencing the policies of insurance required to be
maintained by the Company and its Subsidiaries under this Agreement and the
other Investment

 

-57-



--------------------------------------------------------------------------------

Documents, together with additional insured and lender’s loss payable
endorsements in favor of the Purchaser, all in form and substance satisfactory
to the Purchaser.

 

5.16 Delivery of Financial Projections. The Company shall have delivered to the
Purchaser, and the Purchaser shall have approved, revised consolidated financial
projections of the Company and its Subsidiaries for the two (2) Fiscal Years
ending on or about September 30, 2003 and September 30, 2004. Such financial
projections shall specify the assumptions on which they are based and shall be
made in good faith. The financial projections shall be accompanied by an
Officers’ Certificate, in form and substance satisfactory to the Purchaser, duly
executed by the President and Chief Executive Officer and the Chief Financial
Officer of the Company, certifying as to the assumptions on which such financial
projections are based.

 

5.17 Material Adverse Change. No Material Adverse Change shall have occurred
since September 29, 2002.

 

5.18 Solvency Certificate. The Purchaser shall have received a Solvency
Certificate, in form and substance satisfactory to the Purchaser, duly executed
by the President and Chief Executive Officer and the Chief Financial Officer of
the Company.

 

5.19 Consents. The Company Parties shall have obtained all Consents required to
be obtained from all Governmental Authorities and other Persons (including the
Senior Lender) in connection with the transactions contemplated by this
Agreement (including the Consents listed on Schedule 3.6), and the Purchaser
shall have approved the terms and conditions thereof.

 

5.20 [Intentionally Omitted].

 

5.21 Proceedings Satisfactory. All proceedings taken prior to or on the
Effective Date in connection with the execution and delivery of this Agreement
and the other Investment Documents, and the consummation of the other
transactions contemplated hereby and thereby, and all papers and other documents
relating thereto, shall be in form and substance satisfactory to the Purchaser
and its counsel, and the Purchaser shall have received copies of all such
documents and papers, where appropriate, to be counterpart originals and/or
certified by proper authorities, corporate officials and other Persons.

 

6. CONDITIONS TO THE OBLIGATIONS OF THE COMPANY PARTIES. The obligation of the
Company Parties to consummate the transactions contemplated hereby is subject to
the satisfaction of the conditions precedent set forth in this Section 6;
provided, however, that any or all of such conditions may be waived, in whole or
in part, by the Company in its sole and absolute discretion:

 

6.1 Representations and Warranties. The representations and warranties of the
Purchaser in this Agreement shall be true and correct in all material respects
at and as of the Effective Date after giving effect to the transactions
contemplated by this Agreement, as if made on and as of the Effective Date, and
the Purchaser shall have performed or satisfied all of its covenants and
agreements hereunder to be performed or satisfied on or prior to the Effective
Date.

 

-58-



--------------------------------------------------------------------------------

 

6.2 Purchase Permitted By Applicable Law. The consummation of the transactions
contemplated by this Agreement shall not be prohibited by or violate any
Applicable Law and shall not subject any party to any Tax, penalty or liability,
under or pursuant to any Applicable Law, and shall not be enjoined (temporarily
or permanently) under, or prohibited by or contrary to, any injunction, order,
decree or ruling. Without limiting the generality of the foregoing, the
consummation of the transactions contemplated hereby shall otherwise comply with
all applicable requirements of federal and state securities laws.

 

6.3 No Injunction or Order. There shall not have been issued any injunction,
order, decree or ruling that prohibits or limits any of the transactions
contemplated by this Agreement or the other Investment Documents.

 

7. INDEMNIFICATION; FEES AND EXPENSES.

 

7.1 Transfer Taxes. The Company shall pay all stamp, transfer and other similar
Taxes (together in each case with interest and penalties, if any) payable or
determined to be payable in connection with the execution and delivery of this
Agreement or the issuance of the Securities, and shall hold harmless the
Purchaser from and against any and all liabilities with respect to or resulting
from any delay in paying, or omission to pay, such Taxes.

 

7.2 Losses.

 

(a) Whether or not the transactions contemplated by this Agreement are
consummated, the Company shall indemnify and hold harmless the Purchaser, its
successors and assigns, and its Affiliates, employees, partners, officers,
directors, representatives, agents, attorneys, successors and assigns (the
“Indemnified Parties”), from and against any and all losses, claims, damages,
liabilities, judgments, Indemnified Environmental Costs, expenses and costs,
including attorneys’ fees and other fees and expenses incurred in, and the costs
of preparing for, investigating or defending any matter (collectively,
“Losses”), incurred by such Indemnified Party in connection with or arising
from:

 

(i) Any breach of any warranty or the inaccuracy of any representation made by
any Company Party;

 

(ii) The failure by any Company Party to fulfill any of its covenants,
agreements or undertakings under this Agreement or any other Investment Document
(or any other document or instrument executed herewith or pursuant hereto); or

 

(iii) Any third party actions, suits, proceedings or claims brought against any
Indemnified Party with respect to (A) the Spin-Off or any of the transactions
related thereto or contemplated thereby, (B) the issuance of any Note, the
Warrants or any Capital Stock to the Purchaser (including the April 2003
Shares), the exercise of any Warrant or the other matters arising out of or in
connection with the transactions contemplated by this Agreement or any other
Investment Document, (C) any item of Collateral, (D) the

 

-59-



--------------------------------------------------------------------------------

business, properties, operations or affairs of any Company Party or any of its
Subsidiaries or (E) the UBOC/PSI Purchase Agreement or the transactions
contemplated thereby.

 

(b) The Company shall either pay directly all Losses which it is required to pay
hereunder or reimburse any Indemnified Party within ten (10) days after any
request for such payment. The obligations of the Company to the Indemnified
Parties under this Section 7 shall be separate obligations to each Indemnified
Party, and the liability of the Company to such Indemnified Parties hereunder
shall not be extinguished solely because any Indemnified Party is not entitled
to indemnity hereunder.

 

(c) The obligations of the Company to the Indemnified Parties under this Section
7 shall survive (i) the repayment of any Note (whether at maturity, by
prepayment or acceleration or otherwise), (ii) any transfer of any Note (or any
interest therein), (iii) the termination of this Agreement or any other
Investment Document and (iv) the exercise and/or sale of any Warrant (or any
interest therein) or the sale of any Warrant Shares.

 

7.3 Indemnification Procedures. Any Person entitled to indemnification under
this Section 7 shall (a) give prompt written notice to the Company of any claim
with respect to which it seeks indemnification (and failure to give such notice
shall not adversely affect the Company’s indemnification obligations to the
extent they are not substantially prejudiced thereby) and (b) permit the Company
to assume the defense of such claim with counsel selected by the Company and
reasonably acceptable to such Person; provided, however, that any Person
entitled to indemnification hereunder shall first have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such Person unless (i)
the Company has agreed to pay such fees or expenses of such counsel; (ii) the
Company has failed to notify such Person in writing within ten (10) days of its
receipt of such written notice of claim that it will assume the defense of such
claim and employ counsel reasonably satisfactory to such Person; or (iii) in the
judgment of any such Person, based upon the advice of counsel, a conflict of
interest may exist between such Person and the Company with respect to such
claims (in which case, if the Person notifies the Company in writing that such
Person elects to employ separate counsel at the expense of the Company, the
Company shall not have the right to assume the defense of such claim on behalf
of such Person). The Company will not be subject to any liability for any
settlement made without its consent (but such consent may not be unreasonably
withheld). No Indemnified Party may, without the consent of the Company (which
consent will not be unreasonably withheld), consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to the Company of a release from
all liability in respect of such claim or litigation.

 

7.4 Contribution. If the indemnification provided for in this Section 7 is
unavailable to the Purchaser or any other Indemnified Party in respect of any
Losses, then the Company, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by the Indemnified Party as a result of
such Losses, in such proportion as is appropriate to reflect the relative fault
of the Company, on the one hand, and such

 

-60-



--------------------------------------------------------------------------------

 

Indemnified Party on the other hand, in connection with the actions, statements
or omissions which resulted in such Losses, as well as any other relevant
equitable considerations. The relative fault of the Company, on the one hand,
and such Indemnified Party, on the other hand, shall be determined by reference
to, among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been taken by, or relates to information supplied by,
either the Company or such Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent any such
action, statement or omission. The parties agree that it would not be just and
equitable if contribution pursuant to this Section 7.4 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to above. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

7.5 Deal-Related Costs and Expenses. The Company shall be responsible for, and
shall pay (or cause to be paid), all out-of-pocket costs and expenses of every
type and nature (including all fees and expenses of counsel, accounting fees and
expenses and other deal-related costs and expenses) incurred by or on behalf of
the Purchaser, in connection with the preparation, negotiation, execution and
delivery of this Agreement and the other Investment Documents and the
consummation of the transactions contemplated hereby and thereby, and the
administration, exercise and enforcement of the Purchaser’s rights, powers and
remedies through the Effective Date, and, at the Purchaser’s request and
direction, the Company shall reimburse third party providers directly for all of
such costs and expenses. The Company hereby confirms its payment and
reimbursement obligations hereunder.

 

7.6 Costs of Collection. The Company agrees to pay all costs and expenses,
including the fees and expenses of all attorneys, accountants and other experts
retained by the Purchaser, which are expended or incurred by or on behalf of the
Purchaser in connection with (a) the collection and enforcement of the
Obligations, whether or not any action, suit or other proceeding is commenced;
(b) any actions for declaratory relief in any way related to the Obligations;
(c) the protection or preservation of any rights, powers or remedies of the
Purchaser under this Agreement or any other Investment Document; (d) the
negotiation, preparation, execution and delivery of any amendment, waiver,
consent or release relating to or under this Agreement, any Note or any other
Investment Document; (e) any actions taken in reviewing the financial affairs of
the Company Parties, TreeCon or their respective Subsidiaries if any Event of
Default has occurred or the Purchaser has determined in good faith that an Event
of Default may likely occur, which actions include the following: (i) inspect
the facilities of the Company Parties, TreeCon or their respective Subsidiaries
or conduct audits or appraisals of the financial condition of the Company
Parties, TreeCon or their respective Subsidiaries; (ii) have an accounting or
other firm selected by the Purchaser review the books and records of the Company
Parties, TreeCon or their respective Subsidiaries and perform a thorough and
complete examination thereof; (iii) interview the employees, attorneys,
accountants and customers of, and any other Persons related to, the Company
Parties or any of their respective Subsidiaries whom the Purchaser believes may
have relevant information concerning the business, condition (financial or
otherwise), results of operations or prospects of the Company, TreeCon and such
Subsidiaries; and (iv) undertake any other action which the Purchaser believes
is necessary to assess

 

-61-



--------------------------------------------------------------------------------

 

accurately the financial condition and prospects of the Company Parties, TreeCon
or their respective Subsidiaries; (f) any refinancing, restructuring (whether in
the nature of a “work out” or otherwise), bankruptcy or insolvency proceeding
involving the Company Parties, TreeCon or any of their respective Subsidiaries
or other Affiliates, including any refinancing or restructuring of this
Agreement, any Note or any other Investment Documents; (g) any actions taken to
verify, maintain, perfect and protect any Lien granted to the Purchaser by the
Company Parties or other Person under the Investment Documents; or (h) any
effort by the Purchaser to protect, assemble, complete, collect, sell, liquidate
or otherwise dispose of any Collateral, including in connection with any case
under Bankruptcy Law. The Company hereby consents to the taking of the foregoing
actions by the Purchaser (provided, however, that, with respect to clause
(e)(iii) above, none of the Company Parties will be required to produce any
document or disclose material to the Purchaser which would otherwise be
expressly protected from production or disclosure by any attorney-client or
accountant-client privilege existing under Applicable Law, unless waived by the
Company Parties). With respect to TreeCon, for all times after the Spin-Off
Effective Date that the representations in this paragraph are required to be
true, such representations are made to the knowledge of the Company.

 

8. AFFIRMATIVE COVENANTS. The Company covenants and agrees that, so long as any
Obligations remain outstanding or the Purchaser owns or holds, or has the right
to acquire, directly or indirectly, five percent (5.0%) or more of the Common
Stock calculated on a Fully Diluted Basis, the Company shall, except as
otherwise provided in Section 8.22, perform, comply with and observe each of the
covenants set forth in this Section 8, as applicable.

 

8.1 Payment of Note. The Company shall pay all principal, premium, if any,
interest and other payment Obligations owing pursuant to the terms of this
Agreement, the Notes and the other Investment Documents, in each case on the
dates and in the manner provided for therein.

 

8.2 Performance of Investment Documents. The Company shall, and shall cause each
of its Subsidiaries to, perform, comply with and observe all of its or their
Obligations under this Agreement, any Note and each other Investment Document.

 

8.3 Information Reporting Requirements. The Company shall furnish to the
Purchaser:

 

(a) As soon as available, and in no event later than ninety (90) days after the
end of each Fiscal Year (as such number of days may be extended as provided in
the last sentence of this clause (a)), a consolidated balance sheet of the
Company and its Subsidiaries as of the end of such Fiscal Year, and related
consolidated statements of operations, stockholders’ equity and cash flows of
the Company and its Subsidiaries for such Fiscal Year, setting forth in
comparative form the corresponding figures for the immediately preceding Fiscal
Year, all in reasonable detail and prepared in accordance with GAAP, and
accompanied by a report and an opinion, prepared in accordance with generally
accepted auditing standards, of independent certified public accountants of
recognized standing selected by the Company and acceptable to the Purchaser
(which opinion shall provide that such

 

-62-



--------------------------------------------------------------------------------

 

consolidated financial statements present fairly, in all material respects, the
financial position for the periods indicated in conformity with GAAP, and which
opinion shall not be qualified or limited because of a restricted or limited
examination by such accountant of any material portion of the records of the
Company or any of its Subsidiaries or otherwise qualified in any respect (other
than, with respect to any Fiscal Year ending on or prior to September 30, 2002
only, as to the re-characterization of the TreeCon Accounts Receivable as a
dividend as opposed to an intercompany accounts receivable). The parties agree
that the ninety (90) day period set forth above for any Fiscal Year shall be
extended for an additional fifteen (15) days for such Fiscal Year if the Company
delivers to the Purchaser in draft form, not later than ninety (90) days after
the end of such Fiscal Year, copies of the draft audited financial statements,
including the notes thereto, required to be furnished to the Purchaser under
this clause (a);

 

(b) Within two (2) days after it is prepared, and in no event later than thirty
(30) days after the last day of each calendar month (or, if the Company delivers
drafts thereof and of the Compliance Certificate to be delivered pursuant to
clause (e) of this Section 8.3 not later than thirty (30) days after the end of
any calendar month which is also the end of any Fiscal Quarter, then in no event
later than forty-five (45) days after the last day of any such calendar month),
a monthly financial package for such month (the “Monthly Reporting Package”),
all in reasonable detail and prepared in accordance with GAAP, consisting of at
least the following:

 

(i) an income statement for such month, with comparative information for the
current monthly budget and the same month during the immediately preceding
Fiscal Year;

 

(ii) a year-to-date income statement for such month, with comparative
information for the current year-to-date budget and the same year-to-date month
during the immediately preceding Fiscal Year;

 

(iii) a cash flow statement for such month (including specific line items for
any Tax Sharing Cash Payments), with comparative information for the current
monthly budget and the same month during the immediately preceding Fiscal Year;

 

(iv) a year-to-date cash flow statement for such month (including specific line
items for any Tax Sharing Cash Payments), with comparative information for the
current year-to-date budget and the same year-to-date period during the
immediately preceding Fiscal Year;

 

(v) a balance sheet as at the end of such month, with comparative information as
at the end of the same month during the immediately preceding Fiscal Year; and

 

(vi) such other information, as may be requested by the Purchaser, to monitor
mutually agreeable critical success factors of the Company that

 

-63-



--------------------------------------------------------------------------------

 

need to be achieved in order for the Company to meet its financial projections;

 

(c) (A) On Wednesday of each week (which may be furnished via telecopier), a
package of information (the “Weekly Reporting Package”), including: (i) the
weekly internal sales report of the Company and its Subsidiaries with respect to
the prior week; (ii) the consolidated accounts receivables of the Company and
its Subsidiaries as of the end of such prior week; (iii) the 90-Day Receivables
as of the end of such prior week; (iv) the consolidated accounts payables of the
Company and its Subsidiaries as of the end of such prior week; (v) the 60-Day
Payables as of the end of such prior week; (vi) a copy of the Borrowing Base
Certificate (as defined in the Senior Credit Agreement) delivered to the Senior
Lender during the prior week; (vii) a cash flow analysis for the twelve (12)
week period commencing at the end of the prior week; (viii) a written “new
business” report updating the Company’s business generation activities during
the prior week, in form and substance satisfactory to the Purchaser; (ix) a
written “yield report” of the Company, in form and substance satisfactory to the
Purchaser; (x) a written report detailing the Company’s progress with respect to
each First Amendment Business Plan; and (xi) such additional information as may
be mutually agreed upon by the Company and the Purchaser; and (B) on a daily
basis (to be received via telecopier not later than 12:00 noon (Los Angeles
time) a package of information (the “Daily Reporting Package”) consisting of (i)
on a daily basis (to be received via telecopier not later than 10:00 a.m. (Los
Angeles time)) a package of information consisting of (i) a report setting forth
the Borrower’s cash position and payment activity at the end of the immediately
preceding Business Day in all accounts, including sufficient information to
calculate compliance with the Minimum Liquidity covenant set forth in Section
9.14(h), and form and substance satisfactory to the Purchaser; and (ii) such
additional information as may be requested by the Purchaser;

 

(d) At least thirty (30) days prior to the beginning of each Fiscal Year, a copy
of the Company’s internal financial projections for such Fiscal Year (the
“Annual Financial Projections”), prepared on a monthly basis and in reasonable
detail, which shall include the following: (i) a balance sheet, income statement
and cash flow statement for each month of such Fiscal Year; (ii) a capital
expenditures budget, including internal rate of return analysis and “payback”
analysis; (iii) an explanation in reasonable detail of all material changes
proposed for the business and its personnel and facilities; (iv) an explanation
in reasonable detail of all material assumptions underlying such financial
projections, which assumptions shall be believed by the Company to be
reasonable; (v) a description of the opportunities to be pursued during such
Fiscal Year; and (vi) a description of any incentive compensation expected to be
paid to senior management;

 

(e) Simultaneously with the delivery of (i) the financial statements required to
be delivered to the Purchaser under clause (a) of this Section 8.3 and (ii) the
financial statements required to be delivered to the Purchaser under clause (b)
of this Section 8.3 with respect to each calendar month which ends on the last
day of any Fiscal Quarter, a Compliance Certificate, in substantially the form
previously furnished to the Company under the Existing Securities Purchase
Agreement with

 

-64-



--------------------------------------------------------------------------------

such modifications appropriate to reflect the additional and/or different
financial covenants herein, in form and substance satisfactory to Purchaser (a
“Compliance Certificate”), signed by the President and Chief Executive Officer
and the Chief Financial Officer of the Company, certifying that each of them has
reviewed this Agreement and the other Investment Documents and such financial
statements (including the financial condition and results of operations) of the
Company and its Subsidiaries for purposes of delivering such Compliance
Certificate and further certifying as to the matters required to be addressed in
such Compliance Certificate;

 

(f) Promptly after submission to any Governmental Authority (and in any event
not later than five (5) days thereafter), all documents and information
furnished to such Governmental Authority in connection with any investigation of
the Company or any of its Subsidiaries other than routine inquiries by such
Governmental Authority;

 

(g) Promptly (and in any event not later than five (5) days) after the issuance
of any Compliance Report, or series of Compliance Reports, which could have a
Material Adverse Effect, a copy (or copies) of such Compliance Report(s) (or
written summaries of any oral determination(s));

 

(h) Promptly (and in any event not later than one (1) Business Day) after an
officer of the Company obtains knowledge thereof or any Executive Officer of the
Company should have obtained knowledge thereof, notice of (i) the occurrence of
any event, act or condition which constitutes a Default or Event of Default or a
“Default” or “Event of Default” as defined in the Senior Credit Documents; (ii)
the commencement of any litigation against the Company or any of its
Subsidiaries involving an amount in excess of $100,000 or any investigation or
other proceeding of any Governmental Authority against the Company or any of its
Subsidiaries; or (iii) any event, occurrence or development which could have a
Material Adverse Effect. Each such notice shall specify in reasonable detail the
nature of such item or matter and what action the Company or any other Person is
taking or proposes to take to cure the same; and

 

(i) Promptly upon request (and in any event not later than five (5) days
thereafter), such other information concerning the business, operations,
condition (financial or otherwise) or affairs of the Company or any of its
Subsidiaries or other Affiliates as the Purchaser may from time to time request
(provided that if such information is in the possession of a third party, the
Company shall take such actions as may be necessary to obtain such information
from such third party and shall furnish it immediately upon receipt to the
Purchaser).

 

8.4 Company SEC Documents. The Company shall timely file with the Commission,
and provide to the Purchaser within five (5) days after the filing thereof, all
SEC Documents that are required to be filed by U.S. corporations that are
subject to the reporting requirements of the Exchange Act; provided, however,
that if at any time the Company is not required to file with the Commission any
SEC Documents, it shall prepare an “equivalent” SEC Document which shall contain
substantially the same information as would be included in such SEC Document and
shall furnish it to the Purchaser within the

 

-65-



--------------------------------------------------------------------------------

 

time period specified under applicable federal securities laws. In addition, the
Company shall timely file with the AMEX (or any other national securities
exchange or the Nasdaq, as the case may be, on which the shares of Common Stock
are then traded), and provide to the Purchaser within five (5) days after the
filing thereof, all SEC Documents required to be filed therewith. Each SEC
Document to be filed by the Company, when filed with the Commission or the AMEX
(or any other national securities exchange or the Nasdaq, as the case may be, on
which the shares of Common Stock are then traded) will comply with all
applicable requirements of the Securities Act, the Exchange Act or the AMEX (or
any other national securities exchange or the Nasdaq, as the case may be, on
which the shares of Common Stock are then traded) rules, as the case may be, and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of the Company and its Subsidiaries to
be included in each SEC Document will comply as to form, as of the date of its
filing with the Commission, with applicable accounting requirements and the
published rules and regulations of the Commission with respect thereto, will be
prepared in accordance with GAAP (except, in the case of unaudited statements,
as permitted by the Commission) and will fairly present the consolidated
financial position of the Company and its Subsidiaries as of the dates thereof
and the consolidated results of their operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments consistent with past practices and consistently applied).

 

8.5 Compliance with Laws. The Company shall, and shall cause each of its
Subsidiaries to, at all times comply with all Applicable Law (including
Environmental Laws and the Sarbanes-Oxley Act of 2002) in respect of the conduct
of its business and the ownership of its properties in the states in which it
conducts its business.

 

8.6 Legal Existence. The Company shall, and shall cause each of its Subsidiaries
to, at all times do or cause to be done all things necessary to (a) maintain and
preserve its existence, rights and privileges, and become or remain duly
qualified and in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, and (b) preserve, renew and keep in full
force and effect all of its Licenses and Permits.

 

8.7 Books and Records; Inspections. The Company shall, and shall cause each of
its Subsidiaries to, maintain proper books of record and account in which full,
true and complete entries in conformity with GAAP and all requirements of
Applicable Law shall be made of all dealings and transactions in relation to its
business and activities. The Company shall, and shall cause each of its
Subsidiaries to, permit the designated representatives and/or agents of the
Purchaser to visit and inspect any of the properties of the Company or such
Subsidiaries, and to examine the books of record and account of the Company or
such Subsidiaries and to discuss the affairs, finances and accounts of the
Company or such Subsidiaries with, and be advised as to the same by, its
officers, attorneys and independent accountants, all at such reasonable times
and to such extent as the Purchaser may request (and in any event as soon as
practicable (and not later than three (3) Business Days) thereafter). The
parties acknowledge that, by virtue of the matters set forth in this Section
8.7, neither the Company nor any of its Subsidiaries shall be deemed to have
waived

 

-66-



--------------------------------------------------------------------------------

 

any attorney-client or accountant-client privilege existing under Applicable Law
with respect to information requested by the Purchaser and expressly covered by
such privilege.

 

8.8 Maintenance of Properties. The Company shall, and shall cause each of its
Subsidiaries to, maintain and preserve all of its properties which are necessary
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and comply at all times with the provisions of
all leases to which each of them is a party as lessee or under which each of
them occupies property, so as to prevent any loss or forfeiture thereof or
thereunder. The Company shall, and shall cause each of its Subsidiaries to, make
all payments and otherwise perform all of its obligations under all leases of
real property to which the Company or any such Subsidiary is a party, keep such
leases in full force and effect and not permit such leases to expire, lapse or
be terminated (or any rights to renew such leases to be forfeited or canceled),
notify the Purchaser of any default by any party thereto and cooperate with the
Purchaser in all respects to cure any such default.

 

8.9 Maintenance of Insurance. The Company shall, and shall cause each of its
Subsidiaries to, maintain with financially sound and reputable insurers policies
of insurance, coverage amounts and related terms and conditions that are at
least as favorable to the Company and its Subsidiaries as those maintained by
the Company and its Subsidiaries on the Effective Date and such other policies
of insurance, coverage amounts and related terms and conditions as the Purchaser
may reasonably request. Such insurance shall include comprehensive general
liability, fire and extended coverage, product liability, property damage,
workers’ compensation, flood insurance (if the Purchaser determines that such
insurance is required by Applicable Law), earthquake loss insurance (if required
in writing by the Purchaser), environmental liability insurance, business
interruption insurance (either for loss of revenues or for additional expenses),
key man life insurance on the life of James Rudis in the insured amount of not
less than $10,000,000 and directors and officers liability insurance. All
insurance covering liability shall name the Purchaser as an additional insured,
all insurance covering Collateral shall name the Purchaser as a loss payee and,
with respect to any casualty or loss, provide that the full amount of insurance
proceeds shall be payable to the Purchaser (if not payable to the Senior Lender
for the benefit of the Senior Lender under the Senior Credit Documents), and all
such key man life insurance policies shall name the Purchaser as the irrevocable
collateral assignee. In addition, each insurance policy shall further provide
for at least thirty (30) days’ prior written notice to the Purchaser of the
cancellation or substantial modification thereof.

 

8.10 Taxes.

 

(a) The Company shall, and shall cause each of its Subsidiaries to, pay and
discharge promptly when due all Taxes, except Taxes that are being diligently
contested in good faith and by appropriate proceedings if adequate reserves
(determined in the good faith judgment of the Board of Directors of the Company)
have been established with respect thereto.

 

(b) For two (2) years following the Spin-Off Effective Date, the Company will
not engage in any transaction that would result in one or more Persons acquiring
stock representing a fifty percent (50%) or greater interest in the Company
(including any interest in the Company acquired by such person or persons in the

 

-67-



--------------------------------------------------------------------------------

Spin-Off as a result of any interest in TreeCon acquired by such person or
persons during the two-year period preceding the Spin-Off Effective Date).

 

(c) For two (2) years following the Spin-Off Effective Date, the Company will
use best efforts to cause TreeCon not to engage in any transaction that results
in one or more Persons acquiring the Capital Stock of TreeCon representing a
fifty percent (50%) or greater equity interest in TreeCon (including any
interest in TreeCon acquired by such Person or Persons during the two-year
period preceding the Spin-Off Effective Date). It is agreed that the Company
shall be deemed to have breached this clause (c), and an Event of Default shall
have occurred, if TreeCon engages in any such transaction and, as a result
thereof, the Company incurs losses, claims, damages, liabilities, judgments,
costs or expenses in excess of $250,000 in the aggregate (provided that the
foregoing shall not limit in any way the Purchaser’s rights, powers or remedies
as against TreeCon).

 

(d) Any Tax sharing agreement between the Company and any of TreeCon and any
other subsidiary of TreeCon has been terminated as of the Effective Date and
will have no further effect for any taxable year (whether the current year, a
future year or a past year).

 

(e) The Company will use best efforts to cause TreeCon and each subsidiary of
TreeCon to agree to indemnify the Company from and against the entirety of any
Taxes, including penalties or interest, for which the Company may be liable that
result from, arise out of, relate to, are in the nature of, or are caused by any
liability of the Company for Taxes of any Person other than the Company (i)
under Reg. §1.1502-6 (or any similar provision of state, local or foreign law),
(ii) as a transferee or successor, (iii) by contract or (iv) otherwise.

 

(f) The Company will use best efforts to cause TreeCon to include the income of
the Company (including any deferred income triggered into income by Treasury
Regulation §1.1502-13 and §1.1502-14 and any excess loss accounts taken into
income under Treasury Regulation §1.1502-19) on the consolidated federal income
Tax returns of TreeCon for all periods through the Spin-Off Effective Date and
pay any federal income Taxes attributable to such income. The Company will
furnish Tax information to TreeCon for inclusion in TreeCon’s federal
consolidated income Tax return for the period which includes the Spin-Off
Effective Date in accordance with the Company’s past custom and practice. The
Company will use best efforts to cause TreeCon to allow the Company to review
and comment upon such Tax returns to the extent that they relate to the Company.
The Company will use best efforts to cause TreeCon to take no position on such
returns that relate to the Company that would adversely affect the Company after
the Spin-Off Effective Date, and will in no event change any Tax election,
accounting method or accounting practice used in earlier Tax returns that would
affect the Company after the Effective Date. The income of the Company will be
apportioned to the period up to and including the Spin-Off Effective Date and
the period after the Spin-Off Effective Date by closing the books of the Company
as of the end of the Spin-Off Effective Date.

 

-68-



--------------------------------------------------------------------------------

 

(g) The Company will use best efforts to cause TreeCon to allow the Company and
its counsel to participate in any audits of the consolidated federal income Tax
returns of TreeCon to the extent that such returns relate to the Company. The
Company will use best efforts to cause TreeCon to not settle any such audit in a
manner that would adversely affect the Company in periods after the Spin-Off
Effective Date without the prior written consent of the Company, which consent
shall not unreasonably be withheld.

 

(h) The Company will use best efforts to cause TreeCon to allow the Company to
review and comment upon any amendment of any consolidated federal income Tax
return of TreeCon to the extent that they relate to the Company. The Company
will use best efforts to cause TreeCon to take no position on such amended
returns that relate to the Company that would adversely affect the Company after
the Spin-Off Effective Date, and will in no event change any Tax election,
accounting method or accounting practice used in earlier Tax returns that would
affect the Company after the Spin-Off Effective Date.

 

(i) The Company will use best efforts to cause TreeCon to immediately pay to the
Company any refund of Taxes (or reduction in Tax liability) resulting from a
carryback of a Tax attribute of the Company from a period after the Spin-Off
Effective Date into TreeCon consolidated Tax return, when such refund or
reduction is realized by the TreeCon consolidated group. The Company will use
best efforts to cause TreeCon to cooperate with the Company in obtaining such
refunds (or reduction in Tax liability), including through the filing of the
amended Tax returns or refund claims.

 

(j) To the extent applicable, the Company shall, and shall use best efforts to
cause TreeCon to, use the same procedures, and the Company shall use best
efforts to cause TreeCon to provide the Company with the same rights and
indemnities, in connection with any combined or consolidated state income or
franchise Tax return of TreeCon that includes the Company.

 

8.11 ERISA Matters.

 

(a) The Company shall, and shall cause each of its Subsidiaries to, cause each
Benefit Plan to be operated in compliance with the terms of such Benefit Plan
and Applicable Law and pay and discharge promptly any liability imposed upon it
or them pursuant to the provisions of such Benefit Plan and Applicable Law;
provided, however, that neither the Company nor any such Subsidiaries shall be
required to pay any such liability if (i) the amount, applicability, or validity
thereof shall be diligently contested in good faith by appropriate proceedings
and (ii) such Person shall have set aside on its books reserves which, in the
opinion of such Person’s independent accountants, are adequate with respect
thereto.

 

(b) The Company shall, and shall cause each of its Subsidiaries to, deliver to
the Purchaser promptly, but in no event more than two (2) Business Days after
any Executive Officer of any Company Party or any of its Subsidiaries obtains
knowledge of (i) the intention of the Internal Revenue Service to (A) revoke the
tax

 

-

 

-69-



--------------------------------------------------------------------------------

 

qualified status of any Benefit Plan that is a tax-qualified retirement plan,
(B) impose an excise Tax upon the occurrence of a “prohibited transaction” as
such term is defined in Section 4975 of the Code, or (C) disallow a deduction
(in whole or in part) for a contribution to a Benefit Plan, (ii) the institution
of a lawsuit against a Benefit Plan (or a Fiduciary of such plan), (iii) any
event which might reasonably result in a withdrawal from any Benefit Plan
subject to the provisions of Title IV of ERISA (including a Multiemployer Plan),
(iv) the termination of, or any “reportable event,” as such term is defined in
Section 4043(b) of ERISA, with respect to, any of such Benefit Plans, (v) the
reorganization of any Multiemployer Plan, (vi) any strike, slowdown, work
stoppage, or material charge of unfair labor practice, labor dispute, grievance,
complaint, or arbitration proceeding, (vii) any attempt by a labor union or
employee organization to represent any employees of any member of the Company
Parties not represented as of the Effective Date, (viii) any notice by any labor
union or employee organization that it desires to renegotiate any collective
bargaining agreement, or (ix) the intention of the United States Department of
Labor to impose a penalty under Section 502 of ERISA relating to a Benefit Plan,
a written notice specifying the nature of such action, what action has been
taken, is being taken, or is proposed to be taken with respect thereto, and a
copy of any correspondence or other documentation relating to the matter.

 

8.12 Communication with Accountants. The Company hereby authorizes the Purchaser
to communicate directly with the independent certified public accountants of the
Company Parties, and authorizes such accountants to disclose to the Purchaser
any and all financial statements and other supporting financial documents,
workpapers and schedules as the Purchaser may request. The parties acknowledge
that neither the Company nor any of its Subsidiaries will be required to produce
any document or disclose material to the Purchaser which would otherwise be
expressly protected from production or disclosure by any attorney-client or
accountant-client privilege existing under Applicable Law, unless waived by the
Company.

 

8.13 Compliance with Material Contracts. The Company shall, and shall cause the
other Company Parties and its or their Subsidiaries to: (a) perform, comply with
and observe all terms and provisions of each Material Contract to be performed,
complied with or observed by it, (b) subject to Section 9.10, maintain each
Material Contract in full force and effect, (c) enforce each Material Contract
in accordance with its terms and (d) take all actions to such end as the
Purchaser may request from time to time. Upon the request of the Purchaser, the
Company shall make such demands or requests for information and reports or
action of each other party to each Material Contract as the Company shall be
entitled to make thereunder. Without limiting the generality of the foregoing,
the Company Parties shall take and cause to be taken all actions necessary to
enforce its rights under any employment agreements, non-competition,
non-solicitation and/or confidentiality agreements to which it is a party and
file any action or lawsuit to enforce the same within thirty (30) days of its
becoming aware that any violation of any of the same has occurred.

 

8.14 Fiscal Year End. The Company will cause the Fiscal Year of the Company and
its Subsidiaries to end on (i) the last Sunday of September, if September 30
does not fall on a Saturday, or (ii) October 1, if September 30 falls on a
Saturday, or (iii) such other date as the Company may designate and the
Purchaser shall approve in writing.

 

-70-



--------------------------------------------------------------------------------

 

8.15 Environmental Matters.

 

(a) The Company shall, and shall cause each other Company Party to, comply, and
cause all tenants and any other Persons who may come upon any property now or
hereafter owned, leased or operated by any Company Party or any of its
Subsidiaries (the “Real Property”) to comply, with all Environmental Laws,
including those requiring disclosures to prospective and actual buyers or
tenants of all or any portion of the Real Property. None of the Company Parties
or any of their respective Subsidiaries will install or allow to be installed
any underground storage tanks on any Real Property. The Company Parties shall,
and shall cause each of their respective Subsidiaries to, comply with the
recommendations of any qualified environmental engineer or other expert engaged
by the Company, any Guarantor or any of their respective Subsidiaries with
respect to any Real Property.

 

(b) The Company shall promptly notify the Purchaser in writing (i) if it knows,
suspects or believes there may be any Hazardous Materials in or around any part
of the Real Property, any improvements constructed on the Real Property, or the
soil, groundwater or soil vapor on or under the Real Property, or that any
Company Party or any of its Subsidiaries or the Real Property may be subject to
any threatened or pending investigation by any Governmental Authority under any
Applicable Law pertaining to any Hazardous Materials, and (ii) of any claim made
or threatened by any Person arising out of or resulting from any Hazardous
Materials being present or released in, on or around any part of the Real
Property, any improvements constructed on the Real Property or the soil,
groundwater or soil vapor on or under the Real Property (any of the matters
described in clauses (i) and (ii) above being referred to as a “Hazardous
Materials Claim”).

 

(c) Each Indemnified Party shall have the right, during normal business hours,
to enter and visit any Real Property for the purposes of observing the Real
Property, taking and removing soil or groundwater samples and conducting tests
on any part of the Real Property, if any Indemnified Party has reason to believe
that Hazardous Materials may be present on the Real Property; provided, however,
that no Indemnified Party shall have any duty to visit or observe the Real
Property or to conduct tests, and no site visit, observation or testing by any
Indemnified Party imposes any liability on any Indemnified Party. The Company
shall obtain all Consents necessary, if any, for such Indemnified Party to do
any of the same. In no event will any site visit, observation or testing by any
Indemnified Party be a representation that Hazardous Materials are or are not
present in, on or under the Real Property, or that there has been or will be
compliance with any Environmental Law. None of the Company Parties or their
respective Subsidiaries nor any other Person shall be entitled to rely on any
site visit, observation or testing by any Indemnified Party. The Indemnified
Parties owe no duty of care to protect the Company Parties, any of their
respective Subsidiaries or any other Person against or to inform any Company
Party, any of its Subsidiaries or any other Person of the presence of any
Hazardous Materials or any other adverse condition affecting the Real Property.
The Indemnified Party will make reasonable efforts to avoid interfering with the
existing use of the Real Property by the Company Parties or any of their
respective Subsidiaries in exercising any rights provided in this Section 8.15.

 

-71-



--------------------------------------------------------------------------------

 

(d) The Company shall, and shall cause each of its Subsidiaries to, promptly
undertake any and all remedial work in response to Hazardous Materials Claims
(“Remedial Work”) to the extent required by any Governmental Authority involved
or as recommended by prudent business practices, if such standard requires a
higher degree of remediation, and in all events to minimize any impairment to
the real property. All Remedial Work must be conducted (i) in a diligent and
timely fashion by licensed contractors acting under the supervision of a
consulting environmental engineer; (ii) pursuant to a detailed written plan for
the Remedial Work approved by all public or private agencies or persons with a
legal or contractual right to such approval; (iii) with insurance coverage
pertaining to liabilities arising out of the Remedial Work as is then
customarily maintained with respect to such activities; and (iv) only following
receipt of any required Consents. The selection of the Remedial Work contractors
and consulting environmental engineer, the contracts entered into with such
parties, any disclosures to or agreements with any public or private agencies or
parties relating to Remedial Work and the written plan for the Remedial Work
(and any changes thereto) at the Purchaser’s option, is subject to the
Purchaser’s prior written approval.

 

8.16 Additional Guarantors. The Company shall take all such action, and shall
cause each of its Subsidiaries to take all such action, from time to time as
shall be necessary or advisable to ensure that all Subsidiaries are Guarantors
under the Guaranty. If the Company or any of its Subsidiaries is permitted to
form or acquire any new Subsidiary pursuant to Section 9.9, the Company shall,
or shall cause such new Subsidiary to, within five (5) days after receipt of the
Purchaser’s consent to such formation or acquisition, execute and deliver (or
cause the execution and delivery of): (a) a joinder agreement to the Guaranty,
in form and substance satisfactory to the Purchaser, pursuant to which such
Subsidiary (and its Subsidiaries, if any) would become a Guarantor, (b) such
collateral security agreements, instrument and other documents, in form and
substance reasonably satisfactory to the Purchaser, under which such Subsidiary
would grant a valid first priority security interest and lien (subject only to
the Liens of the Senior Lender) on all assets, properties and rights of such
Subsidiary to secure the payment and performance in full of all Guarantied
Obligations, (c) if such Subsidiary has any Subsidiaries, pledge agreements,
together with (i) certificates representing all of the Capital Stock of any
Person owned by such Subsidiary and (ii) undated stock powers executed in blank,
(d) such other agreements, instruments, approvals or other documents as may be
requested by the Purchaser in order to create, perfect, establish, and maintain
a valid, first priority, perfected security interest and Lien in favor of the
Purchaser (subject only to the Liens of the Senior Lender) or to effect the
intent that such Subsidiary shall become bound by all of the terms, covenants
and agreements contained in the other Investment Documents to which Guarantors
are parties, and (e) opinions of counsel to the Company or such Subsidiary as to
such matters as the Purchaser may request. In addition, the Company shall grant
to the Purchaser a valid first priority, perfected security interest and Lien
(subject only to the Liens of the Senior Lender) in and to the Capital Stock of
any Subsidiary to secure the Guarantied Obligations.

 

-72-



--------------------------------------------------------------------------------

 

8.17 Corporate Separateness.

 

(a) All customary formalities regarding the separate corporate existence of the
Company will be observed at all times. When used in this Section 8.17, the term
“Company” includes the Company and its Subsidiaries.

 

(b) The Company will accurately maintain its financial statements, accounting
records and other corporate documents separate from those of any Subsidiary and
any other Person. The Company will not commingle its assets with those of any
Subsidiary or any other Person. The Company will accurately maintain its own
bank accounts and separate books of account.

 

(c) The Company will pay its own liabilities from its own separate assets.

 

(d) The Company will identify itself in all dealings with the public under its
own corporate or trade names and as a separate and distinct entity, and each
Subsidiary will identify itself in all dealings with the public under its own
corporate or trade names and as a separate and distinct entity. The Company will
not identify itself as being a division of any Subsidiary or any other Person,
and no Subsidiary will identify itself as being a division of the Company or any
other Person.

 

(e) The Company will use its best efforts to assure that it, and each
Subsidiary, is at all times adequately capitalized in light of the nature of its
business.

 

8.18 Intercompany Debt Subordination.

 

(a) The Company Parties (each a “Subordinated Creditor”) hereby absolutely
subordinates, both in right of payment and in time of payment, (i) in the case
of any Guarantor, any and all present or future obligations and liabilities of
the Company or any other Guarantor to such Guarantor and (ii) in the case of the
Company, any and all present and future obligations and liabilities of any
Guarantor to the Company (such obligations and liabilities referred to in clause
(i) or (ii) being “Intercompany Subordinated Debt”), to the prior indefeasible
payment in full in cash of all Obligations or the obligations of such Person
under the Guaranty, as applicable. Each Subordinated Creditor agrees to make no
claim for, or receive payment with respect to, such Intercompany Subordinated
Debt until all Obligations and such obligations have been fully discharged in
cash.

 

(b) All amounts and other assets that may from time to time be paid or
distributed to or otherwise received by any Subordinated Creditor in respect of
any Intercompany Subordinated Debt in violation of this Section 8.18 shall be
segregated and held in trust by the Subordinated Creditor for the benefit of the
Purchaser and promptly paid over to the Purchaser.

 

(c) Each Subordinated Creditor shall file, in any bankruptcy, reorganization or
similar proceeding in which the filing of claims is required by Applicable Law,
all claims that such Subordinated Creditor may have against the Company or any
other Obligor relating to any Intercompany Subordinated Debt

 

-73-



--------------------------------------------------------------------------------

owed to such Subordinated Creditor and shall assign to the Purchaser all rights
relating to such Intercompany Subordinated Debt. If any Subordinated Creditor
does not file any such claim as provided herein, such Subordinated Creditor
hereby authorizes and appoints the Purchaser, as its attorney-in-fact, to do so
in the name of the Subordinated Creditor or, in the Purchaser’s discretion, to
assign the claim to a nominee and to cause proof of claim to be filed in the
name of the Purchaser or the Purchaser’s nominee. The foregoing power of
attorney is coupled with an interest and is irrevocable. Each Subordinated
Creditor agrees that, in connection with any such proceeding, it shall not
contest or oppose the treatment of claims of the Purchaser in any plan of
reorganization or otherwise and it shall vote any claims that exist by virtue of
the Intercompany Subordinated Debt in connection with any plans of
reorganization or otherwise, as may be requested by the Purchaser. The Purchaser
or its nominee shall have the right, in its discretion, to accept or reject any
plan proposed in such proceeding and to take any other action which a party
filing a claim is entitled to do. In all such cases, whether in administration,
bankruptcy or otherwise, the Person or Persons authorized to pay such claim
shall pay to the Purchaser the amount payable on such claim and, to the full
extent necessary for that purpose, each Subordinated Creditor hereby assigns to
the Purchaser all of such Subordinated Creditor’s rights to any such payments or
distributions; provided, however, the Subordinated Creditor’s obligations
hereunder shall not be satisfied except to the extent that the Purchaser
receives cash by reason of any such payment or distribution.

 

8.19 AMEX Listing. The Company shall use its best efforts to maintain at all
times the listing of its Common Stock on the AMEX or, if the Company elects, to
maintain the listing of its Common Stock for trading on any other national
securities exchange or the Nasdaq. The Company shall comply with all applicable
listing standards and requirements of AMEX or, if the shares of Common Stock are
listing for trading on any other national securities exchange or the Nasdaq, of
such other national securities exchange or the Nasdaq.

 

8.20 Future Information. All data, certificates, reports, statements, documents
and other information furnished to the Purchaser by or on behalf of the Company
or any of its Subsidiaries or any of their respective representatives or agents
in connection with this Agreement, the other Investment Documents or the
transactions contemplated hereby and thereby, at the time the information is so
furnished, shall not contain any untrue statement of a material fact, shall be
complete and correct in all material respects to the extent necessary to give
the Purchaser sufficient and accurate knowledge of the subject matter thereof,
and shall not omit to state a material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances under
which such information is furnished.

 

8.21 Further Assurances. From time to time after the date hereof, the Company
Parties will execute and deliver, and will cause their respective Subsidiaries
and any other Persons who are required to give their Consent to execute and
deliver, such instruments, certificates and documents, and will take all such
actions, as the Purchaser may reasonably request, for the purposes of
implementing or effectuating the provisions of this Agreement, any Note and the
other Investment Documents. Upon exercise by the Purchaser of any power, right,
privilege or remedy pursuant to this Agreement, this Agreement, or any other

 

-74-



--------------------------------------------------------------------------------

 

Investment Document which requires any Consent, the Company will execute and
deliver, and will cause each of its Subsidiaries and any other Persons to
execute and deliver, all applications, certifications, instruments and other
documents and papers that may be required to be obtained for such Consent.

 

8.22 Survival of Certain Affirmative Covenants. From and after the date that the
Obligations under the Notes have been paid and performed in full, the Company
shall no longer be obligated to perform, comply with and observe the covenants
set forth in Sections 8.1 (Payment of Note), 8.3(c) (Informational Reporting
Requirements; Weekly Reporting Package), 8.4 (Company SEC Documents), 8.12
(Communications with Accountants), 8.13 (Compliance with Material Contracts),
8.14 (Fiscal Year End), 8.16 (Additional Subsidiary Guarantors), 8.20 (Future
Information) and 8.21 (Further Assurances). All other covenants and obligations
set forth in this Section 8 shall survive the repayment of the Obligations to
Purchaser under the Notes.

 

8.23 [Intentionally Omitted].

 

8.24 Landlord Waivers; Warehouse Bailment Agreements. On or before May 30, 2003,
the Company shall obtain Landlord Waivers and Warehouse Bailment Agreements, as
applicable, from the lessor of each leased real property, mortgagee of owned
real property or bailee with respect to any warehouse, processor or converter
facility or other location where Collateral is stored or located as of such date
(other than with respect to those locations for which the Company has previously
delivered Landlord Waivers or Warehouse Bailment Agreements, as the case may
be).

 

8.25 Audit Committee Financial Expert. On or before May 30, 2003, the Company
shall have elected or appointed an individual who qualifies as an “audit
committee financial expert” (within the meaning of the rules implementing
Section 407 of the Sarbanes-Oxley Act of 2002) to serve on the Company’s Board
of Directors.

 

8.26 First Amendment Business Plans. The Company shall comply with and perform
the terms and other provisions of each of the First Amendment Business Plans and
implement the procedures and other requirements contained therein.

 

8.27 Closing of UBOC Deposit Accounts; Deposit of Funds. As soon as practicable
but not later than June 30, 2003, the Company shall have transferred all funds
then held in any UBOC deposit or other account to any deposit account maintained
with Wells Fargo Bank, N.A. that is subject to a Deposit Account Control
Agreement and close such UBOC deposit or other accounts. In furtherance of such
covenant, the Company shall (A) immediately, except to the extent prohibited by
UBOC (and if so prohibited, shall use its best efforts to remove such
prohibition), draw all monies, funds or other amounts out of any account
currently maintained with UBOC that is not subject to a Control Agreement (i.e.,
the “lock-box” account) (any such account, a “Non-Controlled Account”) and
transfer all such monies, funds or other amounts to an account maintained with
Wells Fargo Bank, N.A. that is so subject and (B) not deposit any monies, funds
or other amounts into any Non-Controlled Account (whether or not with UBOC). At
no time will any Company Party deposit any monies, funds or other amounts into
any deposit or other bank account other than a deposit account that is then
subject to a Deposit Account Control Agreement (it being

 

-75-



--------------------------------------------------------------------------------

 

understood that such covenant does not preclude customers who have already
received instructions to make deposits to a Non-Controlled Account from
complying with such instructions). The Company will promptly (not later than one
Business Days after the Effective Date) instruct in writing all customers who
have previously received instructions to make deposits to a Non-Controlled
Account to make all future payments to an account at Wells Fargo Bank, N.A.
subject to a Control Agreement and the Company shall use best efforts to cause
both Wells Fargo Bank, N.A. and UBOC to jointly issue such written instruction.

 

8.28 Issuance of April 2003 Shares. As soon as practicable following the date
upon which the AMEX shall have approved the Listing Application (as defined in
the First Amendment to Amended and Restated Securities Purchase Agreement), but
not later than the close of business on April 24, 2003, whichever is earlier,
the Company shall issue and sell to the Purchaser the April 2003 Shares and
shall deliver a certificate representing the April 2003 Shares, duly executed by
the Company, against delivery by the Purchaser of the April 2003 Share Purchase
Price (as defined in the First Amendment to Amended and Restated Securities
Purchase Agreement).

 

8.29 Hiring of Sales Force. In furtherance of the Company’s plan to restructure
its sales division delivered under the First Amendment to Amended and Restated
Securities Purchase Agreement, the Company shall hire (a) one full-time
qualified, additional sales employee as soon as practicable, but not later than
May 15, 2003, (b) one second full time qualified, additional sales employee as
soon as practicable, but not later than by June 15, 2003, (c) one full-time
qualified sales manager to be responsible for the Company’s sales division as
soon as practicable, but not later than November 15, 2003.

 

8.30 Dissolution of Overhill Ventures. Not later than June 30, 2003, the Company
shall liquidate, wind up and dissolve Overhill Ventures in accordance with
Applicable Laws and deliver to the Purchaser documentation reasonably
satisfactory to it evidencing the liquidation, winding up and dissolution of
Overhill Ventures (including a tax clearance certificate issued by the
California Franchise Tax Board).

 

9. NEGATIVE AND FINANCIAL COVENANTS. The Company covenants and agrees that, so
long as any Obligations remain outstanding or the Purchaser owns or holds, or
has the right to acquire, directly or indirectly, five percent (5.0%) or more of
the Common Stock calculated on a Fully Diluted Basis, the Company shall, except
as otherwise provided in Section 9.15, perform, comply with and observe each of
the covenants set forth in this Section 9, as applicable:

 

9.1 Limitations on Indebtedness. The Company shall not, and shall not permit any
other Company Party or any of its or their Subsidiaries to, create, incur,
assume, guarantee, suffer to exist or become or remain liable with respect to
any Indebtedness, except for:

 

(a) The Obligations; or

 

(b) Indebtedness payable to the Senior Lender under the Senior Credit Documents
(excluding any refinancings, restructurings (whether in the nature of a

 

-76-



--------------------------------------------------------------------------------

“work out” or otherwise), restatements or refundings thereof) with the Senior
Lender at such time), subject to the limitations and other provisions set forth
in the Intercreditor Agreement and Section 9.10(b);or

 

(c) Guaranties constituting the endorsement of negotiable instruments for
deposit or collection in the ordinary course of business; or

 

(d) Trade accounts payable arising in the ordinary course of business that are
more than sixty (60) days past their due dates and do not exceed in the
aggregate (i) at any time from the Effective Date to and including June 30, 2003
(during which period the Company shall have complied with the Trade Payables
Reduction Plan), the amount of such trade accounts payable on the Effective Date
(ii) $650,000 at any time during the period commencing on July 1, 2003, and
ending on the last day of the Company’s fiscal year ending in September 2003,
and (iii) $200,000 at any time thereafter; provided, however, that if during any
of such periods the aggregate amount of any such trade accounts payable exceeds
the applicable amount for such period at any one time, then the Company shall
not be deemed to be in violation of this clause (d) if the amount in excess of
such applicable amount is being disputed or contested in good faith by
appropriate proceedings in a commercially reasonable manner; or

 

(e) Not more than $176,000 of previously existing Indebtedness owing to the
County Sanitation District of Los Angeles.

 

9.2 Limitations on Liens. The Company shall not, and shall not permit any other
Company Party or any of its or their Subsidiaries to, directly or indirectly,
create, incur, assume or suffer to exist, any Lien with respect to any of its
properties (whether tangible or intangible, now existing or hereafter acquired),
except:

 

(a) Liens in favor of the Purchaser;

 

(b) Liens in favor of the Senior Lender securing the Indebtedness described in
Section 9.1(b);

 

(c) Liens on assets subject to operating leases which are contemplated by the
Capital Expenditures budget applicable to the Fiscal Year in which such
operating lease is entered into, provided that any such Lien does not encumber
any property other than the assets so leased; and

 

(d) Permitted Liens.

 

9.3 Limitations on Investments. The Company shall not, and shall not permit any
other Company Party or any of its or their Subsidiaries to, directly or
indirectly, purchase, make or own any Investment, except:

 

(a) Permitted Investments; and

 

(b) Investments listed in Schedule 3.12.

 

-77-



--------------------------------------------------------------------------------

 

9.4 Limitations on Restricted Payments. The Company shall not, and shall not
permit any other Company Party or any of its or their Subsidiaries to, directly
or indirectly, make any Restricted Payments. Notwithstanding the foregoing
sentence, so long as the Company and its Subsidiaries, individually and in the
aggregate, are not Insolvent and no Default or Event of Default has occurred and
is continuing or would occur as a result thereof, the Company may make the
following Restricted Payments:

 

(a) Any dividend or other distribution on account of any Capital Stock of the
Company or any Subsidiary now or hereafter outstanding which is payable solely
in shares of the same class of Capital Stock;

 

(b) The issuance of Common Stock upon the exercise of Option Rights of the
Company; or

 

(c) The cancellation or acquisition of any Capital Stock of the Company as
payment to the Company of the exercise price of any Option Rights of the
Company.

 

9.5 Change in Business. The Company shall not, and shall not permit any other
Company Party or any of its or their Subsidiaries to, engage in any business
other than the manufacture, distribution and sale of food products and
activities ancillary thereto.

 

9.6 Sales of Receivables. The Company shall not, and shall not permit any other
Company Party or any of its or their Subsidiaries to, sell, assign, discount,
transfer, or otherwise dispose of any material accounts receivable, chattel
paper, promissory notes, drafts or trade acceptances or other rights to receive
payment held by it, with or without recourse, except for the purpose of
collection or settlement in the ordinary course of business.

 

9.7 [Intentionally Omitted].

 

9.8 Transactions With Affiliates. The Company shall not, and shall not permit
any other Company Party or any of its or their Subsidiaries to, enter into any
transaction, contract or other arrangement with any officer, director, employee
or Affiliate of the Company or such Subsidiary, as the case may be, at any time
except on terms that are no less favorable to the Company or such Subsidiary, as
the case may be, than those that might be obtained in an arm’s length
transaction, contract or other arrangement, as the case may be, at such time
from a Person who is not an officer, director, employee or Affiliate of the
Company. Any transaction between the Company, on the one hand, and any Affiliate
of the Company, on the other hand, shall be unanimously approved in advance by
all members of the Board of Directors of the Company who are not interested in
the transaction.

 

9.9 Fundamental Changes. The Company shall not, and shall not permit any other
Company Party or any of its or their Subsidiaries to:

 

(a) make any change in its organizational structure or operations as the same
exists on the date hereof;

 

-78-



--------------------------------------------------------------------------------

 

(b) amend, modify or alter its charter, bylaws or other organizational documents
in a manner which either (i) is material and adverse to the Purchaser or the
holder of any Warrant or any Warrant Shares, (ii) adversely affects the ability
of any Company Party to pay any Obligations or any Guarantied Obligations, as
the case may be, owed by it or (iii) adversely affects the Liens granted in
favor of the Purchaser in any Collateral, the priority of any such Liens or any
equity ownership interests of the Purchaser in any Company Party or any
Subsidiary;

 

(c) merge, consolidate, amalgamate, reorganize or recapitalize;

 

(d) form or create any additional Subsidiaries;

 

(e) sell, lease, assign, convey, license, transfer or otherwise dispose of, in
any transaction or series of transactions, all or a significant portion of its
assets (whether now owned or hereafter acquired), other than (i) sales of
inventory in the ordinary course of business and (ii) dispositions of other
assets not to exceed $100,000 in the aggregate in any Fiscal Year;

 

(f) wind up, liquidate or dissolve itself (or permit or suffer any thereof);

 

(g) become a general partner in any partnership (whether general or limited) or
enter into any joint venture or strategic alliance; or

 

(h) reincorporate or reorganize itself under the laws of any jurisdiction other
than the jurisdiction in which it is incorporated or organized as of the
Effective Date.

 

9.10 Agreements Affecting Capital Stock and Indebtedness; Amendments to Material
Contracts. The Company shall not, and shall not permit any other Company Party
or any of its or their Subsidiaries to:

 

(a) enter into any voting agreement, voting trust, irrevocable proxy or other
agreement limiting or otherwise affecting the voting rights of the Capital Stock
of any Company Party (other than the Investor Rights Agreement);

 

(b) extend, refinance, renew, replace, restructure, exchange or refund any
Indebtedness; provided, however, that the Company may at any time refinance the
principal balance of all Senior Indebtedness then outstanding and owing to the
Senior Lender, up to the maximum amount of such principal balance, with a bank
or similar financial institution pursuant to then-existing “market” terms and
conditions for a “formula-based,” “asset-based” revolving credit facility,
provided that (i) the maximum principal amount of such credit facility shall not
be greater than $17,000,000, (ii) the interest rate that would be charged under
such credit facility would not be materially greater than the highest rate that
historically was charged under the “asset-based” portion of the UBOC Credit
Agreement, and (iii) after giving effect to such refinancing, the terms of
subordination which would apply to the Indebtedness evidenced by the Notes would
be no less favorable to the Purchaser than those existing at such time under the
Intercreditor Agreement;

 

-79-



--------------------------------------------------------------------------------

 

(c) (i) amend, supplement, restate or otherwise modify any agreement, instrument
or other document evidencing any Indebtedness (other than the Senior Credit
Documents in connection with a refinancing of Senior Indebtedness owing
thereunder or as permitted by the Intercreditor Agreement), or request a waiver
of any term or provision contained therein; or (ii) subject to the proviso set
forth in Section 9.10(b), amend, supplement or otherwise modify any Senior
Credit Document in connection with any refinancing, renewal, replacement,
restructuring, exchange or refunding of any Senior Indebtedness owing
thereunder;

 

(d) cancel or terminate (or consent to or accept any cancellation or termination
of) any Material Contract, including any agreement, instrument or other document
evidencing any Indebtedness (but expressly excluding the Senior Credit
Documents), amend or otherwise modify any Material Contract (other than the
Senior Credit Documents) or give any consent, waiver or approval thereunder,
waive any breach of or default under any such Material Contract, or take any
action in connection with any such Material Contract that would impair the value
of the interests or rights of any Company Party or Subsidiary thereunder or that
would impair the interest or rights of the Purchaser hereunder or under this
Agreement or any other Investment Document; or

 

(e) adopt or approve any stockholder rights plan or similar plan or arrangement.

 

9.11 Conditional Sales. The Company shall not, and shall not permit any other
Company Party or any of its or their Subsidiaries to, make any sale to any
customer on a bill-and-hold, guaranteed sale, sale and return, sale on approval,
consignment or any other repurchase or return basis, other than in the ordinary
course of business consistent with prior periods.

 

9.12 Payment Restrictions Affecting Certain Subsidiaries. The Company shall not,
and shall not permit any other Company Party or any of its or their Subsidiaries
to, enter into or permit to exist any agreement, instrument or other document
which, directly or indirectly, prohibits or restricts in any manner, or would
have the effect of prohibiting or restricting in any manner, the ability of any
such Subsidiary to (a) pay dividends or make other distributions in respect of
its Capital Stock owned by the Company or any other Subsidiary, (b) pay or repay
any Indebtedness owed to the Company or any other Subsidiary, (c) make loans or
advances to the Company or (d) transfer any of its properties or assets to the
Company or any other Subsidiary.

 

9.13 [Intentionally Omitted].

 

9.14 Financial Covenants. So long as any Obligations to Purchaser remain
outstanding, the Company shall perform, comply with and observe each of the
covenants set forth in this Section 9.14.

 

(a) Minimum EBITDA. For each of the periods listed in the table below, EBITDA
shall not be less than the total amount set forth opposite each such period in
the table:

 

-80-



--------------------------------------------------------------------------------

 

Period

--------------------------------------------------------------------------------

  

Minimum

EBITDA

--------------------------------------------------------------------------------

 

Trailing Fiscal Quarter ending in March 2003

  

$

(1,200,000

)

Trailing Fiscal Quarter ending in June 2003

  

 

1,066,000

 

Trailing two consecutive Fiscal Quarters ending in September 2003

  

 

2,809,000

 

Trailing three consecutive Fiscal Quarters ending in December 2003

  

 

5,054,000

 

Trailing four consecutive Fiscal Quarters ending in March 2004

  

 

7,174,000

 

Trailing four consecutive Fiscal Quarters ending in June 2004

  

 

8,183,000

 

Trailing four consecutive Fiscal Quarters ending in September 2004

  

 

8,385,000

 

 

(b) Minimum Fixed Charge Coverage Ratio. For each of the periods listed in the
table below, the Fixed Charge Coverage Ratio shall not be less than the ratio
set forth opposite each such period in the table:

 

Period

--------------------------------------------------------------------------------

    

Minimum Fixed Charge Coverage Ratio

--------------------------------------------------------------------------------

Trailing Fiscal Quarter ending in June 2003

    

0.60

Trailing two consecutive Fiscal Quarters ending in September 2003

    

0.80

Trailing three consecutive Fiscal Quarters ending in December 2003

    

0.96

Trailing four consecutive Fiscal Quarters ending in March 2004

    

1.03

Trailing four consecutive Fiscal Quarters ending in June 2004

    

1.18

Trailing four consecutive Fiscal Quarters ending in September 2004

    

1.21

 

(c) Maximum Leverage Ratio. As of the last day of each of the periods listed in
the table below, the Leverage Ratio shall not exceed the ratio set forth
opposite each such period in the table:

 

Period

--------------------------------------------------------------------------------

    

Maximum

Leverage Ratio

--------------------------------------------------------------------------------

Trailing Fiscal Quarter ending in June 2003

    

11.14

 

-81-



--------------------------------------------------------------------------------

Trailing two consecutive Fiscal Quarters ending in September 2003

  

8.33

Trailing three consecutive Fiscal Quarters ending in December 2003

  

6.95

Trailing four consecutive Fiscal Quarters ending in March 2004

  

6.52

Trailing four consecutive Fiscal Quarters ending in June 2004

  

5.72

Trailing four consecutive Fiscal Quarters ending in September 2004

  

5.58

 

(d) Maximum Capital Expenditures. (i) Capital Expenditures (other than Capital
Expenditures related primarily to the consolidation of the Company’s
manufacturing operations into the Vernon Facilities) shall not exceed $150,000
with respect to any Fiscal Quarter; provided, however, that if (A) the Company
prepares and furnishes to the Purchaser a “payback” analysis of Capital
Expenditures it proposes to make or incur in excess of such amounts, (B) the
Purchaser has at least five (5) Business Days to review such analysis and (C) if
satisfied with such analysis in its sole discretion, the Purchaser consents in
writing to such excess amount(s) prior to the incurrence thereof, then the
Company may make or incur such excess Capital Expenditures; and (ii) Capital
Expenditures related primarily to the consolidation of the Company’s
manufacturing operations into the Vernon Facilities in any of the periods set
forth in the following table shall not exceed the amounts set forth opposite
such periods:

 

Period

--------------------------------------------------------------------------------

  

Maximum Capital Expenditures

--------------------------------------------------------------------------------

Trailing Fiscal Quarter ending in March 2003

  

$

1,650,000

Trailing Fiscal Quarter ending in June 2003

  

 

500,000

Trailing Fiscal Quarter ending in September 2003 and thereafter

  

 

0

        

 

(e) [Intentionally Omitted.]

 

(f) Maximum Payables Turn. For each of the “fiscal months” listed in the table
below, the Payables Turn (expressed in a number of days) at the end of such
month shall not be greater than the number of days set forth opposite each such
month in the table:

 

“Fiscal Month(s)”

--------------------------------------------------------------------------------

    

Payables Turn

--------------------------------------------------------------------------------

April 2003

    

53

 

-82-



--------------------------------------------------------------------------------

“Fiscal Month(s)”

--------------------------------------------------------------------------------

    

Payables Turn

--------------------------------------------------------------------------------

May, June, July, August, September, October, November and December 2003

    

56

January 2004

    

56

February 2004

    

57

March and April 2004

    

56

May 2004

    

55

June 2004

    

54

July and August 2004

    

53

September 2004 and thereafter

    

51

 

(g) Minimum Net Working Capital. For each of the “fiscal months” listed in the
table below, Net Working Capital shall not be less than the amount set forth
opposite each such month in the table:

 

“Fiscal Month(s)”

--------------------------------------------------------------------------------

  

Minimum

Net Working Capital

--------------------------------------------------------------------------------

 

April 2003

  

$

(7,800,000

)

May, June and July 2003

  

 

(8,200,000

)

August 2003

  

 

(8,400,000

)

September and October 2003

  

 

(8,200,000

)

November 2003

  

 

(8,000,000

)

December 2003 and January 2004

  

 

(7,700,000

)

February 2004

  

 

(7,600,000

)

March and April 2004

  

 

(7,300,000

)

May 2004

  

 

(7,200,000

)

June, July and August 2004

  

 

(7,000,000

)

September 2004 and thereafter

  

 

(6,800,000

)

 

(h) Minimum Liquidity. (i) The Company shall maintain in aggregate daily
available unrestricted cash balances in deposit accounts that are subject to the
Deposit Account Control Agreements of not less than $500,000 from the Effective
Date through and including April 23, 2003, and (ii) on any day on or after April
24, 2003, the seven (7)-day rolling average (i.e., a backward looking average
over the immediately preceding seven calendar days) of the daily available
unrestricted cash balances of the Company, aggregating funds maintained solely
in deposit accounts that are subject to the Deposit Account Control Agreements,
shall not be less than $500,000.

 

9.15 Survival of Certain Negative Covenants. From and after the date that the
Obligations under the Notes have been paid and performed in full, the Company
Parties shall not be obligated to perform, comply with and observe the covenants
set forth in

 

-83-



--------------------------------------------------------------------------------

 

Sections 9.2 (Limitations on Liens), 9.3 (Limitations on Investments), 9.6
(Sales of Receivables), 9.9 (Fundamental Changes), 9.10 (Agreements Affecting
Capital Stock and Indebtedness; Amendments to Material Contracts), 9.11
(Conditional Sales) and 9.12 (Payment Restrictions Affecting Certain
Subsidiaries). All other covenants and obligations set forth in this Section 9
shall survive repayment of the Obligations under the Notes.

 

10. GUARANTY.

 

10.1 Unconditional Guaranty.

 

(a) The Guarantors unconditionally, jointly and severally and irrevocably
guaranty and promise to pay to the order of the Purchaser and its successors and
assigns (collectively, the “Beneficiary”), on demand, in lawful money of the
United States of America, and as and when due (whether at maturity or earlier,
by acceleration or otherwise), any and all Obligations from time to time owing
by the Company to the Beneficiary (collectively, the “Guarantied Obligations”).
All Guarantied Obligations shall be conclusively presumed to have been created
in reliance of this Guaranty.

 

(b) In addition, the Guarantors jointly and severally agree to pay to the
Beneficiary obligations of any kind, including any and all costs and expenses
(including attorneys’ fees and expenses) incurred by the Beneficiary in
connection with (a) the collection of all sums guaranteed hereunder or (b) the
exercise or enforcement of any rights, powers or remedies of the Beneficiary
under this Guaranty or Applicable Law.

 

(c) All payments under this Guaranty shall be made free and clear of any and all
deductions, withholdings and setoffs, including withholding on account of Taxes.
If any deduction or withholding shall be required by Applicable Law, each
Guarantor shall be required to pay such additional amounts as may be required so
that the net amount received by the Beneficiary, after such deduction or
withholding (including with respect to such additional amounts), shall be equal
to the amount otherwise required to be paid under this Guaranty.

 

10.2 Continuing and Irrevocable Guaranty. This Guaranty is a continuing guaranty
of the Guarantied Obligations and may not be revoked and shall not otherwise
terminate unless and until all Guarantied Obligations have been indefeasibly
paid and performed in full. If, notwithstanding the foregoing, any Guarantor
shall have any right under Applicable Law to terminate this Guaranty prior to
indefeasible payment in full of the Guarantied Obligations, no such termination
shall be effective until noon the next Business Day after the Beneficiary shall
receive written notice thereof, signed by such Guarantor. Any such termination
shall not affect this Guaranty in relation to (a) any Guarantied Obligation that
was incurred or arose prior to the effective time of such notice, (b) any
Guarantied Obligation incurred or arising after such effective time where such
Guarantied Obligation is incurred or arises either pursuant to commitments
existing at such effective time or incurred for the purpose of protecting or
enforcing rights against the Company, any Guarantor or other guarantor of or
other Person directly or indirectly liable on the Guarantied Obligations or any
portion thereof (each of the Company, the Guarantors and

 

-84-



--------------------------------------------------------------------------------

any such other guarantor or Person is referred to herein as an “Obligor”) or any
Collateral given for the Guarantied Obligations or any other guaranties of the
Guarantied Obligations or any portion thereof (an “Other Guaranty”), (c) any
renewals, extensions, readvances, modifications or rearrangements of any of the
foregoing or (d) the liability of any other Guarantor hereunder.

 

10.3 Nature of Guaranty. The liability of each Guarantor hereunder is
independent of and not in consideration of or contingent upon the liability of
the Company or any other Obligor, and a separate action or actions may be
brought or prosecuted against any Guarantor, whether or not any action is
brought or prosecuted against the Company or any other Obligor or whether the
Company or any other Obligor is joined in any such action or actions. This
Guaranty shall be construed as a continuing, absolute and unconditional guaranty
of payment (and not merely of collection), and the liability of each Guarantor
under this Guaranty shall be irrevocable, absolute and unconditional, without
regard to (and each Guarantor irrevocably waives):

 

(a) the legality, validity or enforceability of this Agreement (including this
Guaranty), the Notes or any other Investment Document, any of the Guarantied
Obligations, any Lien or any Collateral or any Other Guaranty;

 

(b) any defense (other than payment), set-off or counterclaim that may at any
time be available to the Company or any other Obligor against, and any right of
setoff at any time held by, the Beneficiary;

 

(c) any acts of commission or omission of any kind (other than gross negligence)
at any time on the part of the Beneficiary with respect to any matter
whatsoever;

 

(d) the liquidation or dissolution of the Company or any other Obligor, any
bankruptcy, insolvency, reorganization, arrangement, assignment for the benefit
of creditors, receivership or similar event or proceeding with respect to the
Company or any other Obligor, or any action taken by any trustee or receiver of
the Company or any other Obligor or by any court or any proceeding with respect
to the Company or any other Obligor;

 

(e) any change of ownership of the Capital Stock of the Company or any other
Obligor, or any change in the relationship between any Guarantor and the Company
(including the termination of such relationship); or

 

(f) any other circumstance whatsoever (with or without notice to or knowledge of
any Guarantor or any other Obligor), whether or not similar to any of the
foregoing, that constitutes, or might be construed to constitute, an equitable
or legal discharge of the Company or any other Obligor, in bankruptcy or in any
other instance.

 

Any payment by any Obligor or other circumstance that operates to toll any
statute of limitations applicable to such Obligor shall also operate to toll the
statute of limitations applicable to each Guarantor. When making any demand
hereunder (including by

 

-85-



--------------------------------------------------------------------------------

commencement or continuance of any legal proceeding), the Beneficiary may, but
shall be under no obligation to, make a similar demand on all or any of the
other Obligors, and any failure by the Beneficiary to make any such demand shall
not relieve any Guarantor of its obligations hereunder.

 

10.4 Authorization. Each Guarantor authorizes the Beneficiary, without notice to
or further assent by such Guarantor, and without affecting such Guarantor’s
liability hereunder (regardless of whether any subrogation or similar right that
such Guarantor may have or any other right or remedy of such Guarantor is
extinguished or impaired), from time to time to:

 

(a) permit the Company to increase or create Guarantied Obligations, or
terminate, release, compromise, subordinate, extend, accelerate or otherwise
change the amount or time, manner or place of payment of, or rescind any demand
for payment or acceleration of, the Guarantied Obligations or any part thereof,
or otherwise amend the terms and conditions of this Agreement, the Notes or any
other Investment Document or any provision thereof;

 

(b) take and hold Collateral from the Company or any other Person for the
Guarantied Obligations, perfect or refrain from perfecting a Lien on such
Collateral, and exchange, enforce, subordinate, release (whether intentionally
or unintentionally), or take or fail to take any other action in respect of, any
such Collateral or Lien or any part thereof;

 

(c) exercise in such manner and order as it elects in its sole discretion, fail
to exercise, waive, suspend, terminate or suffer expiration of, any of the
remedies or rights of the Beneficiary against the Company or any other Obligor
in respect of any Guarantied Obligations or any Collateral;

 

(d) release, add or settle with any other Obligor in respect of this Guaranty,
any Other Guaranty or the Guarantied Obligations;

 

(e) accept partial payments on the Guarantied Obligations and apply any and all
payments or recoveries from any Obligor or Collateral to such of the Guarantied
Obligations as the Beneficiary may elect in its sole discretion, whether or not
such Guarantied Obligations are secured or guaranteed;

 

(f) refund at any time, at the Beneficiary’s sole discretion, any payments or
recoveries received by the Beneficiary in respect of any Guarantied Obligations
or any Collateral; and

 

(g) otherwise deal with the Company, any other Obligor and any Collateral as the
Beneficiary may elect in its sole discretion.

 

10.5 Certain Waivers. Each Guarantor waives:

 

(a) the right to require the Beneficiary to proceed against the Company or any
other Obligor, to proceed against or exhaust any Collateral or to pursue any
other remedy in the Beneficiary’s power whatsoever, and the right to have the
property of

 

-86-



--------------------------------------------------------------------------------

the Company or any other Obligor first applied to the discharge of the
Guarantied Obligations;

 

(b) all rights and benefits under Section 2809 of the California Civil Code and
any other Applicable Law purporting to reduce a guarantor’s obligations in
proportion to the obligation of the principal or providing that the obligation
of a surety or guarantor must neither be larger nor in other respects more
burdensome than that of the principal;

 

(c) the benefit of any statute of limitations affecting the Guarantied
Obligations or such Guarantor’s liability hereunder and of Section 359.5 of the
California Code of Civil Procedure;

 

(d) any requirement of marshaling or any other principle of election of remedies
and all rights and defenses arising out of an election of remedies by the
Beneficiary, even though that election of remedies, such as non-judicial
foreclosure with respect to the security for a guarantied obligation, has
destroyed such Guarantor’s rights of subrogation, and reimbursement against the
Company by the operation of Section 580d of the California Code of Civil
Procedure or otherwise;

 

(e) any right to assert against the Beneficiary any defense (whether legal or
equitable) (other than payment), set-off, counterclaim and other right that any
Guarantor may now or any time hereafter have against the Company or any other
Obligor;

 

(f) presentment, demand for payment or performance (including diligence in
making demands hereunder), notice of dishonor or nonperformance, protest,
acceptance and notice of acceptance of this Guaranty, and all other notices of
any kind;

 

(g) any rights, defenses and other benefits that such Guarantor may have by
reason of any failure of the Beneficiary to comply with Applicable Law in
connection with a disposition of Collateral;

 

(h) all defenses that at any time may be available to such Guarantor by virtue
of any valuation, stay, moratorium or other law now or hereafter in effect;

 

(i) any failure, omission, delay or lack of diligence on the part of the
Beneficiary to enforce, assert or exercise any right, power or remedy conferred
on the Beneficiary in respect of the Guarantied Obligations; or

 

(j) ALL RIGHTS AND DEFENSES THAT ARE OR MAY BECOME AVAILABLE TO SUCH GUARANTOR
BY REASON OF SECTIONS 2787 TO 2855, INCLUSIVE, AND SECTION 3433 OF THE
CALIFORNIA CIVIL CODE OR SIMILAR APPLICABLE LAW.

 

-87-



--------------------------------------------------------------------------------

 

10.6 Subrogation; Certain Agreements.

 

(a) Each Guarantor waives any and all rights of subrogation, indemnity,
contribution or reimbursement, and any and all benefits of and rights to enforce
any power, right or remedy that the Beneficiary may now or hereafter have in
respect of the Guarantied Obligations against the Company or any other Obligor,
any and all benefits of and rights to participate in any collateral, whether
real or personal property, now or hereafter held by the Beneficiary, and any and
all other rights and claims (as defined in the Bankruptcy Code) the Guarantor
may have against the Company or any other Obligor, under Applicable Law, or
otherwise, at law or in equity, by reason of any payment hereunder, unless and
until the Obligations shall have been paid in full. Without limitation, each
Guarantor shall exercise no voting rights, shall file no claim, and shall not
participate or appear in any bankruptcy or insolvency case involving the Company
with respect to the Guarantied Obligations unless and until all the Guarantied
Obligations shall have been paid in full. If, notwithstanding the foregoing, any
amount shall be paid to any Guarantor on account of any such rights at any time,
such amount shall be held in trust for the benefit of the Beneficiary and shall
forthwith be paid to the Beneficiary to be credited and applied in accordance
with the terms of this Agreement and the other Investment Documents upon the
Guarantied Obligations, whether matured, unmatured, absolute or contingent, in
the discretion of the Beneficiary.

 

(b) Each Guarantor assumes the responsibility for being and keeping itself
informed of the financial condition of the Company and each other Obligor and of
all other circumstances bearing upon the risk of non-payment of the Guarantied
Obligations that diligent inquiry would reveal, and agrees that the Beneficiary
shall have no duty to advise any Guarantor of information regarding such
condition or any such circumstances.

 

10.7 Bankruptcy No Discharge.

 

(a) Without limiting Section 10.3, this Guaranty shall not be discharged or
otherwise affected by any bankruptcy, reorganization, liquidation, dissolution
or similar proceeding commenced by or against the Company, any Guarantor or any
other Obligor, including (i) any discharge of, or bar or stay against
collecting, all or any part of the Guarantied Obligations in or as a result of
any such proceeding, whether or not assented to by the Beneficiary, (ii) any
disallowance of all or any portion of the Beneficiary’s claim for repayment of
the Guarantied Obligations, (iii) any use of cash or other collateral in any
such proceeding, (iv) any agreement or stipulation as to adequate protection in
any such proceeding, (v) any failure by the Beneficiary to file or enforce a
claim against the Company, any Guarantor or any other Obligor or its estate in
any bankruptcy or reorganization case, (vi) any amendment, modification, stay or
cure of the Beneficiary’s rights that may occur in any such proceeding, (vii)
any election by the Beneficiary under Section 1111(b)(2) of the Bankruptcy Code,
or (viii) any borrowing or grant of a Lien under Section 364 of the Bankruptcy
Code. Each Guarantor understands and acknowledges that by virtue of this
Guaranty, it has specifically assumed any and all risks of any such proceeding
with respect to the Company and each other Obligor.

 

-88-



--------------------------------------------------------------------------------

 

(b) Notwithstanding anything to the contrary herein, any Event of Default under
Section 11.1(h) or Section 11.1(i) shall render all Guarantied Obligations
automatically due and payable for purposes of this Guaranty, without demand on
the part of the Beneficiary.

 

(c) Notwithstanding anything to the contrary contained herein, this Guaranty
(and any Lien on the Collateral securing this Guaranty or the Guarantied
Obligations) shall continue to be effective or be reinstated, as the case may
be, if at any time any payment, or any part thereof, of any or all of the
Guarantied Obligations is rescinded, invalidated, declared to be fraudulent or
voidable as a preference or otherwise required to be restored or returned by the
Beneficiary in connection with any bankruptcy, reorganization, liquidation,
dissolution or similar proceeding involving the Company, any other Obligor or
otherwise, or if the Beneficiary elects to return any such payment or proceeds
or any part thereof in its sole discretion, all as though such payment had not
been made or such proceeds not been received.

 

10.8 Maximum Liability of Guarantors. If the obligations of any Guarantor
hereunder otherwise would be subject to avoidance under Section 548 of the
Bankruptcy Law or any applicable state law relating to fraudulent conveyances or
fraudulent transfers, taking into consideration such Guarantor’s (a) rights of
reimbursement and indemnity from the Company with respect to amounts paid by
such Guarantor, (b) rights of subrogation to the rights of the Beneficiary and
(c) rights of contribution from each other Obligor, then such obligations hereby
are reduced to the largest amount that would make them not subject to such
avoidance. Any Person asserting that such Guarantor’s obligations are so
avoidable shall have the burden (including the burden of production and of
persuasion) of proving (i) that, without giving effect to this Section 10.8,
such Guarantor’s obligations hereunder would be avoidable and (ii) the extent to
which such obligations are reduced by operation of this Section 10.8.

 

10.9 Financial Benefit. Each Guarantor hereby acknowledges and warrants it has
derived or expects to derive a financial advantage from the financial
accommodations made by the Beneficiary to the Company. After giving effect to
this Guaranty and the other transactions contemplated hereby, such Guarantor is
Solvent.

 

10.10 Review of Documents; Understanding with Respect to Waivers. Each Guarantor
hereby acknowledges that it has copies of and is fully familiar with this
Agreement and each of the other Investment Documents executed and delivered (or
to be executed and delivered) to the Company in connection herewith. Each
Guarantor warrants and agrees that each waiver set forth in this Section 10 is
made with such Guarantor’s full knowledge of its significance and consequences
and after opportunity to consult with counsel of its own choosing and that,
under the circumstances, each such waiver is reasonable and should not be found
contrary to public policy or law.

 

10.11 Corporate Existence; Properties. Each Guarantor covenants that it will at
all times preserve and maintain its corporate existence and any rights and
franchises material to its business and maintain in good repair, working order
and condition (ordinary wear and tear excepted), all of the material properties
useful or necessary to its business, and from

 

-89-



--------------------------------------------------------------------------------

time to time such Guarantor will make or cause to be made all appropriate
repairs, renewals and replacements thereto.

 

10.12 Guarantor Acknowledgment. Each Guarantor hereby acknowledges that the
Purchaser would not have entered into this Agreement or any other Investment
Documents or agreed to consummate the transactions contemplated hereby and
thereby but for the delivery by the Guarantors of this Guaranty and the other
covenants and agreements set forth in this Section 10.

 

11. DEFAULTS AND REMEDIES.

 

11.1 Events of Default. Any one or more of the following events shall be an
“Event of Default”:

 

(a) Principal and Interest. The Company shall (i) fail to pay as and when due
(whether at stated maturity, upon acceleration or required prepayment or
otherwise) any principal of any Note, or (ii) fail to pay any interest, premium,
if any, fees, costs, expenses or other amounts payable under this Agreement, any
Note or any other Investment Document on the due date hereunder or thereunder;
or

 

(b) Covenants.

 

(i) Any Company Party shall breach or fail to perform, comply with or observe
any agreement, covenant or obligation required to be performed by it under (A)
Sections 8.3 (Information Reporting Requirements), Section 8.4 (Company SEC
Documents), 8.9 (Maintenance of Insurance), 8.10 (Taxes), 8.11 (ERISA Matters)
and 8.15 (Environmental Matters) or (B) Sections 9.1 (Limitations on
Indebtedness), 9.3 (Limitations on Investments), 9.4 (Limitations on Restricted
Payments), 9.5 (Change in Business), 9.8 (Transactions with Affiliates) and 9.9
(Fundamental Changes); or

 

(ii) The Company shall fail to perform, comply with or observe any of the
covenants set forth in Section 9.14; or

 

(c) Investment Documents. Any Company Party shall breach or fail to perform,
comply with or observe any agreement, covenant or obligation required to be
performed by it under this Agreement or any other Investment Document (other
than the agreements, covenants and other obligations covered by Section 11.1(a)
and Section 11.1(b)) and, if such breach or failure may be cured, such breach or
failure shall not have been remedied within ten (10) Business Days after any
officer of the Company or any of its Subsidiaries becomes aware or should have
become aware of such failure or breach; or

 

(d) Representations and Warranties. Any representation or warranty made by any
Company Party under, relating to or in connection with this Agreement or any
other Investment Document shall be false or misleading when made; or

 

-90-



--------------------------------------------------------------------------------

 

(e) Senior Credit Defaults. Any “Event of Default” (as defined in the Senior
Credit Agreement) shall have occurred and be continuing;

 

(f) Other Debt Documents. Any Company Party or any of its Subsidiaries (i) shall
default in the payment (whether at stated maturity, upon acceleration or
required prepayment or otherwise), beyond any period of grace provided therefor,
of any principal of or interest on any other Indebtedness with a principal
amount in excess of $100,000, or (ii) shall commit any breach of or default
under any term of any agreement, indenture or instrument evidencing or governing
any other Indebtedness, if the effect of such breach or default is to cause, or
to permit the holder or holders of such other Indebtedness to cause (upon the
giving of notice or the passage of time or both), such other Indebtedness to
become or be declared due and payable, or required to be prepaid, redeemed,
purchased or defeased (or an offer of prepayment, redemption, purchase or
defeasance is made) prior to its stated maturity, unless such breach or default
has been waived within ten (10) days following such breach or default by the
Person or Persons entitled to give such waiver; or

 

(g) Repudiation of Investment Documents. Any Investment Document, or any
material provision thereof, shall cease to be of full force and effect for any
reason, or any Company Party shall contest or purport to repudiate or disavow
any of its obligations under or the validity or enforceability of any Investment
Document or any material provision thereof, including by operation of law; or

 

(h) Involuntary Bankruptcy. There shall be commenced against any Company Party
or any of its Subsidiaries an involuntary case seeking the liquidation or
reorganization of such Person under the Bankruptcy Law or any similar proceeding
under any other Applicable Law or an involuntary case or proceeding seeking the
appointment of a custodian or to take possession of all or a substantial portion
of its property or to operate all or a substantial portion of its business, and
any of the following events occur: (i) any such Person consents to such
involuntary case or proceeding; (ii) the petition commencing the involuntary
case or proceeding is not timely controverted; (iii) the petition commencing the
involuntary case or proceeding remains undismissed and unstayed for a period of
ninety (90) days; or (iv) an order for relief shall have been issued or entered
therein; or

 

(i) Voluntary Bankruptcy. Any Company Party or any of its Subsidiaries shall
institute a voluntary case seeking liquidation or reorganization under the
Bankruptcy Law or any similar proceeding under any other Applicable Law, or
shall consent thereto; or shall consent to the conversion of an involuntary case
to a voluntary case; or shall file a petition, answer a complaint or otherwise
institute any proceeding seeking, or shall consent or acquiesce to the
appointment of, a custodian or to take possession of all or a substantial
portion of its property or to operate all or a substantial portion of its
business; or shall make a general assignment for the benefit of creditors; or
shall generally not pay its debts as they become due; or the Board of Directors
of any such Person (or any committee thereof) adopts any resolution or otherwise
authorizes action to approve any of the foregoing; or

 

-91-



--------------------------------------------------------------------------------

 

(j) Undischarged Judgments. Any Company Party or any of its Subsidiaries shall
suffer any money judgment, writ, warrant of attachment or other order that
involves an amount or value in excess of the sum of (i) $250,000, plus (ii) the
amount of any applicable deductible under any insurance policies insuring such
Company Party or any such Subsidiary against such money judgment, writ, warrant
or other order, provided that (A) such excess amount or value shall not be fully
covered by insurance (and, if requested by the Purchaser, the Company shall
cause a letter to be furnished to the Purchaser from the relevant insurance
company confirming that such excess amount or value is fully covered by
insurance) and (B) such judgment, writ, warrant or other order shall continue
unsatisfied and unstayed for a period of thirty (30) days; or

 

(k) Material Adverse Change. There shall occur any Material Adverse Change; or

 

(l) Change in Control. There shall occur any Change in Control; or

 

(m) LLCP Representative. The LLCP Representative (as such term is defined in the
Investor Rights Agreement), if appointed to the Board of Directors of the
Company pursuant to Section 1 of the Investor Rights Agreement, shall be removed
from the Board of Directors of the Company, or the LLCP Representative shall not
be elected or appointed to such Board at any future election of directors, and,
in each such case, the Company shall not have caused any other individual
designated by the Purchaser as the LLCP Representative to have been nominated
and elected or appointed as a member of such Board within five (5) days after
the Purchaser shall have designated such other LLCP Representative (provided,
however, that the voluntary resignation of the LLCP Representative shall not be
deemed to constitute an Event of Default under this clause (m)).

 

The foregoing Events of Default shall be deemed to have occurred, respectively,
and any adjustments in the interest rate under any Note or the right to exercise
any other rights, powers or remedies by the Purchaser hereunder or thereunder
shall arise or accrue, at the following times:

 

(i) in the case of clause (a) above, as of 12:00 p.m. (noon) (Los Angeles time)
on the day on which such payment is due but has not been paid;

 

(ii) in the case of clause (b) above, immediately upon the occurrence of such
breach or failure;

 

(iii) in the case of clause (c) above, as of the close of business on such tenth
(10th) Business Day, if such breach or failure shall not have been cured, or as
of the close of business on the day on which such breach or violation occurs, if
such breach or failure cannot be cured;

 

(iv) in the case of clause (d) above, as of the close of business on the day on
which the Company first became aware, or should have become aware, that such
representation or warranty was false or misleading when made;

 

-92-



--------------------------------------------------------------------------------

 

(v) in the case of clause (e) above, as of the occurrence of such “Event of
Default”;

 

(vi) in the case of clause (f)(i) above, as of the close of business on the day
on which such payment of principal or interest is due, or in the case of clause
(f)(ii), as of the close of business on the tenth (10th) day following such
breach or default if such breach or default has not been waived by the Person or
Persons entitled to give such waiver;

 

(vii) in the case of clause (g) above, as of the close of business on the day
such provision ceases to be enforceable or is repudiated, revoked, renounced or
terminated;

 

(viii) in the case of clause (j) above, as of the close of business on the last
day of such thirty (30) day period if such judgment, writ, warrant or other
order remains unsatisfied or unstayed;

 

(ix) in the case of clauses (h) and (i) above, immediately prior to the
occurrence of any of the events enumerated therein;

 

(x) in the case of clause (k) above, immediately upon the occurrence of the
Material Adverse Change;

 

(xi) in the case of clause (l) above, immediately upon the occurrence of the
Change in Control; and

 

(xii) in the case of clause (m) above, as of the close of business on the last
day of such five (5) day period if the Board of Directors of the Company shall
not have duly elected or appointed such other LLCP Representative to the Board.

 

11.2 Acceleration. If any Event of Default (other than an Event of Default
specified in clause (h) or (i) of Section 11.1) occurs and is continuing, the
Purchaser may, by written notice to the Company, declare all outstanding
principal of, premium, if any, accrued and unpaid interest on, and all other
amounts under any Note, and all other Obligations, to be due and payable. Upon
any such declaration of acceleration, such principal, premium, if any, interest
and other amounts shall become immediately due and payable. If an Event of
Default specified in clause (h) or (i) of Section 11.1 occurs, all outstanding
principal of, premium, if any, accrued and unpaid interest on, and all other
amounts under any Note, and all other Obligations, shall become immediately due
and payable without any declaration or other act on the part of the Purchaser.
The Company hereby waives all presentment for payment, demand, protest, notice
of protest and notice of dishonor, and all other notices of any kind to which it
may be entitled under Applicable Law or otherwise.

 

11.3 Other Remedies. If any Default or Event of Default shall occur and be
continuing, the Purchaser may proceed to protect and enforce its rights and
remedies under this Agreement and any other Investment Document by exercising
all rights and remedies available under this Agreement, any other Investment
Document or Applicable Law (including the Code), either by suit in equity or by
action at law, or both, whether for the collection of principal of, premium, if
any, or interest on any Note, to enforce the specific performance of any
covenant or other term contained in this Agreement or any other

 

-93-



--------------------------------------------------------------------------------

Investment Document. No remedy conferred in this Agreement upon the Purchaser is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy conferred
herein or now or hereafter existing at law or in equity or by statute or
otherwise.

 

11.4 Appointment of Receiver. In addition to all other rights, powers and
remedies that the Purchaser has under this Agreement, any other Investment
Document or Applicable Law, the Purchaser shall, upon the occurrence of an Event
of Default, be entitled to, and the Company and the Guarantors hereby consent in
advance to, the appointment of a receiver by any court of competent jurisdiction
to take possession of the Collateral and to take control of the Company for the
purpose of operating and thereafter selling the Company to satisfy its
obligations to its creditors, including the Purchaser.

 

11.5 Waiver of Past Defaults. The Purchaser may, by written notice to the
Company, waive any Default or Event of Default and its consequences with respect
to this Agreement, the Notes or any other Investment Document; provided,
however, that no such waiver will extend to any subsequent or other Default or
Event of Default or impair any rights of the Purchaser which may arise as a
result of such Default or Event of Default.

 

12. GENERAL PROVISIONS.

 

12.1 Survival of Representations and Warranties. All representations and
warranties of the Company contained herein and in the other Investment
Documents, or made in writing by or on behalf of the Company Parties (or any of
them) pursuant to or in connection herewith or therewith, shall survive the
execution and delivery of this Agreement and the Notes, the repayment of the
Notes and the sale of the Warrant Shares, and any due diligence or other
investigation made by or on behalf of the Purchaser.

 

12.2 Waiver. The Purchaser may (a) extend the time for the performance of any of
the obligations or other acts of the Company or any Guarantor, (b) waive any
inaccuracies in the representations or warranties of the Company or any
Guarantor or (c) waive compliance with any of the conditions, covenants or
agreements of the Company or any Guarantor contained herein. Any such extension
or waiver shall be valid only if set forth in an instrument signed by the
Purchaser. Any waiver of the breach of any term or condition shall not be
construed as a waiver of any other breach or subsequent waiver of the same term
or condition, or a waiver of any other term or condition of this Agreement. The
failure of by the Purchaser to assert any of its rights hereunder shall not
constitute a waiver of any such rights.

 

12.3 Amendments. No amendment, supplement or other modification to this
Agreement or any other Investment Document shall be effective unless the same
shall be in writing and signed by the Purchaser, and the Company and any
Subsidiary may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, if, and only if, the Company shall have
obtained the prior written consent of the Purchaser to such action or omission.
No course of dealing between any Company Party or its Subsidiaries, on the one
hand, and the Purchaser, on the other hand, nor any delay in exercising any
rights hereunder or under the Notes or any other Investment Document shall
operate as a waiver of any rights of the Purchaser.

 

-94-



--------------------------------------------------------------------------------

 

12.4 Entire Agreement. This Agreement, together with the Exhibits and Disclosure
Schedules which are all incorporated herein by this reference and are an
integral part of this Agreement, the Notes and the other Investment Documents
constitute the full and entire agreement and understanding between the Purchaser
and the Company relating to the subject matter hereof and thereof, and supersede
all prior oral and written, and all contemporaneous oral, agreements and
understandings relating to the subject matter hereof.

 

12.5 Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future Applicable Laws during the
term thereof, such provision shall be fully severable, this Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part thereof, and the remaining provisions thereof shall
remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance therefrom. Furthermore,
in lieu of such illegal, invalid, or unenforceable provision there shall be
added automatically as a part of this Agreement a legal, valid, and enforceable
provision as similar in terms to the illegal, invalid, or unenforceable
provision as may be possible.

 

12.6 Successors and Assigns; Assignments. This Agreement shall inure to the
benefit of, and be binding upon, the parties and their respective successors and
permitted assigns. The Purchaser may, without the consent of any Company Party,
sell, assign or delegate to one or more Persons (each an “Assignee”) its rights
and obligations under this Agreement or any other Investment Document and all,
or any part, of the Obligations; provided, however, that the Company Parties may
continue to deal solely and directly with the Purchaser in connection with the
interest so assigned to the Assignee until written notice of such assignment,
together with payment instructions, addresses and related information with
respect to the Assignee shall have been given to the Company. If the Purchaser
assigns to one or more Assignees a fifty percent (50.0%) or lesser interest in
and to the then outstanding aggregate principal amount of all Notes, any
decisions that the Purchaser is entitled to make under this Agreement, the Notes
and the other Investment Documents shall be made by the Purchaser, and the
Company may continue to deal solely and directly with respect to the Purchaser
in connection with the interests so assigned to the Assignee(s). If the
Purchaser assigns to any Assignee more than a fifty percent (50.0%) interest in
and to the then outstanding aggregate principal amount of all Notes, any
decisions that the Purchaser is entitled to make under this Agreement, the Notes
and the other Investment Documents shall be made by the Holders of a majority of
the principal amount of the Notes outstanding at the time such decision is made.

 

12.7 Notices. All notices, requests, demands and other communications which are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given if transmitted by telecopier with receipt
acknowledged, or upon delivery, if delivered personally or by recognized
commercial courier with receipt acknowledged, or upon the expiration of
seventy-two (72) hours after mailing, if mailed by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

-95-



--------------------------------------------------------------------------------

  (i)   If to the Purchaser, to:

 

Levine Leichtman Capital Partners II, L.P.

c/o Levine Leichtman Capital Partners, Inc.

335 North Maple Drive, Suite 240

Beverly Hills, CA 90210

Attention: Arthur E. Levine, President

Telephone: (310) 275-5335

Telecopier: (310) 275-1441

 

with a copy to:

 

Irell & Manella LLP

1800 Avenue of the Stars, Suite 900

Los Angeles, CA 90067

Attention: Mitchell S. Cohen, Esq.

Telephone: (310) 203-7579

Telecopier: (310) 203-7199

 

  (ii)   If to the Company Parties (or any one of them), at:

 

Overhill Farms, Inc.

2727 East Vernon Avenue

Vernon, CA 90058

Attention: James Rudis

Telephone: (323) 582-9977

Telecopier: (323) 582-6418

 

with a copy to:

 

Albert B. Greco, Jr., Esq.

16901 N. Dallas Parkway, Suite 230

Addison, TX 75001-5246

Telephone: (972) 818-7343

Telecopier: (972) 878-7333

 

or at such other address or addresses as the Purchaser or the Company, as the
case may be, may specify by written notice given in accordance with this Section
12.7.

 

12.8 Counterparts. This Agreement may be executed in two or more counterparts
and by facsimile, each of which shall be deemed an original, but all of which
together shall constitute one instrument.

 

12.9 Governing Law. IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN

 

-96-



--------------------------------------------------------------------------------

THAT STATE (WITHOUT REGARD TO THE CHOICE OF LAW OR CONFLICTS OF LAW PROVISIONS
THEREOF).

 

12.10 Consent to Jurisdiction and Venue. EACH COMPANY PARTY AND THE PURCHASER
HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS AND AGREES THAT ALL ACTIONS,
SUITS OR OTHER PROCEEDINGS ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER INVESTMENT DOCUMENT SHALL BE TRIED AND LITIGATED IN STATE OR FEDERAL
COURTS LOCATED IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA, WHICH COURTS SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE
ANY AND ALL CLAIMS, CONTROVERSIES AND DISPUTES ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT. NOTWITHSTANDING THE FOREGOING,
NOTHING CONTAINED IN THIS SECTION 12.10 SHALL PRECLUDE THE PURCHASER FROM
BRINGING ANY ACTION, SUIT OR OTHER PROCEEDING IN THE COURTS OF ANY OTHER
LOCATION WHERE THE COMPANY PARTIES OR ANY ONE OF THEM OR ANY OF ITS OR THEIR
ASSETS OR THE COLLATERAL MAY BE FOUND OR LOCATED OR TO ENFORCE ANY JUDGMENT OR
OTHER COURT ORDER IN FAVOR OF THE PURCHASER.

 

EACH COMPANY PARTY AND THE PURCHASER HEREBY (A) IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION, SUIT OR OTHER PROCEEDING COMMENCED IN ANY SUCH COURT, (B) WAIVES ANY
RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR ANY
OBJECTION THAT SUCH PERSON MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION OR
IMPROPER VENUE AND (C) CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH COMPANY PARTY AND THE
PURCHASER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT OR OTHER
PROCESS ISSUED IN ANY SUCH ACTION, SUIT OR OTHER PROCEEDING AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN SECTION
12.7 (NOTICES) AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF SUCH PERSON’S ACTUAL RECEIPT THEREOF OR FIVE DAYS AFTER DEPOSIT IN
THE UNITED STATES MAIL, PROPER POSTAGE PREPAID.

 

TO THE EXTENT PERMITTED UNDER THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH
COMPANY PARTY HEREBY WAIVES, IN RESPECT OF ANY SUCH ACTION, SUIT OR OTHER
PROCEEDING, THE JURISDICTION OF ANY OTHER COURT OR COURTS THAT NOW OR HEREAFTER,
BY REASON OF SUCH PERSON’S PRESENT OR FUTURE DOMICILE, OR OTHERWISE, MAY BE
AVAILABLE TO IT.

 

-97-



--------------------------------------------------------------------------------

 

12.11 Release; Limitation on Purchaser Liability.

 

(a) Effective on and as of the Effective Date, each of the Company and Overhill
Ventures, for itself and on behalf of its respective successors, assigns, and
present and future stockholders, officers, directors, employees, agents and
attorneys, hereby remises, releases and forever discharges the Purchaser and its
present and former officers, directors, partners (general and limited),
stockholders, employees, agents, attorneys, successors and assigns from and
against any and all claims, rights, actions, causes of action, suits,
liabilities, defenses, damages, losses, costs and expenses (including attorneys’
fees), of whatever nature, type or description, that are based upon, relate to
or arise out of any facts, acts, omissions, events or circumstances existing or
occurring on or prior to the Effective Date, whether arising out of or otherwise
related to this Agreement or any other Investment Document, any of the
transactions contemplated hereby or thereby, the administration or enforcement
of the Obligations, any related discussions or negotiations or otherwise, in
each case whether known or unknown, existing or potential or suspected or
unsuspected. Each of the Company and Overhill Ventures waives any and all
claims, rights and benefits it may have under any law of any jurisdiction that
would render ineffective a release made by a creditor of claims that the
creditor does not know or suspect to exist in its favor at the time of executing
the release and that, if known by it, would have materially affected its
settlement with the applicable debtor. Each of the Company and Overhill Ventures
acknowledges that it is aware of the following provisions of section 1542 of the
California Civil Code:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Each of the Company and Overhill Ventures expressly and voluntarily waives each
and all claims, rights, or benefits it has or may have under section 1542 of the
California Civil Code, or any other similar law of any other jurisdiction, to
the full extent that it may lawfully waive such claims, rights and benefits in
connection with this release. Each of the Company and Overhill Ventures
acknowledges that (a) it has been represented by independent legal counsel of
its own choice throughout all of the negotiation that preceded the execution of
this Agreement and that it has executed this Agreement after receiving the
advice of such independent legal counsel, and (b) it and its respective counsel
have had an adequate opportunity to make whatever investigation or inquiry they
deem necessary or desirable in connection with the release contained in this
Section 12.11.

 

(b) No claim shall be made by any Company Party or any of its Affiliates against
the Purchaser, or any Affiliates, partners, directors, officers, employees,
agents, representatives, attorneys, accountants or advisors of the Purchaser,
for any special, indirect, consequential or punitive damages in respect of any
claim for breach of contract or under any other theory of liability arising out
of or related to

 

-98-



--------------------------------------------------------------------------------

this Agreement or any other Investment Document or the transactions contemplated
hereby or thereby, or any act, omission or event occurring in connection
herewith or therewith. Each Company Party hereby waives, releases and agrees not
to sue upon any claim for such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

 

12.12 Publicity. The Company Parties, on the one hand, and the Purchaser, on the
other hand, will consult with the other before issuing, and provide each other
the opportunity to review, comment upon and concur with and use reasonable
efforts to agree on, any press release or other public statement with respect to
the transactions contemplated by this Agreement, and shall not issue any such
press release or make such other public announcement prior to such consultation,
except as required under Applicable Law. The parties agree that the initial
press release to be issued with respect to the transactions contemplated by this
Agreement shall be in the form heretofore agreed to by the parties.
Notwithstanding anything to the contrary, the Company hereby consents to the
preparation and publication by the Purchaser of an advertisement “tombstone”
publicly disclosing the closing of the transactions contemplated by this
Agreement.

 

12.13 Due Diligence Investigation. The Company Parties hereby acknowledge and
agree that neither the Purchaser’s review of the books and records or condition
(financial or otherwise) of the Company Parties and their respective
Subsidiaries nor any other due diligence investigation by or on behalf of the
Purchaser or its counsel shall be deemed to constitute knowledge by the
Purchaser of any facts or other matters so as so reduce the Purchaser’s right to
rely on the truth or accuracy of the representations and warranties of the
Company and the Guarantors under this Agreement or any other Investment
Document.

 

12.14 Confidentiality. The Purchaser agrees to maintain the confidentiality of
any of the Company’s confidential or proprietary information it receives from
the Company and not to disclose such information to third parties without the
prior consent of the Company, except that the Purchaser may disclose such
confidential or proprietary information (a) to legal counsel, accountants and
other professional advisors to the Purchaser, (b) to the partners, officers,
directors, employees and other authorized representatives of the Purchaser, (c)
to regulatory officials having jurisdiction over the Purchaser, (d) if required
by Applicable Laws or in connection with any legal proceeding, process or order,
(e) to any other Person in connection with any assignment of any Note (or any
interest therein) or sale of the Warrant Shares and (f) that has been previously
disclosed publicly without breach of this Agreement.

 

12.15 Amendment and Restatement. Effective on and as of the Effective Date, this
Agreement shall supersede the Existing Securities Purchase Agreement insofar as
the two are inconsistent. Notwithstanding anything to the contrary, it is
acknowledged and agreed that the execution and delivery of this Agreement shall
not excuse, or constitute a waiver of, any breaches, violations, Defaults or
Events of Default under the Existing Securities Purchase Agreement or any other
Original Investment Document, it being understood that this Agreement is not a
termination of the Existing Securities Purchase Agreement, but is a modification
(and, as modified, a continuation) of the Existing Securities Purchase Agreement
from and after the Effective Date. (Without limiting the generality of the
foregoing, the Purchaser shall continue to have the rights against TreeCon set
forth in the

 

-99-



--------------------------------------------------------------------------------

Existing Securities Purchase Agreement.) The Company Parties hereby acknowledge,
ratify and reaffirm each of the Existing Securities Purchase Agreement and the
other Original Investment Document in all respects.

 

12.16 WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES
AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER
PROCEEDING BASED UPON, ARISING OUT OF OR IN ANY WAY RELATING TO (a) THIS
AGREEMENT, THE NOTE, THE COLLATERAL DOCUMENTS OR ANY OTHER INVESTMENT DOCUMENT,
INCLUDING ANY PRESENT OR FUTURE AMENDMENT THEREOF, OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY OR RELATED TO THIS AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT,
OR (b) ANY CONDUCT, ACT OR OMISSION OF THE PARTIES OR THEIR AFFILIATES (OR ANY
OF THEM) WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT,
INCLUDING ANY PRESENT OR FUTURE AMENDMENT THEREOF, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION, SUIT OR
OTHER PROCEEDING; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
ACTION, SUIT OR OTHER PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE
WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

-100-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above.

 

COMPANY

   

OVERHILL FARMS, INC., a Nevada corporation

By:

 

/s/ James Rudis

--------------------------------------------------------------------------------

   

James Rudis

President and Chief Executive Officerficer

By:

 

/s/ John Steinbrun

--------------------------------------------------------------------------------

   

John Steinbrun

Senior Vice President and Chief Financial Officer

GUARANTOR

OVERHILL L. C. VENTURES, INC., a California corporation

By:

 

/s/ James Rudis

--------------------------------------------------------------------------------

   

James Rudis

President

By:

 

/s/ Richard A. Horvath

--------------------------------------------------------------------------------

   

Richard A. Horvath

Chief Financial Officer

PURCHASER

LEVINE LEICHTMAN CAPITAL PARTNERS II, L.P., a California limited partnership

By:

 

LLCP California Equity Partners II, L.P., a California limited partnership, its
General Partner

   

By:

 

Levine Leichtman Capital Partners, Inc., a California corporation, its General
Partner

       

By:

     

/s/ Steven E. Hartman

--------------------------------------------------------------------------------

               

Steven E. Hartman

Vice President

 

-101-